Exhibit 10.1

SENIOR SECURED TERM LOAN FACILITY AGREEMENT

dated as of June 27, 2013

among

HOME LOAN SERVICING SOLUTIONS, LTD.,

as Borrower

and

CERTAIN SUBSIDIARIES OF HOME LOAN SERVICING SOLUTIONS, LTD.,

as Guarantors,

THE LENDERS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

$350,000,000 Senior Secured Term Loan Facility

 

 

J.P. MORGAN SECURITIES LLC

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

STERNE, AGEE & LEACH, INC.

and

KEEFE, BRUYETTE & WOODS, INC.,

as Co-Arrangers

JPMORGAN CHASE BANK, N.A.,

as Sole Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

DEFINITIONS AND INTERPRETATION

  

Section 1.01

  Definitions      1   

Section 1.02

  Accounting Terms      35   

Section 1.03

  Interpretation, Etc.      35   

Section 1.04

  Certain Calculations      36   

Section 1.05

  Certain Calculations      36   

ARTICLE II

  

THE FACILITY

  

Section 2.01

  Term Loan Facility      36   

Section 2.02

  Pro Rata Shares; Availability of Funds      37   

Section 2.03

  Use of Proceeds      38   

Section 2.04

  Evidence of Debt; Register; Lenders’ Books and Records; Notes      38   

Section 2.05

  Interest      39   

Section 2.06

  Conversion/Continuation      40   

Section 2.07

  Default Interest      40   

Section 2.08

  Fees      40   

Section 2.09

  Payments      41   

Section 2.10

  Borrowing Base Proceeds      41   

Section 2.11

  Voluntary Prepayments      42   

Section 2.12

  Mandatory Repayment      44   

Section 2.13

  Application of Prepayments      47   

Section 2.14

  General Provisions Regarding Payments      47   

Section 2.15

  Ratable Sharing      48   

Section 2.16

  Making or Maintaining Eurodollar Rate Loans      49   

Section 2.17

  Increased Costs; Capital Adequacy; Liquidity      50   

Section 2.18

  Taxes; Withholding, Etc.      52   

Section 2.19

  Obligation to Mitigate      53   

Section 2.20

  Defaulting Lenders      54   

Section 2.21

  Removal or Replacement of a Lender      54   

Section 2.22

  Incremental Facilities      55   

Section 2.23

  Extensions of Term Loans      57   

Section 2.24

  Refinancing of Loans.      59   

Section 2.25

  Borrowing Base Eligibility Criteria; Sales and Other Removals of Borrowing
Base Assets.      61   

ARTICLE III

  

CONDITIONS PRECEDENT

  

Section 3.01

  Closing Conditions      62   

 

-i-



--------------------------------------------------------------------------------

         Page  

ARTICLE IV

  

REPRESENTATIONS AND WARRANTIES

  

Section 4.01

  Organization and Qualification      65   

Section 4.02

  Corporate Authorization      65   

Section 4.03

  Equity Interests and Ownership      65   

Section 4.04

  [Reserved]      65   

Section 4.05

  No Conflict      65   

Section 4.06

  Governmental Consents      65   

Section 4.07

  Binding Obligation      66   

Section 4.08

  Financial Statements      66   

Section 4.09

  No Material Adverse Change      66   

Section 4.10

  Tax Returns and Payments      66   

Section 4.11

  Environmental Matters      66   

Section 4.12

  Governmental Regulation      67   

Section 4.13

  [Reserved]      67   

Section 4.14

  Employee Matters      67   

Section 4.15

  ERISA      67   

Section 4.16

  Margin Stock      68   

Section 4.17

  [Reserved]      68   

Section 4.18

  Solvency      68   

Section 4.19

  Disclosure      68   

Section 4.20

  PATRIOT Act; Anti-Corruption      68   

Section 4.21

  Security Documents      68   

Section 4.22

  Adverse Proceedings; Compliance with Law      69   

Section 4.23

  Properties      69   

Section 4.24

  Servicing Advances; Specified Deferred Servicing Fees; Specified MSRs      69
  

Section 4.25

  Borrowing Base      70   

ARTICLE V

  

AFFIRMATIVE COVENANTS

  

Section 5.01

  Financial Statements, Borrowing Base Certificates and Other Reports      70   

Section 5.02

  Existence      74   

Section 5.03

  Payment of Taxes and Claims      74   

Section 5.04

  [Reserved]      74   

Section 5.05

  Insurance      74   

Section 5.06

  Books and Records; Inspections      74   

Section 5.07

  Lenders Meetings      74   

Section 5.08

  Compliance with Laws      75   

Section 5.09

  Environmental      75   

Section 5.10

  Subsidiaries      75   

Section 5.11

  Further Assurances      75   

Section 5.12

  Maintenance of Ratings      76   

Section 5.13

  Post-Closing Actions      76   

Section 5.14

  [Reserved]      76   

Section 5.15

  Servicing Agreements      76   

Section 5.16

  Control Agreements      77   

 

-ii-



--------------------------------------------------------------------------------

         Page  

ARTICLE VI

  

NEGATIVE COVENANTS

  

Section 6.01

  Indebtedness      77   

Section 6.02

  Liens      79   

Section 6.03

  No Further Negative Pledges      82   

Section 6.04

  Restricted Junior Payments      82   

Section 6.05

  Restrictions on Subsidiary Distributions      82   

Section 6.06

  Investments      83   

Section 6.07

  [Reserved]      84   

Section 6.08

  Fundamental Changes; Disposition of Assets; Acquisitions      84   

Section 6.09

  Disposal of Subsidiary Interests      85   

Section 6.10

  Sales and Lease-Backs      86   

Section 6.11

  Transactions with Shareholders and Affiliates      86   

Section 6.12

  Conduct of Business      86   

Section 6.13

  Modifications of Junior Indebtedness      86   

Section 6.14

  Amendments or Waivers of Organizational Documents or the Ocwen Subservicing
Agreement      86   

Section 6.15

  Fiscal Year      86   

ARTICLE VII

  

GUARANTY

  

Section 7.01

  Guaranty of the Obligations      87   

Section 7.02

  Contribution by Guarantors      87   

Section 7.03

  Payment by Guarantors      87   

Section 7.04

  Liability of Guarantors Absolute      88   

Section 7.05

  Waivers by Guarantors      89   

Section 7.06

  Guarantors’ Rights of Subrogation, Contribution, Etc.      90   

Section 7.07

  Subordination of Other Obligations      90   

Section 7.08

  Continuing Guaranty      91   

Section 7.09

  Authority of Guarantors or the Borrower      91   

Section 7.10

  Financial Condition of the Borrower      91   

Section 7.11

  Bankruptcy, Etc.      91   

Section 7.12

  Discharge of Guaranty Upon Sale of Guarantor      92   

Section 7.13

  Keepwell      92   

ARTICLE VIII

  

EVENTS OF DEFAULT

  

Section 8.01

  Events of Default      92   

ARTICLE IX

  

AGENTS

  

Section 9.01

  Appointment of Agents      94   

Section 9.02

  Powers and Duties      95   

 

-iii-



--------------------------------------------------------------------------------

         Page  

Section 9.03

  General Immunity      95   

Section 9.04

  Agents Entitled to Act as Lender      96   

Section 9.05

  Lenders’ Representations, Warranties and Acknowledgment      97   

Section 9.06

  Indemnity      97   

Section 9.07

  Successor Administrative Agent and Collateral Agent      97   

Section 9.08

  Security Documents and Guaranty      99   

Section 9.09

  Withholding Taxes      100   

Section 9.10

  Administrative Agent May File Proofs of Claim      100   

ARTICLE X

  

MISCELLANEOUS

  

Section 10.01

  Notices      101   

Section 10.02

  Expenses      102   

Section 10.03

  Indemnity      103   

Section 10.04

  Set-Off      103   

Section 10.05

  Amendments and Waivers      104   

Section 10.06

  Successors and Assigns; Participations      105   

Section 10.07

  Survival of Representations, Warranties and Agreements      108   

Section 10.08

  No Waiver; Remedies Cumulative      108   

Section 10.09

  Marshalling; Payments Set Aside      109   

Section 10.10

  Severability      109   

Section 10.11

  Obligations Several; Independent Nature of Lenders’ Rights      109   

Section 10.12

  Headings      109   

Section 10.13

  APPLICABLE LAW      109   

Section 10.14

  CONSENT TO JURISDICTION      109   

Section 10.15

  Confidentiality      110   

Section 10.16

  Usury Savings Clause      111   

Section 10.17

  Counterparts      111   

Section 10.18

  Effectiveness; Entire Agreement; No Third Party Beneficiaries      111   

Section 10.19

  PATRIOT Act      112   

Section 10.20

  Electronic Execution of Assignments      112   

Section 10.21

  No Fiduciary Duty      112   

Section 10.22

  WAIVER OF JURY TRIAL      112   

Section 10.23

  Judgment Currency      113   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:       I   Closing Date Borrowing Base Assets   1.01(a)   Initial Term
Loan Commitments   1.01(b)   Securitization Entities   1.01(c)   Principal
Office   1.01(d)   Material Subsidiaries   1.01(e)(A)   Specified Servicing
Agreements   1.01(e)(B)   Specified MSRs/Deferred Servicing Fees/Unencumbered
Advances   2.09   Amortization Schedule   4.01   Organization and Qualification
  4.03   Equity Interests and Ownership   6.01   Certain Indebtedness   6.02  
Certain Liens   6.05   Certain Restrictions on Subsidiary Distributions   6.06  
Certain Investments   6.08   Certain Asset Sales   6.11   Certain Affiliate
Transactions   10.01(a)   Notice Addresses EXHIBITS:   A-1   Borrowing Notice  
A-2   Conversion/Continuation Notice   B   Term Loan Note   C   Compliance
Certificate   D   [Reserved]   E   Assignment Agreement   F   [Reserved]   G-1  
Closing Date Certificate   G-2   Solvency Certificate   H   Counterpart
Agreement   I   Intercompany Note   J   Joinder Agreement   K   Prepayment
Notice   L   Borrowing Base Certificate   M   Certificate of Fair Value   N-1  
Discounted Offer Prepayment Notice   N-2   Lender Participation Notice   N-3  
Discounted Voluntary Prepayment Notice

 

-v-



--------------------------------------------------------------------------------

SENIOR SECURED TERM LOAN FACILITY AGREEMENT

This SENIOR SECURED TERM LOAN FACILITY AGREEMENT, dated as of June 27, 2013, is
entered into by and among HOME LOAN SERVICING SOLUTIONS, LTD., a Cayman Islands
exempted company (the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER, as
Guarantors, THE LENDERS PARTY HERETO FROM TIME TO TIME and JPMORGAN CHASE BANK,
N.A. (“JPMorgan”), as Administrative Agent (together with its permitted
successors in such capacity, the “Administrative Agent”) and as Collateral Agent
(together with its permitted successors in such capacity, the “Collateral
Agent”).

WITNESSETH:

WHEREAS, the Borrower has requested the Lenders to extend credit in the form of
term loans on the Closing Date, in an aggregate principal amount of
$350,000,000.

WHEREAS, the proceeds of the Loans extended by the Lenders hereunder on the
Closing Date, together with proceeds from a concurrent equity offering (the
“Equity Offering”) are to be used in accordance with Section 2.03.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01 Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

“Acceptable Price” has the meaning set forth in Section 2.11(d)(iii).

“Acceptance Date” has the meaning set forth in Section 2.11(d)(ii).

“Acquisition” means the acquisition by the Borrower on or after the Closing Date
from Ocwen Loan Servicing, LLC of certain MSRs and related Servicing Advances
involving consideration of approximately $650,000,000.

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent and the Borrower, be in
the form of an amendment and restatement of this Agreement) providing for any
New Term Loan Commitments pursuant to Section 2.22, Extended Term Loans pursuant
to Section 2.23 or Refinancing Term Loans pursuant to Section 2.24, which shall
be consistent with the applicable provisions of this Agreement and otherwise
reasonably satisfactory to the parties thereto. Each Additional Credit Extension
Amendment shall be executed by the Administrative Agent, the Loan Parties and
the other parties specified in Section 2.22, 2.23 or 2.24, as applicable, of
this Agreement (but not any other Lender not specified in Section 2.22, 2.23 or
2.24, as applicable, of this Agreement), but shall not effect any amendments
that would require the consent of each affected Lender or all Lenders pursuant
to Section 10.05(b). Any Additional Credit Extension Amendment may include
conditions for delivery of opinions of counsel and other documentation
consistent with the conditions in Section 3.01 of this Agreement, all to the
extent reasonably requested by the Administrative Agent or the other parties to
such Additional Credit Extension Amendment.



--------------------------------------------------------------------------------

“Adjusted Net Income” means, for any period, an amount equal to the sum of
(i) Consolidated Net Income plus (ii) to the extent deducted in calculating
Consolidated Net Income, the non-cash expense associated with Amortization of
MSRs (as set forth under the heading “Operating Expenses” in the Borrower’s
Management’s Discussion and Analysis of Financial Condition and Results of
Operations in its quarterly or annual report filed with the SEC for the
applicable period).

“Administrative Agent” has the meaning specified in the preamble hereto.

“Advance Facility Reserves” means, on any date of determination, the aggregate
amount on deposit in segregated reserve trust accounts for any Servicing Advance
Facility after giving effect to any amounts owed but unpaid to the related
lenders under such Servicing Advance Facility.

“Adverse Proceeding” means any action, suit, demand, claim, proceeding, hearing
(in each case, whether administrative, judicial (civil or criminal) or
otherwise), governmental investigation or arbitration (whether or not
purportedly on behalf of the Borrower or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign, whether
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened against or affecting the Borrower or any of its Subsidiaries or any
property of the Borrower or any of its Subsidiaries.

“Affected Lender” has the meaning specified in Section 2.16(b).

“Affected Loans” has the meaning specified in Section 2.16(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

“Agent” means each of the Administrative Agent, the Collateral Agent and the
Syndication Agent.

“Agent Affiliates” has the meaning specified in Section 10.01(b).

“Aggregate Amounts Due” has the meaning specified in Section 2.15.

“Aggregate Payments” has the meaning specified in Section 7.02.

“Agreement” means this Senior Secured Term Loan Facility Agreement, dated as of
June 27, 2013, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Agreement Currency” has the meaning specified in Section 10.23(b).

“Applicable Creditor” has the meaning specified in Section 10.23(b).

“Applicable Discount” has the meaning set forth in Section 2.11(d)(iii).

 

-2-



--------------------------------------------------------------------------------

“Applicable Margin” means (i) with respect to Initial Term Loans that are
Eurodollar Rate Loans, 3.50% per annum; and (ii) with respect to Initial Term
Loans that are Base Rate Loans, 2.50% per annum. Nothing in this definition
shall limit the right of the Administrative Agent or any Lender under
Section 2.07 or Article VIII and the provisions of this definition shall survive
the termination of this Agreement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to any other Agent or to Lenders by
means of electronic communications pursuant to Section 10.01(b).

“Arrangers” means J.P. Morgan Securities LLC and Wells Fargo Securities, LLC, in
their capacity as joint lead arrangers and joint bookrunners, together with
their permitted successors in such capacities.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person, in one transaction or a series of transactions, of all or any
part of the Borrower’s or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Equity Interests of any of the Borrower’s Subsidiaries, other than
(i) transfers to the Borrower or any Guarantor, or from a Subsidiary that is not
a Guarantor to another Subsidiary that is not a Guarantor, (ii) inventory (or
other assets) sold, leased or licensed in the ordinary course of business
(excluding any such sales, leases or licenses by operations or divisions
discontinued or to be discontinued), (iii) sales, leases or licenses of other
assets for aggregate consideration of less than $20,000,000 with respect to any
transaction or series of related transactions and less than $30,000,000 in the
aggregate during any Fiscal Year, (iv) sales, contributions, assignments or
other transfers of Securitization Assets pursuant to the terms of Permitted
Funding Indebtedness, Permitted Securitization Indebtedness or Non-Recourse
Indebtedness, (v) sales, contributions, assignments or other transfers (in one
or more transactions) of Securitization Assets (a) in the ordinary course of
business or (b) in connection with the transfer of such assets or termination of
the related MSRs, (vi) sales, contributions, assignments or other transfers of
Securitization Assets to Securitization Entities and Warehouse Facility Trusts
in connection with Securitizations or Warehouse Facilities, (vii) dispositions
of Investments or other assets and dispositions or compromises of loans or other
receivables, in each case, in connection with the workout, compromise,
settlement or collection thereof or exercise of remedies with respect thereto,
in the ordinary course of business or in bankruptcy, foreclosure or similar
proceedings, including foreclosure, repossession and disposition of REO Assets
and other collateral for loans serviced and/or originated by the Borrower or any
of its Subsidiaries, (viii) the modification of any loans owned by the Borrower
or any of its Subsidiaries in the ordinary course of business and (ix) sales of
Securitization Assets in the ordinary course of business by the Borrower or any
of its Subsidiaries in connection with the origination, acquisition,
securitization and/or sale of MSRs, rights to MSRs or loans or their related
Servicing Advances or receivables.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Administrative Agent.

“Assignment Effective Date” has the meaning specified in Section 10.06(h).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof) and such
Person’s chief financial officer, chief accounting officer or treasurer and any
other officer proposed by the Borrower from time to time and reasonably
acceptable to the Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

“Available Amount” means, at any time of determination, an amount equal to
(a) the aggregate amount of Consolidated Excess Cash Flow generated from and
after the Closing Date to the last day of the most recently completed Fiscal
Year to the extent such Consolidated Excess Cash Flow was not, or will not be,
required to be applied in accordance with Section 2.12(d), plus (b) the
aggregate amount of Net Cash Proceeds of equity contributions to, or the sale of
Qualified Equity Interests by, the Borrower received by the Borrower after the
Closing Date, plus (c) returns on any Restricted Junior Payments, Consolidated
Capital Expenditures, amortization payments of Junior Indebtedness or other
Investments made using the Available Amount.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus  1/2 of 1.00%, and (iii) the one-month Eurodollar
Rate. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively;
provided, however, that notwithstanding the foregoing, the Base Rate shall at no
time be less than 2.00% per annum.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, Lender and Lender Counterparty.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” has the meaning specified in the preamble hereto.

“Borrowing” means a borrowing consisting of the same Type and Class of Loans
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each Lender pursuant to Section 2.01(a) or Section 2.22.

“Borrowing Base Account” means each Borrowing Base Proceeds Account and any
other Deposit Account or Securities Account containing Borrowing Base Assets.

“Borrowing Base Amount” means, at any time, an amount equal to the aggregate
Borrowing Base Contributions for all Borrowing Base Assets at such time;
provided that no less than 83% of the Borrowing Base Amount necessary to satisfy
any ratio calculation under this Agreement shall come from clauses (a) through
(c) of the definition of Borrowing Base Contribution.

“Borrowing Base Assets” means, at any time, the Eligible Assets with respect to
which the Borrower has, pursuant to a Borrowing Base Certificate, notified the
Administrative Agent that the Borrowing Base Contribution for each such Eligible
Asset is included in the Borrowing Base Amount. As of the Closing Date, the
Borrowing Base Assets and the Borrowing Base Contribution of each such Borrowing
Base Asset are set forth on Schedule I hereto.

“Borrowing Base Certificate” means a certificate executed by an Authorized
Officer of the Borrower, substantially in the form of Exhibit L (or another form
reasonably acceptable to the Administrative Agent and the Collateral Agent)
setting forth the calculation of the Borrowing Base Amount (including the
Borrowing Base Contributions of each Borrowing Base Asset) and the Borrowing
Base Coverage Ratio. All calculations of the Borrowing Base Amount and the
Borrowing Base Coverage Ratio in connection with the preparation of any
Borrowing Base Certificate shall originally be made by the Borrower and
certified to the Administrative Agent and the Collateral Agent.

 

-4-



--------------------------------------------------------------------------------

“Borrowing Base Contribution” means, (a) with respect to each Eligible Asset in
clause (i) or (ii) of the definition of “Eligible Assets”, the balance as of the
date of any calculation of the Borrowing Base Amount, (b) with respect to each
Eligible Asset in clause (iii) of the definition of “Eligible Assets”, the
carrying amount under GAAP as of the date of any calculation of the Borrowing
Base Amount, (c) with respect to each Eligible Asset in clause (iv) of the
definition of “Eligible Assets” (A) 95% of the sum of (x) Servicing Advances
valued at the carrying amount under GAAP as of the date of any calculation of
the Borrowing Base Amount, plus (y) Specified Deferred Servicing Fees based on
pool level schedule of Specified Deferred Servicing Fees minus (B) liabilities
incurred in respect of Servicing Advances and Specified Deferred Servicing Fees
and (d) with respect to each Eligible Asset in clause (v) of the definition of
“Eligible Assets”, (A) the GAAP carrying amount as of the date of any Borrowing
Base calculation minus (B) secured financings or other liabilities incurred in
respect of Other Securitization Assets.

“Borrowing Base Coverage Ratio” means, as of any date of determination, the
ratio as of such date of (a) the Borrowing Base Amount to (b) the aggregate
amount of Obligations outstanding under the Loan Documents.

“Borrowing Base Deficiency” means the Borrowing Base Coverage Ratio is less than
1.50 to 1.00 as of any Borrowing Base Test Date.

“Borrowing Base Eligibility Criteria” has the meaning specified in
Section 2.25(a).

“Borrowing Base Proceeds” has the meaning specified in Section 2.10(b).

“Borrowing Base Proceeds Account” has the meaning set forth in Section 2.12(e).

“Borrowing Base Proceeds Account Control Agreement” has the meaning set forth in
Section 5.13.

“Borrowing Base Release Transaction” has the meaning set forth in
Section 2.25(b).

“Borrowing Base Test Date” means the last day of each calendar month commencing
with the first full calendar month after the Closing Date.

“Borrowing Notice” means a notice executed by an Authorized Officer
substantially in the form of Exhibit A-1.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

-5-



--------------------------------------------------------------------------------

“Cash” means money, currency or a credit balance on hand or in any demand or
Deposit Account.

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (ii) marketable direct
obligations issued by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iii) certificates of deposit or bankers’ acceptances maturing within
three months after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), (b) has Tier 1 capital (as defined in such regulations) of not less
than $1,000,000,000 and (c) has a rating of at least AA- from S&P and Aa3 from
Moody’s; and (iv) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000 and (c) has the highest rating obtainable from either
S&P or Moody’s.

“Certification of Fair Value” means a certification from the Borrower of the
fair value of each Eligible Asset that is a Servicing Advance as of the date of
the most recent Borrowing Base Certificate delivered on the Closing Date or
pursuant to Section 5.01(f), as applicable, determined in accordance with GAAP
and pursuant to valuation methodology consistent with the methodology used for
such Eligible Asset for purposes of the financial statements with respect to the
most recent period for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) prior to such date of determination (or, for periods
prior to the initial delivery of financial statements pursuant to such
subsections, the Historical Financial Statements), all in reasonable detail
(which delivery may be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes) in substantially the form of Exhibit M or any other form approved by
the Administrative Agent.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Change of Control” means (i) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) other than holders of equity of
the Borrower as of the Closing Date shall have acquired beneficial ownership or
control of 35.0% or more on a fully diluted basis of the voting and/or economic
interest in the Equity Interests of the Borrower; (ii) a majority of the seats
on the board of directors (or similar governing body) of the Borrower become
occupied by Persons other than

 

-6-



--------------------------------------------------------------------------------

(x) directors on the Closing Date, (y) directors whose election or nomination
was approved by individuals referred to in clause (x) above constituting at the
time of such election or nomination at least a majority of the board of
directors (or similar governing body) of the Borrower or (z) directors whose
election or nomination was approved by individuals referred to in clauses
(x) and/or (y) above constituting at the time of such election or nomination at
least a majority of the board of directors (or similar governing body) of the
Borrower; or (iii) any “change of control” (or similar event, however
denominated) shall occur under and as defined in any indenture or agreement in
respect of Material Indebtedness.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Initial Term Loan Exposure and (b) Lenders having
New Term Loan Exposure of each applicable Series and (ii) with respect to Loans,
each of the following classes of Loans: (a) Initial Term Loans and (b) each
Series of New Term Loans.

“Closing Date” means the date on which the conditions precedent set forth in
Section 3.01 are satisfied and the disbursement of Initial Term Loans to the
Borrower has occurred.

“Closing Date Certificate” means a closing date certificate substantially in the
form of Exhibit G-1.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests and Borrowing Base Assets) in which Liens are
purported to be granted pursuant to the Security Documents as security for the
Obligations.

“Collateral Agent” has the meaning specified in the preamble hereto.

“Commitment” means the Initial Term Loan Commitment or the New Term Loan
Commitment of a Lender and “Commitments” means such commitments of all Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et.
seq.), as amended from time to time and any successor statute.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C, which provides detailed calculations of each amount of
Realizable Value, Non-Recourse Indebtedness and Permitted Funding Indebtedness.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with, except as otherwise set forth herein,
applicable principles of consolidation under GAAP.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Borrower and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment” or similar items reflected in the
Consolidated statement of cash flows of the Borrower and its Subsidiaries;
provided that Consolidated Capital Expenditures shall not include any
expenditures (i) for replacements and substitutions for fixed assets, capital
assets or equipment to the extent made with Net Insurance/Condemnation Proceeds
invested pursuant to Section 2.12(c) or with Net Cash Proceeds from Asset Sales
invested pursuant to Section 2.12(b) or (ii) that constitute an acquisition
permitted under Section 6.08.

 

-7-



--------------------------------------------------------------------------------

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus, (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-cash charge to the extent that it represents an accrual or reserve
for potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period), plus (c) the Consolidated Working
Capital Adjustment, minus

(ii) the sum, without duplication, of (a) the amounts for such period of
(1) scheduled and other mandatory repayments, without duplication, of
Indebtedness for borrowed money (excluding repayments of any revolving credit
facility that is not included in Consolidated Working Capital Liabilities except
to the extent the commitments with respect thereto are permanently reduced in
connection with such repayments) and scheduled repayments of obligations under
Capital Leases (excluding any interest expense portion thereof),
(2) Consolidated Capital Expenditures made in cash during such period (other
than Consolidated Capital Expenditures made with the Available Amount or
financed with the proceeds of Indebtedness or Equity Interests) and (3) and all
consideration paid in connection with acquisitions permitted under Section 6.06
and the acquisition of MSRs and Servicing Advances (other than Investments that
are either (A) financed with the Available Amount or financed with the proceeds
of Indebtedness or Equity Interests or (B) in any Person, assets or a business
line or unit or a division of any Person engaged in activities that are not Core
Business Activities), without duplication, plus (b) other non-cash gains
increasing Consolidated Net Income for such period (excluding any such non cash
gain to the extent it represents the reversal of an accrual or reserve for
potential cash gain in any prior period). As used in this clause (ii),
“scheduled and other mandatory repayments, without duplication, of Indebtedness”
do not include any voluntary prepayments of Loans pursuant to Section 2.11 or
mandatory prepayments of the Loans pursuant to Section 2.12.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Borrower and its Subsidiaries on a Consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP, minus, to the
extent such amounts are included in net income in conformity with GAAP,
(ii) (a) the income (or loss) of any Person (other than a Subsidiary of the
Borrower) in which any other Person (other than the Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries by such Person during such period, (b) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of the Borrower or the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries or that Person’s assets are acquired by the Borrower or any of its
Subsidiaries, (c) the income of any Subsidiary of the Borrower to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary, (d) any after-tax
gains or losses attributable to Asset Sales or returned surplus assets of any
Pension Plan and (e) (to the extent not included in clauses (a) through
(d) above) any net extraordinary gains or net extraordinary losses.

“Consolidated Tangible Net Worth” means, at any date, the excess of such
Person’s total assets over its total liabilities determined on a Consolidated
basis in accordance with GAAP, excluding (a) goodwill and (b) other intangibles
(but including MSRs).

 

-8-



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Borrower and its
Subsidiaries (or, if higher, the par value or stated face amount of all such
Indebtedness) determined on a Consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Working Capital Assets of the Borrower and its
Subsidiaries over Consolidated Working Capital Liabilities of the Borrower and
its Subsidiaries.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of (i) reclassification during such period of assets included in
Consolidated Working Capital Assets and liabilities included in Consolidated
Working Capital Liabilities and (ii) impairment charges resulting from the
impact of purchase accounting during such period; provided that there shall be
included with respect to any acquisition permitted under Section 6.06 during
such period an amount (which may be a negative number) by which the Consolidated
Working Capital acquired in such acquisition as at the time of such acquisition
exceeds (or is less than) Consolidated Working Capital with respect to such
acquisition at the end of such period.

“Consolidated Working Capital Assets” means, as at any date of determination,
the total assets of a person and its subsidiaries on a consolidated basis that
are included in the consolidated balance sheet reported to the SEC as “Match
Funded Advances,” “Related Party Receivables” and “Other Assets” in conformity
with GAAP, excluding Cash and Cash Equivalents.

“Consolidated Working Capital Liabilities” means, as at any date of
determination, the total liabilities of a person and its subsidiaries on a
consolidated basis that are included in the consolidated balance sheet reported
to the SEC as “Match Funded Liabilities,” “Dividends Payable,” “Income Taxes
Payable,” “Related Party Payables” and “Other Liabilities” in conformity with
GAAP.

“Continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived or otherwise ceased to
exist.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” has the meaning specified in Section 7.02.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice executed
by an Authorized Officer substantially in the form of Exhibit A-2.

“Convertible Notes” means any unsecured Junior Indebtedness of the Borrower
convertible, in whole or in part, into Equity Interests (other than Disqualified
Equity Interests) of the Borrower and/or cash based on any formula(s) that
reference the trading price of Equity Interests of the Borrower.

 

-9-



--------------------------------------------------------------------------------

“Core Business Activities” means (v) loan servicing and collection activities
and ancillary services directly related thereto (including, but not limited to,
the making of Servicing Advances and financing of Servicing Advances), (w) asset
management for investors that are not a part of the Borrower’s consolidated
group and management of loans, real estate owned and securities portfolios for
investors that are not a part of the Borrower’s consolidated group,
(x) originating, acquiring, securitizing and/or selling assets of the types
described in clauses (i) through (v) of the definition of “Eligible Assets”
without giving effect to the proviso in such definition, (y) providing warehouse
financings to third-party mortgage originators and (z) support services to
third-party lending and loan investment and servicing businesses (including any
due diligence services, loan underwriting services, real estate title services,
provision of broker-price opinions and other valuation services), collection of
consumer receivables, bankruptcy assistance and solution activities, and the
provision of technological support products and services related to the
foregoing, and business initiatives arising out of and related to any of the
foregoing; provided, however, that the Borrower and each of its Affiliates may
be permitted to make material changes to their Core Business Activities insofar
as these changes relate to originating, acquiring, servicing, financing,
securitizing and/or selling assets of the types described in clauses (i) through
(v) of the definition of “Eligible Assets” without giving effect to the proviso
in such definition.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Loan Party pursuant to Section 5.10.

“Credit Enhancement Agreements” means, collectively, any documents, instruments,
guarantees or agreements entered into by the Borrower, any of its Subsidiaries,
or any Securitization Entity for the purpose of providing credit support (that
is reasonably customary as determined by the Borrower’s senior management) with
respect to any Permitted Funding Indebtedness or Permitted Securitization
Indebtedness.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Borrower’s and its Subsidiaries’
operations and not for speculative purposes.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Excess” means, with respect to any Funds Defaulting Lender, the excess,
if any, of such Funds Defaulting Lender’s Pro Rata Share of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all Funds
Defaulting Lenders (including such Funds Defaulting Lender) had funded all of
their respective Defaulted Loans) over the aggregate outstanding principal
amount of all Loans of such Funds Defaulting Lender.

“Default Period” means, (x) with respect to any Funds Defaulting Lender, the
period commencing on the date that such Lender became a Funds Defaulting Lender
and ending on the earliest of: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Funds Defaulting Lender shall have been reduced to zero (whether
by the funding by such Funds Defaulting Lender of any Defaulted Loans of such
Funds Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms of Section 2.11
or Section 2.12 or by a combination thereof) and such Funds Defaulting Lender
shall have paid all amounts due under Section 9.06, as the case may be, and
(b) such Funds Defaulting Lender shall have delivered to the Borrower and the
Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Commitments and (iii) the date on
which the Borrower, the Administrative

 

-10-



--------------------------------------------------------------------------------

Agent and the Required Lenders waive all failures of such Funds Defaulting
Lender to fund or make payments required hereunder in writing; and (y) with
respect to any Insolvency Defaulting Lender, the period commencing on the date
such Lender became an Insolvency Defaulting Lender and ending on the earliest of
the following dates: (i) the date on which all Commitments are cancelled or
terminated and/or the Obligations are declared or become immediately due and
payable and (ii) the date that such Insolvency Defaulting Lender ceases to hold
any portion of the Loans or Commitments.

“Default Rate” has the meaning specified in Section 2.07.

“Defaulted Loan” means any portion of any unreimbursed payment required
hereunder not made by any Lender when required hereunder.

“Defaulting Lender” means any Funds Defaulting Lender or Insolvency Defaulting
Lender.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Deposit Account Bank” means a financial institution at which any Loan Party
maintains a Deposit Account.

“Discount Range” has the meaning set forth in Section 2.11(d)(ii).

“Discounted Prepayment Option Notice” has the meaning set forth in
Section 2.11(d)(ii).

“Discounted Voluntary Prepayment” has the meaning set forth in
Section 2.11(d)(i).

“Discounted Voluntary Prepayment Notice” has the meaning set forth in
Section 2.11(d)(v).

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part or (iii) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the latest Maturity Date; provided that
any Equity Interest which, by its terms, provides for dividends in cash to be
payable prior to the date that is 91 days after the latest Maturity Date solely
to the extent that such payment is permitted under Section 6.04 of this
Agreement shall not be a Disqualified Equity Interest so long as the other
conditions stated herein are satisfied.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any state thereof or the District of Columbia.

“Eligible Assets” means, collectively at any time, (i) Cash and Cash
Equivalents, (ii) Advance Facility Reserves, (iii) MSRs, (iv) Servicing Advances
and Specified Deferred Servicing Fees and (v) Other Securitization Assets;
provided, that in each case, such assets satisfy each of the applicable
Borrowing Base Eligibility Criteria at such time.

 

-11-



--------------------------------------------------------------------------------

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender, any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and any Purchasing Company Party, and
(ii) any commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided that no natural person, Excluded Institution or any Loan
Party or any Affiliate thereof shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is sponsored, maintained or contributed to by, or
required to be contributed to by, the Borrower or any of its ERISA Affiliates or
which was sponsored, maintained or contributed to by, or required to be
contributed to by, the Borrower or any of its ERISA Affiliates during the
immediately preceding five plan years.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; or (ii) in connection with any actual or
alleged damage, injury, threat or harm to health, safety, natural resources or
the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters;
(ii) the generation, use, storage, transportation or disposal of Hazardous
Materials; or (iii) occupational safety and health, industrial hygiene, land use
or the protection of human, plant or animal health or welfare, in any manner
applicable to the Borrower or any of its Subsidiaries or any Facility.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“Equity Offering” has the meaning specified in the preamble hereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person is a
member.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 303 of ERISA with respect to any Pension Plan or the failure to make by
its due date a required installment under Section 430(j) of the Internal Revenue
Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of

 

-12-



--------------------------------------------------------------------------------

intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by the Borrower or any of its
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to the Borrower
or any of its Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which constitutes grounds under ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan; (vi) the imposition of liability on the Borrower or its ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of the Borrower or any of its
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is an
assessment by such Multiemployer Plan of liability therefor, or the receipt by
the Borrower or its ERISA Affiliates of notice from any Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the occurrence of an act or omission which gives rise to the
imposition on the Borrower or any of its ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the imposition of a lien pursuant to
Section 430(k) of the Internal Revenue Code with respect to a Pension Plan; or
(x) the imposition of any liability under Title IV of ERISA, other than the PBGC
premiums due but not delinquent under Section 4007 of ERISA.

“Eurodollar Rate” means the rate per annum (rounded to the nearest 1/100 of
1.00%) equal to the rate determined by the Administrative Agent to be the
offered rate which appears on the page of the Reuters Screen LIBOR01 page (or
otherwise on any successor or substitute screen) for deposits (for delivery on
the first day of such period) with a term equivalent to such period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) on the
applicable Interest Rate Determination Date. In the event that such rate does
not appear on such page (or on any such successor or substitute page), the
“Eurodollar Rate” shall be determined by reference to such other publicly
available service for displaying interest rates for Dollar deposits in the
London interbank market as may be selected by the Administrative Agent or, in
the absence of such availability, by reference to the rate at which Dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London, England time, on the applicable Interest Rate Determination
Date. Notwithstanding the foregoing, the Eurodollar Rate shall in no event be
less than 1.00% per annum.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

“Event of Default” means any of the conditions or events specified in
Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Institutions” means the financial institutions and competitors
specifically identified in writing to the Administrative Agent prior to the date
hereof as “Disqualified Lenders” and competitors that were not competitors on
the date hereof identified in writing to the Administrative Agent from time to
time as “Disqualified Lenders”.

“Excluded SGE Collateral” means any assets excluded from the Collateral pursuant
to clauses (i) and (j) of Section 2.2 of the Security Agreement.

 

-13-



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor at any time, any
obligation (a “Swap Obligation”) to pay or perform under any Interest Rate
Agreement that constitutes a “swap” within the meaning of section 1a(47) of the
Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is illegal
at such time under the Commodity Exchange Act or any rule, regulation or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act.

“Excluded Taxes” means, with respect to a recipient of any payment by any Loan
Party under any Loan Document: (i) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(a) imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax or (b) that are
imposed as a result of any other present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
solely from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to and/or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document) and (ii) any withholding tax that results from a recipient’s failure
to comply with Section 2.18(c).

“Extended Term Loan” has the meaning specified in Section 2.23.

“Extending Term Lender” has the meaning specified in Section 2.23.

“Extension” has the meaning specified in Section 2.23.

“Extension Offer” has the meaning specified in Section 2.23.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any of its Subsidiaries or any of their
respective predecessors.

“Fair Share” has the meaning specified in Section 7.02.

“Fair Share Contribution Amount” has the meaning specified in Section 7.02.

“Fair Value” means, at any date of determination, as to any applicable Eligible
Asset, the fair value of such Eligible Asset set forth on the most recent
Certification of Fair Value.

“FDIC” means the Federal Deposit Insurance Corporation or any successor thereto.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (i) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent, in its capacity as a Lender,
on such day on such transactions as determined by the Administrative Agent.

 

-14-



--------------------------------------------------------------------------------

“Fee Letters” means (i) the letter agreement, dated as of June 20, 2013, among
the Borrower, the Arrangers and the other parties thereto and (ii) the
Administrative Agency Fee Letter, dated as of June 27, 2013 between the Borrower
and JPMorgan Chase Bank, National Association.

“Financial Model” means the financial model prepared by the Borrower in respect
of the Borrower and its Subsidiaries on a Consolidated basis and delivered to
the Administrative Agent prior to the date hereof, in a form satisfactory to the
Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer, treasurer or chief accounting officer of the Borrower
that such financial statements fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments and, with respect to monthly financial statements only, to the
absence of footnotes.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the only Lien to
which such Collateral is subject, other than any Lien permitted pursuant to
Sections 6.02(b), (c), (e) or (h).

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Guarantor” has the meaning specified in Section 7.02.

“Funds Defaulting Lender” means any Lender who (i) has notified the Borrower or
the Administrative Agent in writing, or has made a public statement, that it
does not intend to comply with its obligation to fund any Initial Term Loan or
any New Term Loan or its portion of any unreimbursed payment under Section 9.06,
(ii) has failed to confirm that it will comply with its obligation to fund any
Initial Term Loan or any New Term Loan or its Pro Rata Share of any payment
under Section 9.06 within five Business Days after written request for such
confirmation from the Administrative Agent (which request may only be made after
all conditions to funding have been satisfied; provided that such Lender shall
cease to be a Funds Defaulting Lender upon receipt of such confirmation by the
Administrative Agent) or (iii) has failed to pay to the Administrative Agent or
any other Lender any amount due under any Loan Document within five Business
Days of the date due, unless such amount is the subject of a good faith dispute.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof consistently applied.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, central bank, commission, board, bureau,
court, agency or instrumentality or political subdivision thereof or any entity,
officer or examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank) or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

-15-



--------------------------------------------------------------------------------

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” has the meaning specified in the Security Agreement.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Guarantors” means each (i) each wholly-owned Material Subsidiary of the
Borrower and (ii) each Subsidiary of the Borrower that owns any Borrowing Base
Assets. As of the Closing Date, the Guarantors shall be HLSS Holdings, LLC, a
Delaware limited liability company, and HLSS Management, LLC, a Delaware limited
liability company.

“Guaranty” means the guaranty of each Guarantor set forth in Article VII.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Authorization,
(e) which are deemed to constitute a nuisance or a trespass which pose a health
or safety hazard to Persons or neighboring properties, (f) which consist of
underground or aboveground storage tanks, whether empty, filled or partially
filled with any substance or (g) which contain, without limitation, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or waste, crude oil, nuclear fuel,
natural gas or synthetic gas.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into by any Loan Party or any Subsidiary of the Borrower that is not a
Securitization Entity with a Lender Counterparty.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means (i) the audited financial statements of
the Borrower and its Subsidiaries for the immediately preceding three Fiscal
Years, consisting of balance sheets and the related Consolidated statements of
operations, comprehensive income, changes in equity and cash flows for such
Fiscal Years, and (ii) the unaudited financial statements of the Borrower and
its Subsidiaries as of the most recent Fiscal Quarter ended after the date of
the most recent audited financial statements described in clause (i) of this
definition, consisting of a balance sheet and the related Consolidated
statements of operations, comprehensive income, changes in equity and cash flows
for the three-, six- or nine-month period, as applicable, ending on such date,
and, in the case of clauses (i) and (ii), certified by the chief financial
officer or chief accounting officer of the Borrower that they fairly present, in
all material respects, the financial condition of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

 

-16-



--------------------------------------------------------------------------------

“Increased Amount Date” has the meaning specified in Section 2.22.

“Increased Cost Lender” has the meaning specified in Section 2.21.

“Incremental Equivalent Debt” has the meaning set forth in Section 2.22(a).

“Incremental Notes” means Indebtedness of the Loan Parties in respect of one or
more series of senior secured first lien notes issued pursuant to an indenture
or a note purchase agreement in a public offering, Rule 144A or other private
placement; provided that:

(a) the final maturity date of any Incremental Notes shall be no earlier than
the latest Maturity Date then applicable to the Loans;

(b) the Incremental Notes shall have a Weighted Average Life to Maturity equal
to or greater than the then remaining Weighted Average Life to Maturity of the
outstanding Loans;

(c) the Incremental Notes shall be unsecured or rank junior in security with the
existing Loans, and to the extent secured, the holders of the Incremental Notes
or their representative shall be party to, and the Incremental Notes shall be
subject to, an intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent;

(d) the security agreements relating to such Incremental Notes shall be
substantially the same as the Collateral Documents (with such differences as are
reasonably satisfactory to the Administrative Agent) and the obligations in
respect thereof shall not be secured by any Lien on any asset of the Borrower or
any Material Subsidiary other than any asset constituting Collateral;

(e) such Incremental Notes shall not be subject to any Guarantee by any Person
other than a Loan Party; and

(f) the documentation with respect to any Incremental Notes shall (i) contain no
mandatory prepayment, repurchase or redemption provisions except with respect to
change of control, asset sale and casualty event mandatory offers to purchase
and customary acceleration rights after an event of default that are customary
for financings of such type and (ii) contain no additional or different
covenants or events of default that are not applicable to the Loans other than
(A) covenants or other provisions applicable only to periods after the latest
Maturity Date then applicable to the Loans or (B) covenants that will then also
apply to the Lenders.

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, including any earn-out obligations (excluding any such
obligations incurred under ERISA), which purchase price is due more than six
(6) months from the date of incurrence of the obligation in respect thereof;
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is non-recourse to the credit of that Person;
(vi) the face amount of any letter of credit issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) Disqualified Equity Interests; (viii) the

 

-17-



--------------------------------------------------------------------------------

direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another that
would otherwise be “Indebtedness” for purposes of this definition; (ix) any
obligation of such Person the primary purpose or intent of which is to provide
assurance to an obligee that the obligation of the obligor that would otherwise
be “Indebtedness” for purposes of this definition thereof shall be paid or
discharged, or any agreement relating thereto shall be complied with, or the
holders thereof shall be protected (in whole or in part) against loss in respect
thereof; (x) any liability of such Person for any Indebtedness of another
through any agreement (contingent or otherwise) (a) to purchase, repurchase or
otherwise acquire such Indebtedness or any security therefor, or to provide
funds for the payment or discharge of such obligation (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise) or (b) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under
subclauses (a) or (b) of this clause (x), the primary purpose or intent thereof
is as described in clause (ix) above; and (xi) all obligations (the amount of
which shall be determined on a net basis where permitted in the relevant
contract) of such Person in respect of any exchange traded or over the counter
derivative transaction, including any Interest Rate Agreement and any Currency
Agreement, in each case, whether entered into for hedging or speculative
purposes; provided that in no event shall obligations under any derivative
transaction be deemed “Indebtedness” for any purpose under Section 6.01 unless
such obligations relate to a derivatives transaction which has been terminated.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable and documented fees and
disbursements of counsel for Indemnitees in connection with any investigative,
administrative or judicial proceeding or hearing commenced or threatened by any
Person (including, without limitation, any Loan Party), whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
reasonable fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect, special or consequential and whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, and rules or regulations), on common
law or equitable cause or on contract or otherwise, that may be imposed on,
incurred by, or asserted against any such Indemnitee, in any manner relating to
or arising out of (i) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including the use or proposed use
of proceeds, the Lenders’ Commitments, the syndication of the credit facilities
provided for herein, or any enforcement of any of the Loan Documents (including
any sale of, collection from, or other realization upon any of the Collateral or
the enforcement of the Guaranty)) or (ii) any Environmental Claim relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of the Borrower or any of its Subsidiaries but, with
regard to each of (i) and (ii), excluding any Taxes (provided, for the avoidance
of doubt, that any indemnification in respect of any Indemnified Liabilities
shall be made on an after-Tax basis).

“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment by any Loan Party under any Loan Document.

“Indemnitee” has the meaning specified in Section 10.03.

“Initial Term Loan” means an Initial Term Loan made by a Lender to the Borrower
pursuant to Section 2.01(a) or, to the extent designated in the relevant Joinder
Agreement as an increase to the Initial Term Loans, Section 2.22.

 

-18-



--------------------------------------------------------------------------------

“Initial Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Initial Term Loan and “Initial Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Initial Term Loan Commitment, if any, is set forth on Schedule 1.01(a) or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Initial Term
Loan Commitments as of the Closing Date is $350,000,000.

“Initial Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Initial Term Loans of
such Lender; provided that at any time prior to the making of the Initial Term
Loans, the Initial Term Loan Exposure of any Lender shall be equal to such
Lender’s Initial Term Loan Commitment.

“Initial Term Loan Maturity Date” means, with respect to each of the Initial
Term Loans made pursuant to this Agreement, the earlier of (i) the seventh
anniversary of the Closing Date, (ii) twelve months prior to the scheduled
termination of the Ocwen Subservicing Agreement, and (iii) the date on which all
Initial Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.

“Insolvency Defaulting Lender” means any Lender who (i) has been adjudicated as,
or determined by any Governmental Authority having regulatory authority over
such Person or its assets to be, insolvent, (ii) becomes the subject of an
insolvency, bankruptcy, dissolution, liquidation or reorganization proceeding or
(iii) becomes the subject of an appointment of a receiver, intervenor or
conservator under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; provided that a Lender
shall not be an Insolvency Defaulting Lender solely by virtue of the ownership
or acquisition by a Governmental Authority or an instrumentality thereof of any
Equity Interest in such Lender or a parent company thereof, unless such
ownership or acquisition results in or provides such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.

“Installment” has the meaning specified in Section 2.09.

“Intellectual Property” has the meaning specified in the Security Agreement.

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Loan Party in any Intellectual
Property.

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of
Exhibit I evidencing Indebtedness owed among the Loan Parties and their
Subsidiaries.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months (or (A) twelve months if agreed to by
all relevant Lenders or (B) such shorter period as agreed to by the
Administrative Agent), as selected by the Borrower, (i) initially, commencing on
the Closing Date or Conversion/Continuation Date, as the case may be; and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided that (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically

 

-19-



--------------------------------------------------------------------------------

corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) of this definition, end on the last Business Day of
a calendar month; (c) no Interest Period with respect to any portion of any
Class of Loans shall extend beyond such Class’s Maturity Date; and (d) the
Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurodollar Rate Loan during an Interest Period for such Loan
on any day other than the last day of an Interest Period; provided that interest
shall be payable in a manner consistent with the definition of “Payment Date.”

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the Borrower’s and its
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than a Guarantor); (ii) any direct
or indirect redemption, retirement, purchase or other acquisition for value, by
any Subsidiary of the Borrower from any Person (other than the Borrower or any
Guarantor), of any Equity Interests of such Person; (iii) any direct or indirect
loan, advance (other than residential mortgage loans in the ordinary course of
business, warehouse loans secured by residential mortgage loans and related
assets, advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contributions by the Borrower or any of its Subsidiaries to any other
Person (other than the Borrower or any Guarantor), including all indebtedness
and accounts receivable from that other Person that are not current assets or
did not arise from sales to that other Person in the ordinary course of
business, (iv) all investments consisting of any exchange traded or over the
counter derivative transaction, including any Interest Rate Agreement and
Currency Agreement, whether entered into for hedging or speculative purposes,
(v) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of any Person and (vi) expenditures that are or should be included in
“purchase of property and equipment” or similar items reflected in the
Consolidated statement of cash flows of the Borrower and its Subsidiaries. The
amount of any Investment of the type described in clauses (i), (ii), (iii),
(v) and (vi) shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.

“Investment Property” has the meaning specified in the UCC.

“Joinder Agreement” means an agreement substantially in the form of Exhibit J or
such other form or with such changes as may be necessary to reflect term loans
made pursuant to Section 2.22 as an increase to the Initial Term Loans or any
prior Series of New Term Loans or such other changes as the Administrative Agent
deems reasonably necessary to reflect an incurrence of term loans under
Section 2.22.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“JPMorgan” has the meaning specified in the preamble hereto.

 

-20-



--------------------------------------------------------------------------------

“Judgment Currency” has the meaning specified in Section 10.23(b).

“Junior Indebtedness” means Indebtedness of any Person so long as (i) such
Indebtedness shall not require any amortization prior to the date that is six
months following the latest then applicable Maturity Date; (ii) the Weighted
Average Life to Maturity of such Indebtedness shall be equal to or greater than
the then remaining Weighted Average Life to Maturity of the outstanding Loans;
(iii) the mandatory prepayment provisions, affirmative and negative covenants
and financial covenants, if any, shall be no more restrictive than the
corresponding provisions set forth in the Loan Documents other than those
applicable only to periods after the latest Maturity Date; (iv) such
Indebtedness is either senior unsecured Indebtedness, Subordinated Indebtedness
or Convertible Notes; (v) if such Indebtedness is incurred by a Loan Party, such
Indebtedness may be guaranteed by another Loan Party so long as (a) such Loan
Party shall have also provided a guarantee of the Obligations substantially on
the terms set forth in this Agreement and (b) if the Indebtedness being
guaranteed is subordinated to the Obligations, such guarantee shall be
subordinated to the guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness; and
(vi) if such Indebtedness is incurred by a Subsidiary of the Borrower that is
not a Loan Party, such Indebtedness may be guaranteed by another Subsidiary of
the Borrower that is not a Loan Party; provided that any Indebtedness which, by
its terms, provides for amortization prior to the date that is six months after
the latest then applicable Maturity Date solely to the extent that such payment
is permitted under Section 6.04 of this Agreement, shall be deemed Junior
Indebtedness so long as the other conditions stated herein are satisfied.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or Joinder Agreement.

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into a Hedge Agreement, ceases to
be an Agent or a Lender, as the case may be).

“Lender Participation Notice” has the meaning set forth in Section 2.11(d)(iii).

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

“Limited Conditionality Acquisition” has the meaning specified in Section 2.22.

“Limited Conditionality Acquisition Agreement” has the meaning specified in
Section 2.22.

“Loan” means a term loan made by a Lender to the Borrower under this Agreement.

“Loan Document” means any of this Agreement, the Notes, if any, the Security
Documents, any intercreditor agreements and all other documents, instruments or
agreements executed and delivered by a Loan Party for the benefit of any Agent
or any Lender in connection herewith on or after the date hereof.

“Loan Party” means each Person (other than any Agent, any Lender, any Lender
Counterparty or any other representative of any of the foregoing, or any Deposit
Account Bank) from time to time party to a Loan Document.

 

-21-



--------------------------------------------------------------------------------

“Margin Stock” as defined in Regulation U.

“Material Adverse Effect” means any event, change, effect, development,
circumstance or condition that has caused or could reasonably be expected to
cause a material adverse change, material adverse effect on and/or material
adverse developments with respect to (i) the business, general affairs, assets,
liabilities, operations, financial condition, or results of operations of the
Loan Parties and their Subsidiaries, taken as a whole; (ii) the ability of the
Loan Parties to fully and timely perform their Obligations; (iii) the legality,
validity, binding effect or enforceability against a Loan Party of a Loan
Document to which it is a party; or (iv) the rights, remedies and benefits
available to, or conferred upon, any Agent and any Lender or any Secured Party
under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of the Borrower or any of its Subsidiaries in an individual principal
amount (or Net Mark-to-Market Exposure) of $20,000,000 or more.

“Material Non-Public Information” means, with respect to the Borrower or any of
its Subsidiaries, information that (a) has not been disclosed to the Lenders
(other than Lenders that do not wish to receive Material Non-Public Information
with respect to the Borrower, any of its Subsidiaries or Affiliates) or has not
otherwise been disseminated in a manner making it available to investors
generally, within the meaning of Regulation FD prior to such time and (b) could
reasonably be expected to have a material effect upon, or otherwise be material,
(i) to a Lender’s decision to participate in any Discounted Voluntary Prepayment
or (ii) to the market price of the Loans.

“Material Subsidiary” means, at any time, (i) each Domestic Subsidiary of the
Borrower that is not a Securitization Entity which represents (a) 5% or more of
the Borrower’s Consolidated total assets or (b) 5% or more of the Borrower’s
Consolidated total revenues, in each case as determined at the end of the most
recent fiscal quarter of the Borrower based on the financial statements of the
Borrower delivered pursuant to Section 5.01(b) and (c) or (ii) any Subsidiary of
the Borrower designated by notice in writing given by the Borrower to the
Administrative Agent to be a “Material Subsidiary”; provided that any such
Subsidiary so designated as a “Material Subsidiary” shall at all times
thereafter remain a Material Subsidiary for the purposes of this Agreement
unless otherwise agreed to by the Borrower and the Administrative Agent or
unless such Material Subsidiary ceases to be a Subsidiary in a transaction not
prohibited hereunder; and provided, further, that if at any time the
Subsidiaries of the Borrower (excluding all Securitization Entities) that are
not Material Subsidiaries because they do not meet the thresholds set forth in
clause (i) comprise in the aggregate more than (x) 10% of the Borrower’s
Consolidated total assets or (y) 10% of the Borrower’s Consolidated total
revenues, in each case as determined at the end of the most recent fiscal
quarter of the Borrower based on the financial statements of the Borrower
delivered pursuant to this Agreement (but excluding from each such calculation
the contribution of Securitization Entities), then the Borrower shall, not later
than thirty (30) days after the date by which financial statements for such
quarter are required to be delivered pursuant to this Agreement, (1) designate
in writing to the Administrative Agent one or more of its Subsidiaries as
“Material Subsidiaries” to the extent required such that the foregoing condition
ceases to be true and (2) comply with the provisions of Section 5.10 applicable
to such Subsidiaries. Schedule 1.01(d) contains a list of all Material
Subsidiaries as of the Closing Date.

“Maturity Date” means the Initial Term Loan Maturity Date and the New Term Loan
Maturity Date of any Series of New Term Loans; provided that such date may be
extended from time to time with respect to any Extended Term Loans pursuant to
Section 2.23; provided, however, that if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

“Minimum Extension Condition” has the meaning specified in Section 2.23.

 

-22-



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investor Service, Inc. and any successor to its rating
agency business.

“MSR” means mortgage servicing rights entitling the holder (i) to service
mortgage loans and receive fees or other payments in consideration for servicing
mortgage loans and (ii) any rights to mortgage servicing rights entitling the
holder to service mortgage loans and receive fees or other payments in
consideration for servicing mortgage loans, in each case under any Servicing
Agreement.

“MSR Facility” means any financing arrangement of any kind, including, but not
limited to, financing arrangements in the form of repurchase facilities, loan
agreements, note issuance facilities and commercial paper facilities, with a
financial institution or other lender or purchaser, in each case, exclusively to
finance or refinance the purchase or origination by the Borrower or a Subsidiary
of the Borrower of MSRs originated or purchased by the Borrower or any
Subsidiary of the Borrower.

“MSR Facility Trust” means any Person (whether or not a Subsidiary of the
Borrower) established for the purpose of issuing notes or other securities in
connection with an MSR Facility, which (i) notes and securities are backed by
specified MSRs originated or purchased by, and/or contributed to, such Person
from the Borrower or any of its Subsidiaries or (ii) notes and securities are
backed by specified MSRs purchased by, and/or contributed to, such Person from
the Borrower or any of its Subsidiaries.

“MSR Indebtedness” means Indebtedness in connection with a MSR Facility; the
amount of any particular MSR Indebtedness as of any date of determination shall
be calculated in accordance with GAAP.

“Multiemployer Plan” means any Employee Benefit Plan that is subject to Title IV
of ERISA and that is a “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA to which the Borrower or any of its ERISA Affiliates makes or is obligated
to make contributions.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Borrower and its Subsidiaries with content substantially consistent with
the requirements for “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” for a Quarterly Report on Form 10-Q or
Annual Report on Form 10-K under the rules and regulations of the SEC, or any
similar successor provisions, which may be satisfied for the relevant period by
delivery of a Form 10-Q or Form 10-K, as applicable, as contemplated by
Section 5.01 hereof.

“Net Cash Proceeds” means (a) with respect to any Asset Sale, an amount equal
to: (i) cash payments (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Borrower or any of its Subsidiaries from
such Asset Sale, minus (ii) any bona fide direct costs incurred in connection
with such Asset Sale, including, without limitation, (1) income or gains taxes
paid or payable by the seller as a result of any gain recognized in connection
with such Asset Sale, (2) payment of the outstanding principal amount of,
premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on the stock or assets (or the equity of any
Subsidiary owning the assets) in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale and (3) a reasonable
reserve for any indemnification payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchaser in respect
of such Asset Sale undertaken by the Borrower or any of its Subsidiaries in
connection with such Asset Sale or for adjustments to the sale price in

 

-23-



--------------------------------------------------------------------------------

connection therewith, provided if all or any portion of any such reserve is not
used or is released, then the amount not used or released shall comprise Net
Cash Proceeds; and (b) with respect to any issuance or incurrence of
Indebtedness or any equity contribution to, or sale of equity by, the Borrower,
the cash proceeds thereof, net of underwriting discounts and commissions and
other reasonable costs and expenses associated therewith, including reasonable
legal fees and expenses.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash
payments or proceeds received by the Borrower or any of its Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
or (b) as a result of the taking of any assets of the Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by the Borrower or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of the Borrower or such Subsidiary of the
Borrower in respect thereof and (b) any bona fide direct costs incurred in
connection with any sale of such assets as referred to in clause (i)(b) of this
definition, including income taxes payable as a result of any gain recognized in
connection therewith.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition of “Indebtedness.” As used
in this definition, “unrealized losses” means the fair market value of the cost
to such Person of replacing such Hedge Agreement or such other Indebtedness as
of the date of determination (assuming the Hedge Agreement or such other
Indebtedness were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedge
Agreement or such other Indebtedness as of the date of determination (assuming
such Hedge Agreement or such other Indebtedness were to be terminated as of that
date).

“New Term Loan Commitments” as defined in Section 2.22.

“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.

“New Term Loan Lender” as defined in Section 2.22.

“New Term Loan Maturity Date” means the date on which New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.

“New Term Loans” as defined in Section 2.22.

“Non-Consenting Lender” has the meaning specified in Section 2.21.

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-Recourse Indebtedness” means, with respect to any specified Person or any
of its Subsidiaries, Indebtedness that is specifically advanced to finance the
acquisition of investment assets and secured only by the assets to which such
Indebtedness relates without recourse to such Person or any of its Subsidiaries
(other than subject to such customary carve-out matters for which such Person or
its Subsidiaries acts as a guarantor in connection with such Indebtedness, such
as fraud, misappropriation, breach of representation and warranty and
misapplication, unless, until and for so long as a claim for payment or
performance has been made thereunder (which has not been satisfied) at which
time the obligations with respect to any such customary carve-out shall not be
considered Non-Recourse Indebtedness, to the extent that such claim is a
liability of such Person for GAAP purposes).

 

-24-



--------------------------------------------------------------------------------

“Not Otherwise Applied” means, with reference to the Available Amount that is
proposed to be applied to a particular use or transaction permitted by this
Agreement, that such amount has not previously been (and is not simultaneously
being) applied to anything other than such particular use or transaction.

“Note” means a promissory note in the form of Exhibit B, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Notice” means a Borrowing Notice or a Conversion/Continuation Notice.

“Obligations” means all obligations of every nature of each Loan Party,
including obligations from time to time owed to Agents (including former
Agents), Lenders or any of them and Lender Counterparties, under any Loan
Document or Hedge Agreement, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such Loan
Party, would have accrued on any Obligation, whether or not a claim is allowed
against such Loan Party for such interest in the related bankruptcy proceeding),
payments for early termination of Hedge Agreements, fees, expenses,
indemnification or otherwise.

“Obligee Guarantor” has the meaning specified in Section 7.07.

“Ocwen Subservicing Agreement” means that certain Subservicing Agreement between
HLSS Holdings, LLC and Ocwen Loan Servicing, LLC, dated as of October 1, 2012
(as amended, restated, supplemented, amended and restated, or otherwise modified
from time to time to in accordance with the terms of this Agreement, among other
things, extend the termination date thereof, and including all related
subservicing supplements).

“Offered Loans” has the meaning set forth in Section 2.11(d)(iii).

“Organizational Documents” means with respect to any Person all formation,
organizational and governing documents, instruments and agreements, including
(i) with respect to any corporation, its certificate or articles of
incorporation or organization, as amended, supplemented or otherwise modified,
and its by-laws, as amended, supplemented or otherwise modified, (ii) with
respect to any limited partnership, its certificate of limited partnership, as
amended, supplemented or otherwise modified, and its partnership agreement, as
amended, supplemented or otherwise modified, (iii) with respect to any general
partnership, its partnership agreement, as amended, supplemented or otherwise
modified, (iv) with respect to any limited liability company, its articles of
organization, as amended, supplemented or otherwise modified, and its operating
agreement, as amended, supplemented or otherwise modified and (v) with respect
to any Cayman Islands company, its certificate of incorporation and memorandum
and articles of association, as amended, supplemented or otherwise modified. In
the event any term or condition of this Agreement or any other Loan Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.

“Other Applicable Indebtedness” has the meaning specified in Section 2.12(b).

“Other Securitization Assets” means consumer or commercial financings (not
eligible to be included in clauses (i) through (iv) of the definition of
“Eligible Assets”) with a readily observable BBB ratings attachment point.

 

-25-



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, documentary, excise, property,
intangible, mortgage, recording or similar Taxes arising from any payment made
under any Loan Document or from the execution, delivery, registration or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes that are imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21) (an “Assignment Tax”), but only to the extent
such Assignment Taxes are imposed as a result of a present or former connection
between the assignor or assignee and the jurisdiction imposing such Tax (other
than connections arising from such assignor or assignee having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to and/or enforced any Loan Document or sold or assigned an
interest in any Loan or Loan Document).

“Participant Register” has the meaning set forth in Section 10.06(f).

“PATRIOT Act” has the meaning specified in Section 3.01(f).

“Payment Date” means (i) with respect to interest payments, (a) as to any Base
Rate Loan, the last day of each March, June, September and December to occur
while such Loan is outstanding and the final maturity date of such Loan, (b) as
to any Eurodollar Rate Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Rate Loan having
an Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Eurodollar Rate Loan, the date of
any repayment or prepayment made in respect thereof and (ii) with respect to
principal payments, the last Business Day of March, June, September and December
of each Fiscal Year, but if such date is not a Business Day, then the “Payment
Date” shall be the date of the next succeeding Business Day.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Title IV of ERISA.

“Perfection Certificate” means a certificate in form reasonably satisfactory to
the Collateral Agent that provides information with respect to the personal or
mixed property of each Loan Party.

“Permitted Funding Indebtedness” means (i) any Permitted Servicing Advance
Facility Indebtedness, (ii) any Permitted Warehouse Indebtedness, (iii) any
Permitted Residual Indebtedness, (iv) any Permitted MSR Indebtedness, (v) any
Indebtedness of the type set forth in clauses (i) – (iv) of this definition that
is acquired by the Borrower or any of its Subsidiaries in connection with an
acquisition permitted under Section 6.06 or Servicing Acquisition, (vi) any
facility that combines any Indebtedness under clauses (i), (ii), (iii), (iv) or
(v) of this definition and (vii) any Permitted Refinancing of the Indebtedness
under clauses (i), (ii), (iii), (iv), (v) or (vi) of this definition and
advanced to the Borrower or any of its Subsidiaries based upon, and secured by,
Servicing Advances, mortgage related securities, loans, MSRs, consumer
receivables, REO Assets or Residual Interests; provided, however, that the
excess (determined as of the most recent date for which internal financial
statements are available), if any, of (x) the amount of any Indebtedness
incurred in accordance with this clause (vii) for which the holder thereof has
contractual recourse to the Borrower or its Subsidiaries to satisfy claims with
respect thereto (excluding recourse for matters such as fraud, misappropriation,
breaches of representations and warranties and misapplication) over (y) the
aggregate (without duplication of amounts) Realizable Value of the assets that
secure such Indebtedness shall not be Permitted Funding Indebtedness (but shall
not be deemed to be a new incurrence of Indebtedness subject to Section 6.01
except with respect to, and solely to the extent of, any such excess that exists
upon the initial incurrence of such Indebtedness incurred under this clause
(vii)).

 

-26-



--------------------------------------------------------------------------------

“Permitted Liens” has the meaning specified in Section 6.02.

“Permitted MSR Indebtedness” means MSR Indebtedness; provided that the excess
(determined as of the most recent date for which internal financial statements
are available), if any, of (x) the amount of any such MSR Indebtedness for which
the holder thereof has contractual recourse to the Borrower or its Subsidiaries
to satisfy claims with respect to such MSR Indebtedness (excluding recourse for
matters such as fraud, misappropriation, breaches of representations and
warranties and misapplication) over (y) the aggregate (without duplication of
amounts) Realizable Value of the assets that secure such MSR Indebtedness shall
not be Permitted MSR Indebtedness (but shall not be deemed to be a new
incurrence of Indebtedness subject to Section 6.01 except with respect to, and
solely to the extent of, any such excess that exists upon the initial incurrence
of such Indebtedness). The amount of any particular Permitted MSR Indebtedness
as of any date of determination shall be calculated in accordance with GAAP.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder;
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Sections 6.01(g) and (h), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended (except
by virtue of amortization of or prepayment of Indebtedness prior to such date of
determination); (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Sections 6.01(g) and (h), at the
time thereof, no Default or Event of Default shall have occurred and be
Continuing; (d) to the extent such Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
(i) subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended or
(ii) Junior Indebtedness permitted under Section 6.01; (e) Indebtedness of the
Borrower or a Guarantor shall not refinance Indebtedness of a Subsidiary of the
Borrower that is not the Borrower or a Guarantor; and (f) the material terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modification,
refinancing, refunding, renewal or extension, taken as a whole, are not
materially less favorable to the Lenders than the terms and conditions of the
Indebtedness being modified, refinanced, refunded, renewed or extended.

“Permitted Residual Indebtedness” means any Indebtedness of the Borrower or any
of its Subsidiaries under a Residual Funding Facility; provided that the excess
(determined as of the most recent date for which internal financial statements
are available), if any of (x) the amount of any such Permitted Residual
Indebtedness for which the holder thereof has contractual recourse to the
Borrower or its Subsidiaries to satisfy claims with respect to such Permitted
Residual Indebtedness (excluding recourse for matters such as fraud,
misappropriation, breaches of representations and warranties and misapplication)
over (y) the aggregate (without duplication of amounts) Realizable Value of the
assets that secure such Permitted Residual Indebtedness shall be deemed not to
be Permitted Residual Indebtedness (but shall not be deemed to be a new
incurrence of Indebtedness subject to Section 6.01 except with respect to, and
solely to the extent of, any such excess that exists upon the initial incurrence
of such Indebtedness).

 

-27-



--------------------------------------------------------------------------------

“Permitted Securitization Indebtedness” means Securitization Indebtedness;
provided that (i) in connection with any Securitization, any Warehouse
Indebtedness or MSR Indebtedness used to finance the purchase or origination of
any receivables subject to such Securitization is repaid in connection with such
Securitization to the extent of the net proceeds received by the Borrower and
its Subsidiaries from the applicable Securitization Entity and (ii) the excess
(determined as of the most recent date for which internal financial statements
are available), if any, of (x) the amount of any such Securitization
Indebtedness for which the holder thereof has contractual recourse to the
Borrower or its Subsidiaries to satisfy claims with respect to such
Securitization Indebtedness (excluding recourse for matters such as fraud,
misappropriation, breaches of representations and warranties and misapplication)
over (y) the aggregate (without duplication of amounts) Realizable Value of the
assets that secure such Securitization Indebtedness shall not be Permitted
Securitization Indebtedness (but shall not be deemed to be a new incurrence of
Indebtedness subject to Section 6.01 except with respect to, and solely to the
extent of, any such excess that exists upon the initial incurrence of such
Indebtedness).

“Permitted Servicing Advance Facility Indebtedness” means any Indebtedness of
the Borrower or any of its Subsidiaries incurred under a Servicing Advance
Facility; provided, however, that the excess (determined as of the most recent
date for which internal financial statements are available), if any of (x) the
amount of any such Permitted Servicing Advance Facility Indebtedness for which
the holder thereof has contractual recourse to the Borrower or its Subsidiaries
to satisfy claims with respect to such Permitted Servicing Advance Facility
Indebtedness (excluding recourse for matters such as fraud, misappropriation,
breaches of representations and warranties and misapplication) over (y) the
aggregate (without duplication of amounts) Realizable Value of the assets that
secure such Permitted Servicing Advance Facility Indebtedness shall not be
Permitted Servicing Advance Facility Indebtedness (but shall not be deemed to be
a new incurrence of Indebtedness subject to Section 6.01 except with respect to,
and solely to the extent of, any such excess that exists upon the initial
incurrence of such Indebtedness).

“Permitted Warehouse Indebtedness” means Warehouse Indebtedness; provided that
the excess (determined as of the most recent date for which internal financial
statements are available), if any, of (x) the amount of any such Warehouse
Indebtedness for which the holder thereof has contractual recourse to the
Borrower or its Subsidiaries to satisfy claims with respect to such Warehouse
Indebtedness (excluding recourse for matters such as fraud, misappropriation,
breaches of representations and warranties and misapplication) over (y) the
aggregate (without duplication of amounts) Realizable Value of the assets that
secure such Warehouse Indebtedness shall not be Permitted Warehouse Indebtedness
(but shall not be deemed to be a new incurrence of Indebtedness subject to
Section 6.01 except with respect to, and solely to the extent of, any such
excess that exists upon the initial incurrence of such Indebtedness). The amount
of any particular Permitted Warehouse Indebtedness as of any date of
determination shall be calculated in accordance with GAAP.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” has the meaning specified in Section 5.01(o).

“Prepayment Notice” has the meaning specified in Section 2.11(a), which shall be
substantially in the form of Exhibit K.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

-28-



--------------------------------------------------------------------------------

“Principal Office” means, with respect to the Administrative Agent, such
Person’s “Principal Office” as set forth on Schedule 1.01(c), or such other
office or office of a third party or sub-agent, as appropriate, as such Person
may from time to time designate in writing to the Borrower, the Administrative
Agent and each Lender.

“Projections” has the meaning specified in Section 5.01(d).

“Proposed Discounted Prepayment Amount” has the meaning set forth in
Section 2.11(d)(ii).

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Initial Term Loan of any Lender, the percentage obtained
by dividing (a) the Initial Term Loan Exposure of that Lender by (b) the
aggregate Initial Term Loan Exposure of all Lenders; and (ii) with respect to
all payments, computations, and other matters relating to New Term Loan
Commitments or New Term Loans of a particular Series, the percentage obtained by
dividing (a) the New Term Loan Exposure of that Lender with respect to that
Series by (b) the aggregate New Term Loan Exposure of all Lenders with respect
to that Series. For all other purposes with respect to each Lender, “Pro Rata
Share” means the percentage obtained by dividing (A) an amount equal to the sum
of the Initial Term Loan Exposure and the New Term Loan Exposure of that Lender,
by (B) an amount equal to the sum of the aggregate Initial Term Loan Exposure
and the aggregate New Term Loan Exposure of all Lenders.

“Public Lenders” has the meaning specified in Section 5.01(o).

“Purchasing Company Party” means the Borrower or any Subsidiary thereof that
makes a Discounted Voluntary Prepayment pursuant to Section 2.11(d).

“Qualified ECP Loan Party” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred.

“Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.

“Qualifying Lenders” has the meaning set forth in Section 2.11(d)(iv).

“Qualifying Loans” has the meaning set forth in Section 2.11(d)(iv).

“Realizable Value” of an asset means (i) with respect to any REO Asset, the
value realizable upon the disposition of such asset as determined by the
Borrower in its reasonable discretion and consistent with customary industry
practice and (ii) with respect to any other asset, the lesser of (x) if
applicable, the face value of such asset and (y) the market value of such asset
as determined by the Borrower in accordance with the agreement governing the
applicable Permitted Servicing Advance Facility Indebtedness, Permitted
Warehouse Indebtedness, Permitted MSR Indebtedness or Permitted Residual
Indebtedness, as the case may be, (or, if such agreement does not contain any
related provision, as determined by senior management of the Borrower in good
faith); provided, however, that the realizable value of any asset described in
clause (i) or (ii) above which an unaffiliated third party has a binding
contractual commitment to purchase from the Borrower or any of its Subsidiaries
shall be the minimum price payable to the Borrower or such Subsidiary for such
asset pursuant to such contractual commitment.

“Refinancing Effective Date” has the meaning specified in Section 2.24(b).

“Refinancing Note Holder” has the meaning provided in Section 2.24(b).

 

-29-



--------------------------------------------------------------------------------

“Refinancing Notes” has the meaning provided in Section 2.24(a).

“Refinancing Term Lender” has the meaning specified in Section 2.24(b).

“Refinancing Term Loans” has the meaning specified in Section 2.24(a).

“Register” has the meaning specified in Section 2.04(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and the Exchange Act.

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time.

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time.

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“REO Assets” of a Person means any real property owned by such Person and
acquired as a result of the foreclosure or other enforcement of a lien on such
asset securing a loan, Servicing Advance or other mortgage-related receivables.

“Replacement Lender” has the meaning specified in Section 2.21.

“Required Lenders” means one or more Lenders having or holding Initial Term Loan
Exposure and/or New Term Loan Exposure and representing more than 50% of the sum
of (i) the aggregate Initial Term Loan Exposure of all Lenders and (ii) the
aggregate New Term Loan Exposure of all Lenders.

“Residual Funding Facility” means any funding arrangement with a financial
institution or institutions or other lenders or purchasers under which advances
are made to the Borrower or any Subsidiary of the Borrower secured by Residual
Interests.

“Residual Interests” means any residual, subordinated, reserve accounts and
retained ownership interest held by the Borrower or a Subsidiary in
Securitization Entities, Warehouse Facility Trusts and/or MSR Facility Trusts
acquired or created after the date hereof, regardless of whether required to
appear on the face of the Consolidated financial statements in accordance with
GAAP.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of the Borrower or
any of its Subsidiaries now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value,

 

-30-



--------------------------------------------------------------------------------

direct or indirect, of any shares of any class of stock of the Borrower or any
of its Subsidiaries now or hereafter outstanding; (iii) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of stock of the Borrower or any of
its Subsidiaries now or hereafter outstanding; and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in substance or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness,
any preferred stock, and any Indebtedness convertible into any class of stock of
the Borrower or any of its Subsidiaries.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“SEC” means the United States Securities and Exchange Commission and any
successor Governmental Authority performing a similar function.

“Secured Parties” has the meaning specified in the Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Account” has the meaning specified in the UCC.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securitization” means a public or private transfer, sale or financing of
(i) Servicing Advances, (ii) MSRs, (iii) mortgage loans, (iv) installment
contracts, (v) deferred servicing fees (including Specified Deferred Servicing
Fees), (vi) Other Securitization Assets and/or (vii) other loans and related
assets (clauses (i)—(v) above, collectively, the “Securitization Assets”) by
which the Borrower or any of its Subsidiaries directly or indirectly securitizes
a pool of specified Securitization Assets including, without limitation, any
such transaction involving the sale of specified Servicing Advances or mortgage
loans to a Securitization Entity.

“Securitization Assets” has meaning specified in the definition of
“Securitization.”

“Securitization Entity” means (i) any Person other than the Borrower (whether or
not a Subsidiary of the Borrower) established for the purpose of issuing
asset-backed or mortgaged-backed or mortgage pass-through securities of any kind
(including collateralized mortgage obligations and net interest margin
securities), (ii) any special purpose Subsidiary established for the purpose of
selling, depositing or contributing Securitization Assets into a Person
described in clause (i) or holding securities in any related Securitization
Entity, regardless of whether such person is an issuer of securities; provided
that such Person is not an obligor with respect to any Indebtedness of the
Borrower or any Guarantor and (iii) any special purpose Subsidiary of the
Borrower formed exclusively for the purpose of satisfying the requirements of
Credit Enhancement Agreements and regardless of whether such Subsidiary is an
issuer of securities; provided that such Person is not an obligor with respect
to any Indebtedness of the Borrower or any Guarantor other than under Credit
Enhancement Agreements. As of the Closing Date, the entities specified on
Schedule 1.01(b) shall be deemed to satisfy the requirements of the foregoing
definition.

 

-31-



--------------------------------------------------------------------------------

“Securitization Indebtedness” means (i) Indebtedness of the Borrower or any of
its Subsidiaries incurred pursuant to on-balance sheet Securitizations and
(ii) any Indebtedness consisting of advances made to the Borrower or any of its
Subsidiaries based upon securities issued by a Securitization Entity pursuant to
a Securitization and acquired or retained by the Borrower or any of its
Subsidiaries.

“Security Agreement” means the Pledge and Security Agreement to be executed by
the Borrower and each Guarantor on or prior to the Closing Date, as it may be
amended, restated, supplemented or otherwise modified from time to time.

“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreements and all other instruments, documents and agreements
delivered by any Loan Party pursuant to this Agreement or any of the other Loan
Documents in order to grant to the Collateral Agent, for the benefit of Secured
Parties, a First Priority Lien on the Collateral as security for the
Obligations.

“Series” has the meaning specified in Section 2.22.

“Servicing” means loan servicing, sub-servicing rights and master servicing
rights and obligations including, without limitation, one or more of the
following functions (or a portion thereof): (a) the administration and
collection of payments for the reduction of principal and/or the application of
interest on a loan; (b) the collection of payments on account of Taxes and
insurance; (c) the remittance of appropriate portions of collected payments;
(d) the provision of full escrow administration; (e) the right to receive fees
and other compensation and any ancillary fees arising from or connected to the
assets serviced, earnings and other benefits of the related accounts and, in
each case, all rights, powers and privileges incident to any of the foregoing,
and expressly includes the right to enter into arrangements with third Person
that generate ancillary fees and benefits with respect to the serviced assets;
(f) the realization on the security for a loan; and (g) any other obligation
imposed on a servicer pursuant to a Servicing Agreement.

“Servicing Acquisition” means an acquisition permitted hereunder of MSRs,
Servicing Advances or servicing rights.

“Servicing Advance Facility” means any funding arrangement with a lender or
lenders collateralized in whole or in part by Servicing Advances under which
advances are made to the Borrower or any of its Subsidiaries based on such
collateral.

“Servicing Advances” means advances made by the Borrower or any of its
Subsidiaries in its capacity as servicer of any mortgage-related receivables to
fund principal, interest, escrow, foreclosure, insurance, tax or other payments
or advances when the borrower on the underlying receivable is delinquent in
making payments on such receivable; to enforce remedies, manage and liquidate
REO Assets; or that the Borrower or any of its Subsidiaries otherwise advances
in its capacity as servicer pursuant to any Servicing Agreement.

“Servicing Agreements” means any servicing agreements (including whole loan
servicing agreements for portfolios of whole mortgage loans), pooling and
servicing agreements, interim servicing agreements and other servicing
agreements, and any other agreement governing the rights, duties and obligations
of the Borrower or any of its Subsidiaries, including the Fannie Mae and Freddie
Mac servicing guide, as a servicer, under such servicing agreements (including
for the avoidance of doubt, any agreements related to primary servicing,
sub-servicing, special servicing and master servicing).

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Borrower substantially in the form of Exhibit G-2.

 

-32-



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Loan Party, that as of the date of
determination, both (i) (a) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets; (b) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Closing Date or with
respect to any transaction contemplated to be undertaken after the Closing Date;
and (c) such Person has not incurred and does not intend to incur, or believe
(nor should it reasonably believe) that it shall incur, debts beyond its ability
to pay such debts as they become due (whether at maturity or otherwise); and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under the Bankruptcy Code and applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Specified Deferred Servicing Fees” means the right to payment, whether now or
hereafter acquired or created, of deferred fees payable to the Borrower and its
Subsidiaries under each of the Servicing Agreements either (a) identified on
Schedule 1.01(e)(A) or (b) pursuant to which any of the Borrower and its
Subsidiaries has provided Servicing for any entity and/or transaction identified
under the heading “Investor Name” set forth on Schedule 1.01(e)(B), as each such
schedule may be updated from time to time in accordance with Section 5.01(m);
provided, however, that “Specified Deferred Servicing Fees” shall not include
any rights to repayment of Servicing Advances.

“Specified Government Entities” means the Federal Housing Administration,
Veterans Administration, Ginnie Mae, Fannie Mae, Freddie Mac or other similar
governmental agencies or government sponsored programs.

“Specified MSRs” means any MSRs of the Borrower and its Subsidiaries, whether
now or hereafter acquired or created, either (a) identified on Schedule
1.01(e)(A) or (b) pursuant to which any of the Borrower or its Subsidiaries
provides Servicing for any entity and/or transaction identified under the
heading “Investor Name” set forth on Schedule 1.01(e)(B), as each such schedule
may be updated from time to time in accordance with Section 5.01(m); provided,
however, that “Specified MSRs” shall not include any rights to repayment of
Servicing Advances.

“Subject Transaction” has the meaning specified in Section 1.04.

“Subordinated Indebtedness” means any unsecured Junior Indebtedness of the
Borrower or any of its Subsidiaries the payment of principal and interest of
which and other obligations of the Borrower or the applicable Subsidiary in
respect thereof are subordinated to the prior payment in full of the Obligations
on terms and conditions satisfactory to the Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

“Swap Obligation” has the meaning specified in the definition of “Excluded Swap
Obligations”.

 

-33-



--------------------------------------------------------------------------------

“Syndication Agent” means JPMorgan, in its capacity as syndication agent,
together with its permitted successors in such capacity.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed, and
any related interest, penalties and additions to tax.

“Terminated Lender” has the meaning specified in Section 2.21.

“Total Debt to Tangible Net Worth” means the ratio as of the last day of any
Fiscal Quarter of (i) Consolidated Total Debt as of such day to
(ii) Consolidated Tangible Net Worth as of such day.

“Transactions” means, collectively, the transactions to occur on or prior to the
Closing Date pursuant to the Loan Documents.

“Type of Loan” means (i) a Base Rate Loan or (ii) a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“Unencumbered Servicing Advances” means all rights to reimbursement or payment,
whether now or hereafter acquired or created, of any Servicing Advances that do
not collateralize or secure any Servicing Advance Facility, and includes, in any
event, all rights to reimbursement or payment of Servicing Advances pursuant to
the Servicing Agreements either (a) identified on Schedule 1.01(e)(A) which are
indicated as unencumbered or (b) pursuant to which any of the Borrower and its
Subsidiaries has provided Servicing Advances on behalf of or for the benefit
of any entity and/or transaction identified under the heading “Investor Name”
set forth on Schedule 1.01(e)(B) which are labeled as “Unencumbered Advances,”
as such schedule may be updated from time to time in accordance with
Section 5.01(m).

“Unencumbered Specified Deferred Servicing Fees” means all rights to
reimbursement or payment, whether now or hereafter acquired or created, of any
Specified Deferred Servicing Fees that do not collateralize or secure any
Servicing Advance Facility, and includes, in any event, all rights to
reimbursement or payment of Specified Deferred Servicing Fees pursuant to the
Servicing Agreements either (a) identified on Schedule 1.01(e)(A) which are
indicated as unencumbered or (b) pursuant to which any of the Borrower and its
Subsidiaries has provided Servicing on behalf of or for the benefit of any
entity and/or transaction identified under the heading “Investor Name” set forth
on Schedule 1.01(e)(B) which are labeled as “Unencumbered Advances,” as such
schedule may be updated from time to time in accordance with Section 5.01(m).

“Warehouse Facility” means any financing arrangement of any kind, including, but
not limited to, financing arrangements in the form of repurchase facilities,
loan agreements, note issuance facilities and commercial paper facilities
(excluding in all cases, Securitizations), with a financial institution or
institutions or other lender(s) or purchaser(s) exclusively to (i) finance or
refinance the purchase or origination by the Borrower or a Subsidiary of the
Borrower of, provide funding to the Borrower or a Subsidiary of the Borrower
through the transfer of, loans, mortgage-related securities and other
mortgage-related receivables purchased or originated by the Borrower or any
Subsidiary of the Borrower in the ordinary course of business, (ii) finance the
funding of or refinance Servicing Advances; or (iii) finance or refinance the
carrying of REO Assets related to loans and other mortgage-related receivables
purchased or originated by the Borrower or any Subsidiary of the Borrower;
provided that such purchase or origination is in the ordinary course of
business.

 

-34-



--------------------------------------------------------------------------------

“Warehouse Facility Trusts” means any Person (whether or not a Subsidiary of the
Borrower) established for the purpose of issuing notes or other securities in
connection with a Warehouse Facility, which notes and securities are backed by
(i) specified loans, mortgage-related securities and other mortgage-related
receivables purchased by, and/or contributed to, such Person from the Borrower
or any Subsidiary of the Borrower; (ii) specified Servicing Advances purchased
by, and/or contributed to, such Person from the Borrower or any other Subsidiary
of the Borrower; or (iii) the carrying of REO Assets related to loans and other
mortgage-related receivables purchased by, and/or contributed to, such Person or
any Subsidiary of the Borrower.

“Warehouse Indebtedness” means Indebtedness in connection with a Warehouse
Facility; provided that the amount of any particular Warehouse Indebtedness as
of any date of determination shall be calculated in accordance with GAAP.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the product obtained by
multiplying (y) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (z) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment by (ii) the then outstanding principal amount of such Indebtedness.

“Wholly-Owned Subsidiary” means, with respect to any Person, any other Person
all of the Equity Interest of which (other than (x) directors’ qualifying shares
required by law and (y) shares issued to foreign nationals to the extent
required by applicable law) is owned by such Person directly and/or through
other Wholly-Owned Subsidiaries.

Section 1.02 Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP. Financial statements and other
information required to be delivered by the Borrower to the Administrative Agent
pursuant to Sections 5.01(a), 5.01(b) and 5.01(c) shall be prepared in
accordance with GAAP as in effect at the time of such preparation; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of a
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance with this
Agreement. Notwithstanding any other provision contained herein, any lease that
is treated as an operating lease for purposes of GAAP as of the Closing Date
shall continue to be treated as an operating lease (and any future lease, if it
were in effect on the Closing Date, that would be treated as an operating lease
for purposes of GAAP as of the Closing Date shall be treated as an operating
lease), in each case for purposes of this Agreement, notwithstanding any change
in GAAP after the Closing Date.

Section 1.03 Interpretation, Etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article, a Section, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or

 

-35-



--------------------------------------------------------------------------------

matter. The word “will” shall be construed to have the same meaning and effect
as the word “shall”; and the words “asset” and “property” shall be construed as
having the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. The terms lease and license shall include sub-lease and
sub-license, as applicable. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. Except as
otherwise expressly provided herein or therein, any reference in this Agreement
or any other Loan Document to any agreement, document or instrument shall mean
such agreement, document or instrument as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement or such Loan Document.

Section 1.04 Certain Calculations. With respect to any period during which an
acquisition, a Servicing Acquisition or an Asset Sale has occurred (each, a
“Subject Transaction”), for purposes of determining compliance with the Total
Debt to Tangible Net Worth Ratio, Consolidated Total Debt and Consolidated
Tangible Net Worth shall be calculated with respect to such period on a pro
forma basis using either (i) in the case of Asset Sales, the historical audited
financial statements (or, if such audited financial statements do not exist,
such other information as shall be consistent with the Historical Financial
Statements of the Borrower) of any business so sold or to be sold or (ii) in the
case of acquisitions or Servicing Acquisitions, the Consolidated financial
statements of the Borrower and its Subsidiaries which shall be reformulated as
if such Subject Transaction, and any Indebtedness incurred or repaid in
connection therewith, had been consummated or incurred or repaid at the
beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Loans incurred during such period).

Section 1.05 Certain Calculations. Notwithstanding the foregoing, for purposes
of any determination under Article V, Article VI or Article VII or any
determination under any other provision of this Agreement expressly requiring
the use of a current exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than dollars shall be
translated into dollars at currency exchange rates in effect on the date of such
determination; provided, however, that for purposes of determining compliance
with Article VI with respect to the amount of any Indebtedness, Investment,
Asset Sale or Restricted Junior Payment in a currency other than dollars, no
Default or Event of Default shall be deemed to have occurred solely as a result
of changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred or Asset Sale or Restricted Junior Payment made; provided
that, for the avoidance of doubt, the foregoing provisions of this Section 1.05
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred or Asset Sale or
Restricted Junior Payment made at any time under such Sections.

ARTICLE II

THE FACILITY

Section 2.01 Term Loan Facility.

(a) Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make on the Closing Date an Initial Term Loan to the
Borrower in an amount equal to such Lender’s Pro Rata Share relative to the
total amount of Borrowings specified in the Borrowing Notice, up to the amount
of such Lender’s Initial Term Loan Commitment. Any amount borrowed under this
Section 2.01(a) and subsequently repaid or prepaid may not be reborrowed.
Subject to Sections 2.11(a), 2.11(d) and 2.12, all amounts owed hereunder with
respect to the Initial Term Loans shall be paid in full no later than the
Initial Term Loan Maturity Date. Each Lender’s Initial Term Loan Commitment
shall terminate immediately and without further action to the extent not drawn
on the Closing Date. The aggregate amount of Initial Term Loans requested in the
Borrowing Notice on the Closing Date shall not exceed the aggregate amount of
Initial Term Loan Commitments.

 

-36-



--------------------------------------------------------------------------------

(b) Borrowing Mechanics.

(i) The Borrower shall deliver to the Administrative Agent a fully executed
Borrowing Notice no later than 11:00 a.m. (New York City time) (i) with respect
to Base Rate Loans, one (1) Business Day, and (ii) with respect to Eurodollar
Rate Loans, three (3) Business Days, prior to the Closing Date or the Increased
Amount Date, as applicable. Promptly upon receipt by the Administrative Agent of
such Borrowing Notice, the Administrative Agent shall notify each Lender of the
proposed Borrowing.

(ii) Each Lender shall make its Initial Term Loan available to the
Administrative Agent in an amount based on its Pro Rata Share of Borrowings
under the Borrowing Notice in accordance with Section 2.02 not later than
12:00 p.m. (New York City time) on the Closing Date, by wire transfer of same
day funds in Dollars, at the Principal Office designated by the Administrative
Agent. Upon satisfaction or waiver of the conditions precedent specified herein,
the Administrative Agent shall make the proceeds of the Initial Term Loans
available to the Borrower on the Closing Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Loans received by the
Administrative Agent from Lenders to be credited to the account of the Borrower
at the Principal Office designated by the Administrative Agent or to such other
account as may be designated in writing to the Administrative Agent by the
Borrower.

(iii) Each New Term Loan Lender shall make its New Term Loan available to the
Administrative Agent in an amount based on its Pro Rata Share of Borrowings
under the Borrowing Notice in accordance with Section 2.02 not later than
12:00 p.m. (New York City time) on the applicable Increased Amount Date, by wire
transfer of same day funds in Dollars, at the Principal Office designated by the
Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein, the Administrative Agent shall make the proceeds of the New
Term Loans available to the Borrower on such Increased Amount Date by causing an
amount of same day funds in Dollars equal to the proceeds of all such Loans
received by the Administrative Agent from the New Term Loan Lenders to be
credited to the account of the Borrower at the Principal Office designated by
the Administrative Agent or to such other account as may be designated in
writing to the Administrative Agent by the Borrower.

Section 2.02 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder nor shall any Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder.

(b) Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the Closing Date or Increased Amount Date, as
applicable, that such Lender does not intend to make available to the
Administrative Agent the amount of such Lender’s Loan requested on such date,
the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on the Closing Date or Increased Amount
Date, as applicable, and the Administrative Agent may, in its sole discretion,
but shall not be obligated to, make available to the Borrower a corresponding
amount on such date. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from the Closing Date or Increased
Amount Date, as applicable, until the date such amount is paid to the
Administrative Agent,

 

-37-



--------------------------------------------------------------------------------

at the customary rate set by the Administrative Agent for the correction of
errors among banks for three (3) Business Days and thereafter at the Base Rate.
If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest thereon, for each day
from the Closing Date or Increased Amount Date, as applicable, until the date
such amount is paid to the Administrative Agent, at the rate payable hereunder
for Base Rate Loans for such Class of Loans. Nothing in this Section 2.02(b)
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

Section 2.03 Use of Proceeds. The proceeds of the Loans made on the Closing Date
shall be applied by the Borrower (a) together with proceeds of the Equity
Offering and cash on hand, to consummate the Acquisition and (b) to pay fees and
expenses incurred in connection with the Transactions. No portion of the
proceeds of any Loan shall be used in any manner that causes or might cause such
Loan or the application of such proceeds to violate Regulation T, Regulation U
or Regulation X or any other regulation thereof or to violate the Exchange Act.

Section 2.04 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided that the failure to
make any such recordation, or any error in such recordation, shall not affect
the Borrower’s Obligations in respect of any applicable Loans; and provided,
further, that in the event of any inconsistency between the Register and any
Lender’s records, the recordations in the Register shall govern.

(b) Register. The Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the principal and interest amounts of Loans
of each Lender from time to time (the “Register”). The Register shall be
available for inspection by the Borrower or any Lender (with respect to any
entry relating to such Lender’s Loans) at any reasonable time and from time to
time upon reasonable prior notice. The Administrative Agent shall record, or
shall cause to be recorded, in the Register the Loans in accordance with the
provisions of Section 10.06(h), and each repayment or prepayment in respect of
the principal amount of the Loans (and related interest amounts), and any such
recordation shall be conclusive and binding on the Borrower and each Lender,
absent manifest error; provided that failure to make any such recordation, or
any error in such recordation, shall not affect the Borrower’s Obligations in
respect of any Loan. The Borrower hereby designates the Administrative Agent to
serve as the Borrower’s non-fiduciary agent solely for purposes of maintaining
the Register as provided in this Section 2.04, and the Borrower hereby agrees
that, to the extent the Administrative Agent serves in such capacity, the
Administrative Agent and its officers, directors, employees, agents, sub-agents
and affiliates shall constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to the Borrower (with
a copy to the Administrative Agent) at least two (2) Business Days prior to the
Closing Date, or at any time thereafter, the Borrower shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.06) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after the Borrower’s receipt of such notice) a Note or Notes to evidence such
Lender’s Loan.

 

-38-



--------------------------------------------------------------------------------

Section 2.05 Interest.

(a) Except as otherwise set forth herein, each Initial Term Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(ii) if a Eurodollar Rate Loan, at the Eurodollar Rate plus the Applicable
Margin.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Loan, shall be selected
by the Borrower and notified to the Administrative Agent and Lenders pursuant to
the Borrowing Notice or Conversion/Continuation Notice, as the case may be. If
on any day a Loan is outstanding with respect to which a Borrowing Notice or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Loan shall be a Base
Rate Loan.

(c) In the event the Borrower fails to specify between a Base Rate Loan or a
Eurodollar Rate Loan in the Borrowing Notice or Conversion/Continuation Notice,
such Loan (if outstanding as a Eurodollar Rate Loan) shall be automatically
converted into a Base Rate Loan on the last day of the then-current Interest
Period for such Loan (or if outstanding as a Base Rate Loan shall remain as, or
(if not then outstanding) shall be made as, a Base Rate Loan). In the event the
Borrower fails to specify an Interest Period for any Eurodollar Rate Loan in the
Borrowing Notice or Conversion/Continuation Notice, the Borrower shall be deemed
to have selected an Interest Period of one month. As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date, the
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to the Borrower
and each Lender.

(d) Interest payable pursuant to Section 2.05(a) shall be computed for Base Rate
Loans (other than Base Rate Loans calculated pursuant to clause (iii) of the
definition of “Base Rate”) on the basis of a 365-day year (or a 366-day year, as
applicable) and for Eurodollar Rate Loans and Base Rate Loans calculated
pursuant to clause (iii) of the definition of “Base Rate” on the basis of a
360-day year for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the last Payment Date with respect
to such Loan or, with respect to a Base Rate Loan being converted from a
Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan to
such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided that if a Loan is repaid
on the same day on which it is made, one day’s interest shall be paid on that
Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Payment Date with
respect to interest accrued on and to each such Payment Date; (ii) shall accrue
on a daily basis and shall be payable in arrears upon any prepayment of such
Loan, whether voluntary or mandatory, to the extent accrued on the amount being
prepaid; and (iii) shall accrue on a daily basis and shall be payable in arrears
at maturity of such Loan, including the Maturity Date of such Loan; provided
that with respect to any voluntary prepayment of a Base Rate Loan, accrued
interest shall instead be payable on the applicable Payment Date.

 

-39-



--------------------------------------------------------------------------------

Section 2.06 Conversion/Continuation.

(a) Subject to Section 2.16 and so long as no Default or Event of Default shall
have occurred and then be Continuing, the Borrower shall have the option:

(i) to convert at any time all or any part of the Loans equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount from one Type of Loan
to another Type of Loan; provided that a Eurodollar Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Eurodollar
Rate Loan unless the Borrower shall pay all amounts due under Section 2.16(c) in
connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loans, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loans.

(b) Upon the occurrence and during the continuance of an Event of Default, each
outstanding Eurodollar Rate Loan shall be converted to a Base Rate Loan upon the
expiration of the applicable Interest Period.

(c) The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 10:00 a.m. (New York City time) at least
three (3) Business Days in advance of the conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans. Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any Eurodollar Rate Loans shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.

Section 2.07 Default Interest. Notwithstanding the foregoing, if any principal
of or interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan or
(ii) in the case of any other amount, 2.00% per annum plus the rate applicable
to Base Rate Loans (the “Default Rate”); provided that in the case of Eurodollar
Rate Loans, upon the expiration of the Interest Period in effect at the time any
such increase in interest rate is effective such Eurodollar Rate Loans shall
thereupon become Base Rate Loans and shall thereafter bear interest payable upon
demand at a rate which is 2.00% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans; provided, further, that no
amount shall accrue or be payable pursuant to this Section 2.07 to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Payment or
acceptance of the increased rates of interest provided for in this Section 2.07
is not a permitted alternative to timely payment and shall not constitute a
waiver of any such Event of Default or otherwise prejudice or limit any rights
or remedies of the Administrative Agent or any Lender.

Section 2.08 Fees.

(a) On the Closing Date, the Borrower shall pay to the Lenders upfront fees in
amounts equal to 1.50% of the total amount of the Initial Term Loans on the
Closing Date. Such upfront fees will be in all respects fully earned, due and
payable on the Closing Date and non-refundable and non-creditable thereafter.

(b) The Borrower agrees to pay to the Agents and the Arrangers such fees in the
amounts and at the times separately agreed upon as set forth in the Fee Letters.

 

-40-



--------------------------------------------------------------------------------

Section 2.09 Payments. The principal amounts of the Initial Term Loans shall be
repaid in consecutive quarterly installments (each, an “Installment”) on each
Payment Date, commencing September 30, 2013, based on an amortization schedule,
as set forth in Schedule 2.09 as such Schedule may be supplemented or increased
from time to time pursuant to a Joinder Agreement to reflect an increase in the
size of the Initial Term Loans pursuant to Section 2.22, and the balance of the
Initial Term Loans shall be repaid at the Initial Term Loan Maturity Date;
provided that, except as set forth above, in the event any New Term Loans are
made, such New Term Loans shall be repaid after the applicable Increased Amount
Date based on an amortization schedule, if any, determined by the Borrower and
the applicable holders of the New Term Loans.

Notwithstanding the foregoing, (x) such amounts owed hereunder shall be reduced
in connection with any voluntary or mandatory prepayments of the Loans, in
accordance with Sections 2.11, 2.12 and 2.13, as applicable; and (y) the Loans,
together with all other amounts owed hereunder with respect thereto, shall, in
any event, be paid in full no later than the applicable Maturity Date.

Section 2.10 Borrowing Base Proceeds.

(a) Borrowing Base Proceeds Accounts. All funds on deposit in the Borrowing Base
Proceeds Accounts shall be collateral security for the Obligations. Each
Borrowing Base Proceeds Account shall be an interest-bearing account, with all
accrued interest to become part of the balance in such Borrowing Base Proceeds
Account. The Borrower agrees that it shall include all interest and earnings on
any such balance in the Borrowing Base Proceeds Accounts as its income and shall
be the owner of all funds on deposit in the Borrowing Base Proceeds Accounts for
federal and applicable state and local tax purposes. Subject to the terms of the
applicable Borrowing Base Proceeds Account Control Agreement and
Section 2.12(e), prior to a Borrowing Base Deficiency and after any subsequent
cure of a Borrowing Base Deficiency, the Borrower shall have the exclusive right
to manage and control all funds in the Borrowing Base Proceeds Accounts, but, in
any event, the Administrative Agent and the Collateral Agent shall not have any
fiduciary duty with respect to such funds or the Borrowing Base Proceeds
Accounts.

(b) The applicable obligors, agents, trustees, servicers or sub-servicers (as
the case may be) with respect to all Borrowing Base Assets shall deposit or
otherwise transfer into the Borrowing Base Proceeds Accounts, all principal,
interest and other income, distributions, receipts, payments, collections,
prepayments, recoveries, proceeds (including insurance and condemnation
proceeds) and other payments or amounts of any kind paid, received, collected,
recovered or distributed on, or in connection with or in respect of the
Borrowing Base Assets (collectively, “Borrowing Base Proceeds”). If any amount
in respect of any Borrowing Base Asset is received by the Borrower or its
Subsidiaries, the Borrower shall hold (or shall cause the applicable Subsidiary
to hold) such amount in trust for the benefit of the Collateral Agent, shall
segregate (or shall cause the applicable Subsidiary to segregate) such amount
from all other funds of the Borrower or such Subsidiary, as applicable, and
shall, within two (2) Business Days following receipt thereof, cause such amount
to be deposited into the applicable Borrowing Base Proceeds Account.

(c) At any time when a Borrowing Base Deficiency has occurred and is Continuing,
subject to the Borrower’s right in Section 2.12(e) to submit a reasonably
feasible plan to cure such Borrowing Base Deficiency, the Collateral Agent shall
have an exclusive right to withdraw amounts from the Borrowing Base Proceeds
Accounts for which a Borrowing Base Proceeds Account Control Agreement is
effective and the account fees and charges may be deducted from the balance, if
any, in the applicable Borrowing Base Proceeds Account. The Borrower hereby
constitutes and appoints the Collateral Agent and any officer or agent of the
Collateral Agent its true and lawful attorneys-in-fact with full power of
substitution to, if the Borrower fails to comply with this Section 2.10 at any
time, open one or more Borrowing Base Proceeds Account for the Borrower and to
do any and every act that the Borrower might do

 

-41-



--------------------------------------------------------------------------------

on its own behalf to fulfill the terms of this Section 2.10. To the extent
permitted by applicable law, the Borrower hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof. It is
understood and agreed that this power of attorney, which shall be deemed to be a
power coupled with an interest, cannot be revoked but shall automatically
terminate upon payment in full of all Obligations (other than (x) obligations
under Hedge Agreements not yet due and payable and (y) contingent
indemnification obligations not yet due and payable).

Section 2.11 Voluntary Prepayments.

(a) Subject to Section 2.11(c), the Borrower may, upon written notice to the
Administrative Agent (a “Prepayment Notice”), at any time and from time to time
voluntarily prepay the Loans in whole or in part without premium or penalty
subject however to any breakage costs due in accordance with Section 2.16(c);
provided that the Borrower may prepay any such Loans on any Business Day in
whole or in part, in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount.

(b) All such prepayments shall be made (i) upon not less than one Business Day’s
prior written notice in the case of Base Rate Loans; and (ii) upon not less than
three (3) Business Days’ prior written notice in the case of Eurodollar Rate
Loans, in each case in the form of a written Prepayment Notice and given to the
Administrative Agent by 12:00 noon (New York City time) on the date required
(and the Administrative Agent shall promptly transmit to each Lender such
Prepayment Notice and the amount of each Lender’s ratable share of such
prepayment by telefacsimile or telephone); provided that a notice of voluntary
prepayment may state that such notice is conditional upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or the occurrence of some other identifiable event or
condition, in which case such notice of prepayment may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied. Any such voluntary
prepayment shall be applied as specified in Section 2.13.

(c) In the event that all or any portion of the Initial Term Loans are repaid
through (A) voluntary repayments or (B) mandatory repayments from the incurrence
of Indebtedness, in each case, prior to the one year anniversary of the Closing
Date, such prepayments shall be made at 102% of the aggregate principal amount
of Initial Term Loans prepaid.

(d) Non-Pro Rata Discounted Voluntary Prepayments.

(i) Notwithstanding anything to the contrary in Section 2.09, any other
subsection in this Section 2.11, or Section 2.15 (which provisions shall not be
applicable to this Section 2.11(d)), any Purchasing Company Party shall have the
right at any time and from time to time to prepay Loans at a discount to the par
value of such Loans and on a non-pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to the procedures described in this Section 2.11(d);
provided that (A) any Discounted Voluntary Prepayment shall be offered to all
Lenders with Loans of the same Class on a pro rata basis, and (B) such
Purchasing Company Party shall deliver to the Administrative Agent a certificate
stating that (1) no Default or Event of Default has occurred and is continuing
or would result from the Discounted Voluntary Prepayment (after giving effect to
any related waivers or amendments obtained in connection with such Discounted
Voluntary Prepayment), (2) each of the conditions to such Discounted Voluntary
Prepayment contained in this Section 2.11(d) has been satisfied and (3) no Loan
Party has any Material Non-Public Information.

 

-42-



--------------------------------------------------------------------------------

(ii) To the extent a Purchasing Company Party seeks to make a Discounted
Voluntary Prepayment, such Purchasing Company Party will provide written notice
to the Administrative Agent substantially in the form of Exhibit N-1 hereto
(each, a “Discounted Prepayment Option Notice”) that such Purchasing Company
Party desires to prepay Loans in an aggregate principal amount specified therein
by the Purchasing Company Party (each, a “Proposed Discounted Prepayment
Amount”), in each case at a discount to the par value of such Loans as specified
below. The Proposed Discounted Prepayment Amount of Loans shall not be less than
$10,000,000. The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment: (A) the Proposed
Discounted Prepayment Amount of Loans, (B) a discount range (which may be a
single percentage) selected by the Purchasing Company Party with respect to such
proposed Discounted Voluntary Prepayment (representing the percentage of par of
the principal amount of Loans to be prepaid) (the “Discount Range”), and (C) the
date by which Lenders are required to indicate their election to participate in
such proposed Discounted Voluntary Prepayment which shall be at least five
(5) Business Days following the date of the Discounted Prepayment Option Notice
(the “Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice in accordance with
Section 2.11(d)(ii), the Administrative Agent shall promptly notify each Lender,
as applicable, thereof. On or prior to the Acceptance Date, each such Lender may
specify by written notice substantially in the form of Exhibit N-2 hereto (each,
a “Lender Participation Notice”) to the Administrative Agent (A) a minimum price
(the “Acceptable Price”) within the Discount Range (for example, 80% of the par
value of the Loans to be prepaid) and (B) a maximum principal amount (subject to
rounding requirements specified by the Administrative Agent) of Loans with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Price (“Offered Loans”). Based on the Acceptable
Prices and principal amounts of Loans specified by the Lenders in the applicable
Lender Participation Notice, the Administrative Agent, in consultation with the
Purchasing Company Party, shall determine the applicable discount for Loans (the
“Applicable Discount”), which Applicable Discount shall be (A) the percentage
specified by the Purchasing Company Party if the Purchasing Company Party has
selected a single percentage pursuant to Section 2.11(d)(ii) for the Discounted
Voluntary Prepayment or (B) otherwise, the lowest Acceptable Price (i.e. the
highest percentage of the principal amount) at which the Purchasing Company
Party can pay the Proposed Discounted Prepayment Amount in full (determined by
adding the principal amounts of Offered Loans commencing with the Offered Loans
with the lowest Acceptable Price); provided, however, that in the event that
such Proposed Discounted Prepayment Amount cannot be repaid in full at any
Acceptable Price, the Applicable Discount shall be the highest Acceptable Price
specified by the Lenders that is within the Discount Range. The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Discounted Voluntary Prepayment and have Qualifying Loans. Any Lender with
outstanding Loans whose Lender Participation Notice is not received by the
Administrative Agent by the Acceptance Date shall be deemed to have declined to
accept a Discounted Voluntary Prepayment of any of its Loans at any discount to
their par value within the Applicable Discount.

(iv) The applicable Purchasing Company Party shall make a Discounted Voluntary
Prepayment by prepaying those Loans (or the respective portions thereof) offered
by the Lenders (“Qualifying Lenders”) that specify an Acceptable Price that is
equal to or lower than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Purchasing Company Party shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Purchasing Company Party shall prepay all
Qualifying Loans.

 

-43-



--------------------------------------------------------------------------------

(v) Each Discounted Voluntary Prepayment shall be made within three (3) Business
Days of the Acceptance Date (or such other date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (but subject to Section 2.16(c)), upon irrevocable notice
(provided that such notice may be conditioned on receiving the proceeds of any
refinancing) substantially in the form of Exhibit N-3 hereto (each a “Discounted
Voluntary Prepayment Notice”), delivered to the Administrative Agent no later
than 11:00 a.m. (New York City time), one (1) Business Day prior to the date of
such Discounted Voluntary Prepayment, which notice shall specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Administrative Agent. Upon receipt of any Discounted Voluntary
Prepayment Notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any Discounted Voluntary Prepayment Notice is given, the
amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding and calculation of Applicable Discount in accordance with
Section 2.11(d)(iii) above) established by the Administrative Agent in
consultation with the Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, the Purchasing Company Party may
withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.

Section 2.12 Mandatory Repayment.

(a) Issuance or Incurrence of Debt. On the date of receipt by the Borrower or
any of its Subsidiaries of any Net Cash Proceeds from the issuance or incurrence
of any Indebtedness of the Borrower or any of its Subsidiaries (other than with
respect to any Indebtedness permitted to be incurred pursuant to Section 6.01),
the Borrower shall prepay the Loans in an aggregate amount equal to 100% of such
Net Cash Proceeds.

(b) Asset Sales. No later than three (3) Business Days following the date of
receipt by the Borrower or any of its Subsidiaries of any Net Cash Proceeds in
respect of any Asset Sale (other than Asset Sales permitted by Section 6.08(g)
or (h)), the Borrower shall (A) prepay Loans in an aggregate amount equal to
such Net Cash Proceeds and (B) at the Borrower’s option, permanently prepay
outstanding Indebtedness outstanding at the time of any such prepayment,
including any Refinancing Notes (other than the Loans) or Incremental Equivalent
Debt, that is secured on a pari passu basis with the Loans (the “Other
Applicable Indebtedness”); provided that (i) so long as no Event of Default
shall have occurred and be Continuing at the time of receipt of such proceeds
and (ii) upon written notice to the Administrative Agent, directly or through
one or more of its Subsidiaries, the Borrower shall have the option to invest
such Net Cash Proceeds within two hundred seventy (270) days of receipt thereof
in assets of the general type used in the business of the Borrower and its
Subsidiaries (provided that if, prior to the expiration of such two hundred
seventy (270) day period, the Borrower, directly or through its Subsidiaries,
shall have entered into a binding agreement providing for such investment on or
prior to the expiration of an additional ninety (90) day period, such two
hundred seventy (270) day period shall be extended to the date provided for such
investment in such binding agreement); provided, further that any such Net Cash
Proceeds may be applied to Other Applicable Indebtedness only to the extent (and
not in excess of) that a mandatory prepayment in respect of such Asset Sale is
required under the terms of such Other Applicable Indebtedness (with any
remaining Net Cash Proceeds applied to prepay outstanding Loans in accordance
with the terms hereof) unless such application would result in the holders of
Other Applicable Indebtedness receiving in excess of their pro rata share
(determined on the basis of the aggregate outstanding principal amount of Loans
and Other Applicable Indebtedness at such time) of such Net Cash Proceeds
relative to Term Lenders, in which case such Net Cash Proceeds may only be
applied to Other Applicable Indebtedness on a pro rata basis with the
outstanding Loans.

 

-44-



--------------------------------------------------------------------------------

(c) Insurance/Condemnation Proceeds. No later than three (3) Business Days
following the date of receipt by the Borrower or any of its Subsidiaries, or the
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds
in excess of $10,000,000 with respect to any event or series of related events
or in excess of $15,000,000 in the aggregate during any Fiscal Year, the
Borrower shall (A) prepay the Loans in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds and (B) at the Borrower’s option, permanently
prepay Other Applicable Indebtedness; provided that, so long as no Event of
Default shall have occurred and be Continuing, the Borrower shall have the
option, directly or through one or more of its Subsidiaries to use such Net
Insurance/Condemnation Proceeds within two hundred seventy (270) days of receipt
thereof for repair of any damage related thereto or replacement of the affected
assets or for investment in assets of the general type used in the business of
the Borrower and its Subsidiaries (provided that if, prior to the expiration of
such two hundred seventy (270) day period, the Borrower, directly or through its
Subsidiaries, shall have entered into a binding agreement providing for such
investment on or prior to the expiration of an additional ninety (90) day
period, such two hundred seventy (270) day period shall be extended to the date
provided for such investment in such binding agreement); provided, further that
any such Net Insurance/Condemnation Proceeds may be applied to Other Applicable
Indebtedness only to the extent (and not in excess of) that a mandatory
prepayment is required under the terms of such Other Applicable Indebtedness
(with any remaining Net Insurance/Condemnation Proceeds applied to prepay
outstanding Loans in accordance with the terms hereof) unless such application
would result in the holders of Other Applicable Indebtedness receiving in excess
of their pro rata share (determined on the basis of the aggregate outstanding
principal amount of Loans and Other Applicable Indebtedness at such time) of
such Net Insurance/Condemnation Proceeds relative to Term Lenders, in which case
such Net Insurance/Condemnation Proceeds may only be applied to Other Applicable
Indebtedness on a pro rata basis with the outstanding Loans.

(d) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
December 31, 2013), the Borrower shall, no later than ninety days after the end
of such Fiscal Year, prepay the Loans in an aggregate amount equal to (i) 75% of
such Consolidated Excess Cash Flow, minus (ii) voluntary repayments of the Loans
pursuant to Section 2.11 during such Fiscal Year or after such Fiscal Year end
and prior to the time such prepayment pursuant to this clause is due other than
prepayments funded with the proceeds of Indebtedness or Asset Sales (it being
understood that with respect to any voluntary prepayments made at a discount to
par pursuant to Section 2.11(d) the amount of such prepayment for purposes of
this clause (ii) shall be the actual amount of cash paid by the Borrower in
connection with such prepayment); provided that if, as of the last day of the
most recently ended Fiscal Year, the Borrowing Base Coverage Ratio (determined
for any such period by reference to the Compliance Certificate delivered
pursuant to Section 5.01(e) calculating the Borrowing Base Coverage Ratio as of
the last day of such Fiscal Year) shall be greater than or equal to 1.75 to 1.00
but less than 2.00 to 1.00, the Borrower shall only be required to make the
prepayments and/or reductions otherwise required hereby in an amount equal to
(i) 50% of such Consolidated Excess Cash Flow, minus (ii) voluntary repayments
of the Loans pursuant to Section 2.11 during such Fiscal Year other than
prepayments funded with the proceeds of Indebtedness or Asset Sales (it being
understood that with respect to any voluntary prepayments made at a discount to
par pursuant to Section 2.11(d) the amount of such prepayment for purposes of
this clause (ii) shall be the actual amount of cash paid by the Borrower in
connection with such prepayment); provided, further that if, as of the last day
of the most recently ended Fiscal Year, the Borrowing Base Coverage Ratio
(determined for any such period by reference to the Compliance Certificate
delivered pursuant to Section 5.01(e) calculating the Borrowing Base Coverage
Ratio as of the last day of such Fiscal Year) shall be greater than or equal to

 

-45-



--------------------------------------------------------------------------------

2.00 to 1.00 but less than 2.25 to 1.00, the Borrower shall only be required to
make the prepayments and/or reductions otherwise required hereby in an amount
equal to (i) 25% of such Consolidated Excess Cash Flow, minus (ii) voluntary
repayments of the Loans pursuant to Section 2.11 during such Fiscal Year other
than prepayments funded with the proceeds of Indebtedness or Asset Sales (it
being understood that with respect to any voluntary prepayments made at a
discount to par pursuant to Section 2.11(d) the amount of such prepayment for
purposes of this clause (ii) shall be the actual amount of cash paid by the
Borrower in connection with such prepayment); provided, further that if, as of
the last day of the most recently ended Fiscal Year, the Borrowing Base Coverage
Ratio (determined for any such period by reference to the Compliance Certificate
delivered pursuant to Section 5.01(e) calculating the Borrowing Base Coverage
Ratio as of the last day of such Fiscal Year) shall be greater than or equal to
2.25 to 1.00, the Borrower shall not be required to make any prepayments for
such Fiscal Year under this Section 2.12(d).

(e) Borrowing Base Deficiency. If for any reason, as of any Borrowing Base Test
Date, a Borrowing Base Deficiency exists, the Borrower, the Administrative Agent
and applicable bank will enter into a Borrowing Base Proceeds Account Control
Agreement covering the bank account(s) where Borrowing Base Proceeds are
received (the “Borrowing Base Proceeds Account”) and (x) the Administrative
Agent may, subject to the right of the Borrower to submit a reasonably feasible
plan to cure such Borrowing Base Deficiency (as set forth below), apply any and
all proceeds in the Borrowing Base Proceeds Account to the Loans until the
Borrowing Base Coverage Ratio is at least 1.50 to 1.00 on a pro forma basis
after giving effect to such prepayment or (y) to the extent the Borrowing Base
Proceeds Account Control Agreement has not yet become effective, the Borrower
will within five (5) Business Days after the date the Borrowing Base Certificate
for such Borrowing Base Test Date is required to be delivered under
Section 5.01(f), prepay the Loans, without premium or penalty, in an amount
equal to the amount necessary to cause the Borrowing Base Coverage Ratio to
equal 1.50 to 1.00 on a pro forma basis after giving effect to such prepayment.
Notwithstanding the foregoing, the Borrower may elect, instead of prepaying the
Loans as set forth in clauses (x) and (y) of the previous sentence, to present
to the Administrative Agent a reasonably feasible plan within five (5) Business
Days after the date the Borrowing Base Certificate for such Borrowing Base Test
Date is required to be delivered under Section 5.01(f) that will enable any
Borrowing Base Deficiency to be cured within thirty (30) Business Days after the
date the Borrowing Base Certificate for such Borrowing Base Test Date is
required to be delivered under Section 5.01(f). Upon delivery of such plan, the
Borrower shall use all commercially reasonable efforts to effectuate such plan
and, in any event, shall effectuate any such prepayment required at or prior to
the end of such thirty (30) Business Day period (which thirty (30) Business Day
period shall include the five (5) Business Days permitted for delivery of such
plan).

(f) Repayment Certificate. Concurrently with any repayment of the Loans pursuant
to Section 2.12(a), (b), (c), (d) or (e), the Borrower shall deliver to the
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds, payments or excess
cash, as applicable. In the event that the Borrower shall subsequently determine
that the actual amount received exceeded the amount set forth in such
certificate, the Borrower shall promptly make an additional prepayment of the
Loans in an amount equal to such excess, and the Borrower shall concurrently
therewith deliver to the Administrative Agent a certificate of an Authorized
Officer demonstrating the determination of such excess.

(g) With respect to each prepayment of Loans required pursuant to
Section 2.12(a) (other than any prepayment from proceeds of Refinancing
Indebtedness), (b), (c), or (d), (i) the Borrower will, not later than the date
specified in such Sections for offering to make such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent provide notice of such offer of
prepayment to each Lender, (ii) the Administrative Agent shall provide notice of
such prepayment to each Lender and (iii) each Lender will have the right to
refuse such offer of

 

-46-



--------------------------------------------------------------------------------

prepayment by giving written notice of such refusal to the Administrative Agent
within one (1) Business Day after such Lender’s receipt of notice from the
Administrative Agent of such offer of prepayment (and the Borrower shall not
prepay any Loans of such Lender on the date that is specified in such Section).
Any prepayment refused by any Lender may be retained by the Borrower. In
addition, to the extent the holders of Other Applicable Indebtedness decline to
have such indebtedness repurchased, repaid or prepaid with any such Net Cash
Proceeds in accordance with Section 2.12(b) or Net Insurance/Condemnation
Proceeds in accordance with Section 2.12(c), the declined amount of such Net
Cash Proceeds or Net Insurance/Condemnation Proceeds shall promptly be applied
to prepay the Loans in accordance with the terms hereof (to the extent such Net
Cash Proceeds or Net Insurance/Condemnation Proceeds would otherwise have been
required to be applied if such Other Applicable Indebtedness was not then
outstanding).

Section 2.13 Application of Prepayments.

(a) Application of Prepayments. Any prepayment of any Loan pursuant to
Section 2.11(a) or 2.12 shall be applied as follows:

first, to prepay Loans on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof) and further applied to the remaining
scheduled Installments of principal of the Loans as directed by the Borrower
(or, if no such direction is given, then in the direct order of maturity
thereof);

second, to pay any accrued and unpaid interest and any other amounts in respect
of the Loans outstanding on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof); and

third, to satisfy any other outstanding Obligations of the Borrower on a pro
rata basis by the amount of such prepayment remaining.

(b) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Any prepayment of the Loans shall be applied first to Base Rate Loans to
the full extent thereof before application to Eurodollar Rate Loans, in each
case in a manner which minimizes the amount of any payments required to be made
by the Borrower pursuant to Section 2.16(c).

Section 2.14 General Provisions Regarding Payments.

(a) All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to the
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
due at the Principal Office designated by the Administrative Agent for the
account of Lenders. For purposes of computing interest and fees, funds received
by the Administrative Agent after that time on such due date shall be deemed to
have been paid by the Borrower on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan (other than a
prepayment of a Base Rate Loan prior to the applicable Maturity Date) shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

(c) The Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by the Administrative Agent.

 

-47-



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, the Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day.

(f) [Reserved].

(g) The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 2:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by the Administrative Agent until the later of
(i) the time such funds become available funds, and (ii) the applicable next
Business Day. The Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.01(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) in
accordance with Sections 2.05 and 2.07, as applicable, from the date such amount
was due and payable until the date such amount is paid in full.

(h) If an Event of Default shall have occurred and be Continuing, and the
maturity of the Obligations shall have been accelerated pursuant to
Section 8.01, all payments or proceeds received by Agents hereunder in respect
of any of the Obligations, shall be applied in accordance with the application
arrangements described in the Security Agreement.

Section 2.15 Ratable Sharing. The Lenders hereby agree among themselves that, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Loan Documents (collectively,
the “Aggregate Amounts Due” to such Lender) which is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify the Administrative Agent and each other Lender of the receipt
of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest. The Borrower expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
set-off or

 

-48-



--------------------------------------------------------------------------------

counterclaim with respect to any and all monies owing by the Borrower to that
holder with respect thereto as fully as if that holder were owed the amount of
the participation held by that holder. The provisions of this Section 2.15 shall
not be construed to apply to (a) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or (b) any payment
obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Loans or other Obligations owed to it.

Section 2.16 Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of “Eurodollar Rate,” the Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to the Borrower and each Lender of such determination, whereupon
(i) no Loans may be made as, or converted to, Eurodollar Rate Loans until such
time as the Administrative Agent notifies the Borrower and Lenders that the
circumstances giving rise to such notice no longer exist and (ii) any Borrowing
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto) that the making, maintaining
or continuation of its Eurodollar Rate Loans (i) has become unlawful as a result
of compliance by such Lender in good faith with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful) applicable to
it or (ii) has become impracticable, as a result of contingencies occurring
after the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to the Borrower
and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender). If the
Administrative Agent receives a notice from any Lender pursuant to clause (i) of
the preceding sentence or a notice from Lenders constituting the Required
Lenders pursuant to clause (ii) of the preceding sentence, thereafter (1) the
obligation of the Lenders (or, in the case of any notice pursuant to clause
(i) of the preceding sentence, such Lender) to make Loans as, or to convert Base
Rate Loans to, Eurodollar Rate Loans shall be suspended until such notice shall
be withdrawn by each Affected Lender, (2) to the extent such determination by an
Affected Lender relates to a Eurodollar Rate Loan then being requested by the
Borrower pursuant to a Borrowing Notice or a Conversion/Continuation Notice, the
Lenders (or, in the case of any notice pursuant to clause (i) of the preceding
sentence, such Lender) shall make such Loan as (or continue such Loan as or
convert such Loan to, as the case may be) a Base Rate Loan, (3) the Lenders’
(or, in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender’s) obligations to maintain their respective outstanding Eurodollar
Rate Loans (the “Affected Loans”) shall be terminated at the earlier to occur of
the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by the Borrower pursuant to a Borrowing Notice or a Conversion/Continuation
Notice, the Borrower shall have the option, subject to the provisions of
Section 2.16(c), to rescind such Borrowing Notice or Conversion/Continuation
Notice as to all Lenders by giving notice (by telefacsimile) to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender).

 

-49-



--------------------------------------------------------------------------------

(c) Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Borrowing Notice, or a conversion to or
continuation of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Conversion/Continuation Notice; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made
on any date specified in a Prepayment Notice given by the Borrower.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves (including any basic
marginal, special, supplemental, emergency or other reserves) with respect to
Eurodollar Rate Loans against “Eurocurrency liabilities” (as such term is
defined in Regulation D) under regulations issued from time to time by the Board
of Governors or other applicable banking regulator, additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Eurodollar Rate Loan by such Lender (as
determined by such Lender in good faith), which shall be due and payable on each
date on which interest is payable on such Eurodollar Rate Loan, provided the
Borrower shall have received at least ten (10) days’ prior notice (with a copy
to the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice ten (10) days prior to the relevant Payment Date,
such additional interest shall be due and payable ten (10) days from receipt of
such notice.

(f) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.16 and under Section 2.17 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant the definition of “Eurodollar Rate” in an
amount equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
Eurodollar deposit from an offshore office of such Lender to a domestic office
of such Lender in the United States of America; provided that each Lender may
fund each of its Eurodollar Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 2.16 and under Section 2.17.

Section 2.17 Increased Costs; Capital Adequacy; Liquidity.

(a) Compensation For Increased Costs. In the event that any Lender shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any Change in Law
(i) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such

 

-50-



--------------------------------------------------------------------------------

Lender (other than any reserve contemplated by Section 2.16(e)), (ii) imposes
any other condition (other than with respect to any Tax) on or affecting such
Lender (or its applicable lending office) or its obligations hereunder or the
London interbank market or (iii) subjects such Lender to any incremental Tax
(other than a Tax indemnifiable under Section 2.18 or an Excluded Tax); and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, the Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, (i) setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender
under this Section 2.17(a), which statement shall be conclusive and binding upon
all parties hereto absent demonstrable error and (ii) stating that the claim for
additional amounts referred to therein is generally consistent with such
Lender’s treatment of similarly situated customers of such Lender whose
transactions with such Lender are similarly affected by the change in
circumstances giving rise to such payment, but such Lender shall not be required
to disclose any confidential or proprietary information therein.

(b) Capital Adequacy or Liquidity Adjustment. In the event that any Lender shall
have determined that the adoption, effectiveness, phase-in or applicability of
any Change in Law regarding capital adequacy, liquidity or compliance by any
Lender (or its applicable lending office) with any Change in Law regarding
capital adequacy or liquidity has or would have the effect of reducing the rate
of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of, or with reference to, such Lender’s Loans, or
participations therein or other obligations hereunder with respect to the Loans,
to a level below that which such Lender or such controlling corporation could
have achieved but for such adoption, effectiveness, phase-in, applicability,
change or compliance (taking into consideration the policies of such Lender or
such controlling corporation with regard to capital adequacy or liquidity), then
from time to time, within five (5) Business Days after receipt by the Borrower
from such Lender of the statement referred to in the next sentence, the Borrower
shall pay to such Lender such additional amount or amounts as shall compensate
such Lender or such controlling corporation on an after-tax basis for such
reduction. Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, (i) setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.17(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error and (ii) stating that the claim for
additional amounts referred to therein is generally consistent with such
Lender’s treatment of similarly situated customers of such Lender whose
transactions with such Lender are similarly affected by the change in
circumstances giving rise to such payment, but such Lender shall not be required
to disclose any confidential or proprietary information therein.

(c) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.17 shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.17 for any
increased costs incurred or reductions suffered if Lender fails to provide
Borrower with notice of such increased costs or reductions within ninety
(90) days of such Lender actually incurring such increased costs (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

-51-



--------------------------------------------------------------------------------

Section 2.18 Taxes; Withholding, Etc.

(a) Payments to Be Free and Clear. All sums payable by or on behalf of any Loan
Party hereunder or under the other Loan Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax.

(b) Withholding of Taxes. If any Loan Party, the Administrative Agent or any
other Person is required by applicable law (as determined in the good faith
discretion of the applicable withholding agent) to make any deduction or
withholding on account of any Tax in respect of any sum paid or payable by any
Loan Party to the Administrative Agent or any Lender under any of the Loan
Documents: (i) if a Loan Party is the applicable withholding agent, the
applicable Loan Party shall pay any such Tax to the relevant Governmental
Authority in accordance with applicable law; (ii) if such Tax is an Indemnified
Tax or Other Tax, the sum payable by such Loan Party in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after such deduction, withholding or payment
has been made (including, in respect of any amounts payable under this
Section 2.18), each of the Administrative Agent or such Lender, as the case may
be, receives a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (iii) within thirty
(30) days after any Loan Party has paid any sum from which any Loan Party is
required by law to make any deduction or withholding, and within thirty
(30) days after the due date of payment of any Tax which any Loan Party is
required by clause (i) above to pay, the Borrower shall deliver to the
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority.

(c) Status of Lenders. (1) Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any documentation prescribed by law, or reasonably
requested by the Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
tax with respect to any payments to be made to such Lender under the Loan
Documents, or otherwise required by the Borrower or the Administrative Agent to
determine the extent to which any tax is required to be withheld. Each such
Lender shall, whenever a lapse in time or change in circumstances renders any
documentation previously provided by such Lender under this Section 2.18(c)
(including pursuant to paragraph (2) below) expired, obsolete or inaccurate in
any respect, promptly deliver to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent in writing of its legal
ineligibility to do so.

(2) Without limiting the generality of the foregoing:

(A) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Internal Revenue Code) shall deliver to the Borrower
and the Administrative Agent on or before the date on which it becomes a party
to this Agreement two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal backup withholding.

(B) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Internal Revenue Code) shall deliver to the Borrower
and the Administrative Agent on or before the date on which it becomes a party
to this Agreement (and from time to time thereafter when required by law or upon
the reasonable request of the Borrower or the Administrative Agent) two duly
completed copies of an applicable Internal Revenue Service Form W-8 (or any
successor form) certifying such Lender’s non-U.S. status.

 

-52-



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section 2.18(c), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.

(d) Refunds. If any Lender actually receives a payment of a refund in respect of
any Tax as to which the Borrower has paid additional amounts pursuant to
Section 2.18(b) or indemnification payments under Section 2.18(g), it shall
within ninety (90) days from the date of the receipt of such refund pay over the
amount of such refund to the Borrower, net of all reasonable out-of-pocket
expenses of such Lender (including any Taxes) and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund). The Borrower agrees to repay any amount paid over to the Borrower (plus
penalties, interest or other reasonable charges paid by such Lender) to such
Lender in the event such Lender is required to repay such refund to such
Governmental Authority. This Section 2.18(d) shall not be construed to require a
Lender to make available its Tax returns (or any other information relating to
its Taxes which it deems confidential) to any Loan Party or any other Person.

(e) Contests. If the Borrower determines that a reasonable basis exists for
contesting a Tax, the Borrower shall make reasonable efforts to timely advise
the relevant Lender and at the Borrower’s written request, the relevant Lender
shall make reasonable efforts to cooperate with the Borrower in challenging such
Tax at the Borrower’s expense; provided, however, that no Lender shall be
required to take any action hereunder which, in the sole discretion of such
Lender, would cause such Lender or its applicable lending office to suffer a
material economic, legal or regulatory disadvantage.

(f) Other Taxes. Without limiting or duplicating the provisions of Sections
2.18(a) or (b), the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(g) Indemnification. Without limiting or duplicating the provisions of Sections
2.18(a), (b) or (f), the Borrower shall, within 15 days after written demand
therefor, indemnify and hold harmless the Administrative Agent and each Lender
from and against any Indemnified Taxes or Other Taxes payable by such
Administrative Agent or Lender, including any Indemnified Taxes or Other Taxes
imposed on or with respect to any additional amounts or indemnification payments
made under this Section 2.18, and any reasonable expenses related thereto,
whether or not such Indemnified Taxes or Other Taxes are correctly or legally
imposed or asserted by the applicable Governmental Authority. A certificate as
to the amount of any such Tax (along with a written statement setting forth in
reasonable detail the basis and calculation of such amounts) delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

Section 2.19 Obligation to Mitigate. Upon the written request of the Borrower,
each Lender that has made a claim for any payments under Section 2.16, 2.17 or
2.18 or that has become an Affected Lender, shall, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (a) make, issue, fund or
maintain its Loans, including any Affected Loans, through another office of such
Lender or (b) take such other measures as such Lender may deem reasonable, if as
a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.16, 2.17
or 2.18 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Loans
through such other office or in accordance with such other measures, as the case
may be, would not otherwise adversely affect such Loans or the interests of such
Lender; provided that such Lender shall not be obligated to utilize such other
office or take such other measures pursuant to this

 

-53-



--------------------------------------------------------------------------------

Section 2.19 unless the Borrower agrees to pay all incremental expenses incurred
by such Lender as a result of utilizing such other office or taking such other
measures as described above. A certificate as to the amount of any such expenses
payable by the Borrower pursuant to this Section 2.19 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to the Borrower (with a copy to the Administrative Agent) shall be conclusive
absent manifest error.

Section 2.20 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender shall be deemed not to be a “Lender” for purposes of any
amendment, waiver or consent with respect to any provision of the Loan Documents
that requires the approval of the Required Lenders. During any Default Period
with respect to an Insolvency Defaulting Lender, any amounts that would
otherwise be payable to such Insolvency Defaulting Lender under the Loan
Documents (including, without limitation, voluntary and mandatory prepayments
and fees) may, in lieu of being distributed to such Insolvency Defaulting
Lender, at the written direction of the Borrower to the Administrative Agent, be
retained by the Administrative Agent to collateralize indemnification and
reimbursement obligations of such Insolvency Defaulting Lender in an amount
reasonably determined by the Administrative Agent. The rights and remedies
against a Defaulting Lender under this Section 2.20 are in addition to other
rights and remedies which the Borrower may have against such Defaulting Lender
as a result of it becoming a Defaulting Lender and which the Administrative
Agent or any Lender may have against such Defaulting Lender with respect
thereto. The Administrative Agent shall not be required to ascertain or inquire
as to the existence of any Funds Defaulting Lender or Insolvency Defaulting
Lender.

Section 2.21 Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased Cost Lender”) shall give notice to the Borrower that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section 2.16, 2.17 or 2.18, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect and (iii) such Lender shall fail to withdraw such notice
within five Business Days after the Borrower’s request for such withdrawal; or
(b) (i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after Borrower’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.05(b) or (c)(i), the consent of the Required Lenders
(or the requisite percentage of Lenders under Section 10.05(c)(i)) shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), the Borrower may, by giving
written notice to the Administrative Agent and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans in full to one
or more Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.06 and the Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased Cost Lender,
a Non-Consenting Lender or Insolvency Defaulting Lender, and the Funds
Defaulting Lender (if not also an Insolvency Defaulting Lender) shall pay the
fees, if any, payable thereunder in connection with any such assignment from
such Defaulting Lender; provided that (1) on the date of such assignment, the
Replacement Lender shall pay to the Terminated Lender an amount equal to the sum
of an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Terminated Lender; (2) on the date of such assignment,
the Borrower shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.16(c), 2.17 or 2.18; or otherwise as if it were a prepayment and
(3) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment,

 

-54-



--------------------------------------------------------------------------------

to each matter in respect of which such Terminated Lender was a Non-Consenting
Lender. Upon the prepayment of all amounts owing to any Terminated Lender, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided that any rights of such Terminated Lender to additional amounts and
indemnification hereunder shall survive as to such Terminated Lender. Each
Lender agrees that if the Borrower exercises its option hereunder to cause an
assignment by such Lender as a Non-Consenting Lender or Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.06. In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.06 on
behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.06.

Section 2.22 Incremental Facilities.

(a) The Borrower may by written notice to the Administrative Agent elect to
request the establishment of one or more new term loan commitments which may be
in the form of a new Series of New Term Loans or an increase to the amount of
Initial Term Loans or any then outstanding Series of New Term Loans (such new
term loan commitments or increase the “New Term Loan Commitments”), by an amount
such that, both before and after giving effect to the making of any Series of
New Term Loans or increase in Initial Term Loans, the Borrower shall be in pro
forma compliance with a Total Debt to Tangible Net Worth Ratio as of the last
day of the most recently ended Fiscal Quarter for which financial statements
have been delivered pursuant to Section 5.01(b) or (c) that is less than 5.00 to
1.00; provided, however, subject to the limitations contained in this
Section 2.22, the Borrower may incur Junior Indebtedness, including Incremental
Notes (such indebtedness being “Incremental Equivalent Debt”), in lieu of New
Term Loan Commitments, such that after giving effect to the incurrence of the
Incremental Equivalent Debt, the Borrower shall be in compliance with a Total
Debt to Tangible Net Worth Ratio as of the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 5.01(b) or (c) that is less than 6.00 to 1.00, in each case, not less
than $25,000,000 individually (or such lesser amount which shall be approved by
the Administrative Agent), and integral multiples of $5,000,000 in excess of
that amount. Each such notice shall specify (i) the date (each, an “Increased
Amount Date”) on which the Borrower proposes that the New Term Loan Commitments
shall be effective, which shall be a date not less than ten (10) Business Days
(or such shorter period as agreed by the Administrative Agent) after the date on
which such notice is delivered to the Administrative Agent and (ii) the identity
of each Lender or other Person that is an Eligible Assignee (each, a “New Term
Loan Lender”) to whom the Borrower proposes any portion of such New Term Loan
Commitments be allocated and the amounts of such allocations; provided that any
Arranger may elect or decline to arrange such New Term Loan Commitments in its
sole discretion and any Lender approached to provide all or a portion of the New
Term Loan Commitments may elect or decline, in its sole discretion, to provide a
New Term Loan Commitment. Such New Term Loan Commitments shall become effective
as of such Increased Amount Date; provided that (1) as of the Increased Amount
Date, no event shall have occurred and be Continuing or would result from the
consummation of the Borrowing of the New Term Loan that would constitute an
Event of Default; provided that with respect to New Term Loan Commitments, the
proceeds of which shall be used to consummate an acquisition permitted under
Section 6.06 for which the Borrower has determined, in good faith, that limited
conditionality is reasonably necessary (any such acquisition, a “Limited
Conditionality Acquisition”) this condition (1) shall not apply); provided,
further that no New Term Loan Commitments in respect of a Limited Conditionality
Acquisition shall become effective unless no Event of Default exists as of the
date of entry into the definitive acquisition documentation in respect of such
Limited Conditionality Acquisition (the “Limited Conditionality Acquisition
Agreement”); (2) both before and after giving effect to the making of any Series
of

 

-55-



--------------------------------------------------------------------------------

New Term Loans or increase in Initial Term Loans, each of the following shall be
satisfied: (i) the conditions set forth in Sections 3.01(e) (provided that each
reference therein to Section 3.01 shall be deemed a reference to this
Section 2.22 and each reference therein to the Closing Date shall be deemed a
reference to the Increased Amount Date) and (ii) the representations and
warranties contained herein and in the other Loan Documents shall be true and
correct in all material respects on and as of the Increased Amount Date (except
to the extent such representations and warranties relate to an earlier date, in
which case, such representations and warranties were true and correct in all
material respects as of such earlier date); provided that to the extent any such
representation or warranty is already qualified by materiality or material
adverse effect, such representation or warranty shall be true and correct in all
respects); (3) the New Term Loan Commitments shall be effected pursuant to one
or more Joinder Agreements executed and delivered by the Borrower, each
applicable New Term Loan Lender and the Administrative Agent, and each of which
shall be recorded in the Register and each New Term Loan Lender shall be subject
to the requirements set forth in Section 2.18(c); and (4) the Borrower shall
deliver or cause to be delivered any legal opinions or other documents
reasonably requested by the Administrative Agent in connection with any such
transaction. Any New Term Loans made on an Increased Amount Date shall be
designated in the applicable Joinder Agreement either as a separate series, an
increase to the Initial Term Loans or an increase to any prior series of New
Term Loans (in each case a “Series”; for purposes of this Section 2.22, the
Initial Term Loans and any increase thereof shall be deemed to be a Series) for
all purposes of this Agreement. Except for purposes of this Section 2.22, any
New Term Loans shall be deemed to be, effective as of the applicable Increased
Amount Date, and after the making of such New Term Loans, Initial Term Loans for
all purposes of this Agreement; provided that for the avoidance of doubt such
New Term Loans will remain New Term Loans and New Term Loan Commitments, as the
case may be, for purposes of this Section 2.22.

(b) On any Increased Amount Date on which any New Term Loan Commitments of any
Series or any increase in Initial Term Loans are effective, subject to the
satisfaction of the foregoing terms and conditions (including, but not limited
to, delivery of a Borrowing Notice pursuant to Section 2.01(b)), (i) each New
Term Loan Lender of any Series shall make a Loan to the Borrower (a “New Term
Loan”) in an amount equal to its New Term Loan Commitment of such Series and
(ii) each New Term Loan Lender of any Series shall become a Lender hereunder
with respect to the New Term Loan Commitment of such Series and the New Term
Loans of such Series made pursuant thereto.

(c) The Administrative Agent shall notify the Lenders promptly upon receipt of
Borrower’s notice of each Increased Amount Date and in respect thereof the
Series of New Term Loan Commitments (or increase in Initial Term Loans) and the
New Term Loan Lenders of such Series.

(d) The terms and provisions of the New Term Loans and New Term Loan Commitments
of any Series shall be, except as otherwise set forth herein or in the Joinder
Agreement, identical to the Loans. In any event (i) the Weighted Average Life to
Maturity of all New Term Loans of any Series shall be no shorter than the
Weighted Average Life to Maturity of the Loans, (ii) the applicable New Term
Loan Maturity Date of each Series shall be no shorter than the Initial Term Loan
Maturity Date, (iii) the yield applicable to the New Term Loans of each Series
shall be determined by the Borrower and the applicable new Lenders and shall be
set forth in each applicable Joinder Agreement and (iv) the amortization
schedule applicable to any Series of New Term Loans shall be determined by the
Borrower and the applicable holders of New Term Loans; provided, however, that
the yield applicable to the New Term Loans (after giving effect to all upfront
or similar fees, original issue discount payable or Eurodollar or Base Rate
“floor” with respect to such New Term Loans with any such upfront or similar
fees or original issue discount being equated to the interest rates in a manner
reasonably determined by the Administrative Agent based on an assumed four-year
life to maturity, but exclusive of customary arrangement, commitment,
underwriting and similar fees payable to the Arrangers or any of their
respective Affiliates) shall not be greater than the applicable yield payable
pursuant to the terms of this Agreement as amended

 

-56-



--------------------------------------------------------------------------------

through the date of such calculation with respect to Loans (including any
upfront fees or original issue discount payable to the initial Lenders hereunder
by more than 50 basis points (but exclusive of customary arrangement,
commitment, underwriting and similar fees payable to the Arrangers or any of
their respective Affiliates) or Eurodollar or Base Rate “floor” applicable to
Initial Term Loans incurred on the Closing Date) unless the interest rate with
respect to the Loans is increased so as to cause the then applicable yield under
this Agreement on the Loans to equal the yield then applicable to the New Term
Loans (after giving effect to all upfront or similar fees or original issue
discount payable to all lenders (but excluding customary arranger and
underwriting fees) or Eurodollar or Base Rate “floor” with respect to such New
Term Loans with any such upfront or similar fees or original issue discount
being equated to the interest rates in a manner reasonably determined by the
Administrative Agent based on an assumed four-year life to maturity, but
exclusive of customary arrangement, commitment, underwriting and similar fees
payable to the Arrangers or any of their respective Affiliates) minus 50 basis
points. Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent to effect
the provision of this Section 2.22.

(e) The New Term Loans and New Term Loan Commitments established pursuant to
this Section 2.22 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably with the Obligations from the Guarantors and security interests created
by the Security Documents. Each Series of New Term Loans or New Term Loans
incurred as an increase to the Initial Term Loans shall be entitled to share in
mandatory prepayments on a ratable basis with the Initial Term Loans and the
other Series of New Term Loans (unless the holders of the New Term Loans of any
Series agree to take a lesser share of certain prepayments). The Loan Parties
shall take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the establishment of any such Class of New Term
Loans or any such New Term Loan Commitments.

(f) This Section 2.22 shall supersede any provisions of Section 10.05 to the
contrary.

Section 2.23 Extensions of Term Loans.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to Administrative Agent (who shall provide a copy of such notice to all
Lenders of Loans with a like Maturity Date), in each case on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Term
Loans with the same Maturity Date) and on the same terms to each such Lender,
the Borrower may from time to time offer to extend the maturity date for any
Loans and otherwise modify the terms of such Loans pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Loans and/or modifying the
amortization schedule in respect of such Lender’s Loans) (each, an “Extension,”
and each group of Loans as so extended, as well as the original Loans (not so
extended), being a Class; any Extended Term Loans shall constitute a separate
Class of Loans from the Class of Loans from which they were converted), so long
as the following terms are satisfied:

(i) no Event of Default shall have occurred and be Continuing at the time an
Extension Offer is delivered to the Administrative Agent or at the time of the
Extension;

 

-57-



--------------------------------------------------------------------------------

(ii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender (an “Extending Term Lender”) extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms as the Class of Term
Loans subject to such Extension Offer until the Maturity Date;

(iii) the final maturity date for any Extended Term Loans shall be no earlier
than the then latest Maturity Date for Loans hereunder and the amortization
schedule applicable to Loans pursuant to Section 2.09 for periods prior to the
applicable Maturity Date may not be increased;

(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Loans
extended thereby;

(v) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;

(vi) if the aggregate principal amount of applicable Loans (calculated on the
face amount thereof) in respect of which applicable Lenders shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of applicable Loans offered to be extended by the Borrower pursuant to such
Extension Offer, then the applicable Loans of the applicable Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer;

(vii) all documentation in respect of such Extension shall be consistent with
the foregoing;

(viii) the Extension shall not become effective unless, on the proposed
effective date of the Extension, (x) the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated the applicable date
of the Extension signed by an Authorized Officer of such Loan Party
(x) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such Extension, (y) in the case of the Borrower, certifying
that, before and after giving effect to such Extension, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct in all material respects (and in all respects to the extent qualified by
materiality or material adverse effect) on and as of the applicable date of the
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (and in all respects to the extent qualified by
materiality or material adverse effect) as of such earlier date, and except that
for purposes of this Section 2.23, the representations and warranties contained
in Section 4.08 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a), (b) and (c), respectively, of Section 5.01, and the
representations and warranties contained in Section 4.25 shall be deemed to
refer to the most recent certificate furnished pursuant to Section 5.01(f) and
(B) no Event of Default exists; and

(ix) the Minimum Extension Condition, if any, shall be satisfied unless waived
by the Borrower in its sole discretion.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.23, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.09 and (ii) at the sole
discretion of the Borrower, the Extension Offer may contain a condition to
consummating the Extension (which may be waived by the Borrower in its sole
discretion)

 

-58-



--------------------------------------------------------------------------------

that at least a certain percentage of Loans of any or all applicable Classes be
tendered (a “Minimum Extension Condition”). The Administrative Agent and the
Lenders hereby consent to the Extensions and the other transactions contemplated
by this Section 2.23 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extended Term Loans on such terms as
may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 2.09 and 2.15) or any other Loan Document that may otherwise prohibit
any such Extension or any other transaction contemplated by this Section 2.23.
Notwithstanding anything to the contrary contained herein, no Lender shall be
obligated to provide any Extended Term Loans unless it so agrees.

(c) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Loan Documents with the Borrower
as may be necessary in order to establish new Classes in respect of Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Classes, in each case on terms consistent
with this Section 2.23 and without the consent of any other party. Without
limiting the foregoing, in connection with any Extensions the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent is hereby
directed to amend) any Security Document that has a maturity date prior to the
then latest Maturity Date so that such maturity date is extended to the then
latest Maturity Date (or such later date as may be advised by local counsel to
the Administrative Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.23.

(e) This Section 2.23 shall supersede any provisions in Section 2.15 or 10.05 to
the contrary.

Section 2.24 Refinancing of Loans.

(a) The Borrower may at any time and from time to time, by written notice to the
Administrative Agent, request the establishment of one or more additional
Classes of term loans under this Agreement or an increase to an existing Class
of term loans under this Agreement (“Refinancing Term Loans”) or one or more
series of debt securities which may be in the form of first lien or junior lien
secured notes or senior unsecured notes or loans (“Refinancing Notes”); provided
that:

(i) the proceeds of such Refinancing Term Loans and/or Refinancing Notes shall
be used, concurrently or substantially concurrently with the incurrence thereof,
solely to refinance all or any portion of any outstanding Loans;

(ii) each Class of Refinancing Term Loans shall be in an aggregate amount of
$100,000,000 or any whole multiple of $10,000,000 in excess thereof (or such
other amount necessary to repay any Class of outstanding Loans in full);

(iii) such Refinancing Term Loans and/or Refinancing Notes shall be in an
aggregate principal amount not greater than the aggregate principal amount of
Loans to be refinanced plus any accrued interest, fees, costs and expenses
related thereto (including any original issue discount or upfront fees);

 

-59-



--------------------------------------------------------------------------------

(iv) the final maturity date of such Refinancing Term Loans shall not be earlier
than the Maturity Date of the Loans being refinanced, and the Weighted Average
Life to Maturity of such Refinancing Term Loans shall not be shorter than the
then remaining Weighted Average Life to Maturity of each Class of Loans being
refinanced;

(v) (A) the pricing, rate floors, discounts, fees and optional and mandatory
prepayment or redemption provisions (including premiums, if any) applicable to
such Refinancing Term Loans and/or Refinancing Notes shall be as agreed between
the Borrower and the Refinancing Term Lenders and/or Refinancing Note Holders so
long as, in the case of any mandatory prepayment or redemption provisions, such
Refinancing Term Lenders and/or Refinancing Note Holders do not participate on a
greater than pro rata basis in any such prepayments as compared to Lenders and
(B) the covenants and other terms applicable to such Refinancing Term Loans or
Refinancing Notes (excluding those terms described in the immediately preceding
clause (A)), which shall be as agreed between the Borrower and the lenders
providing such Refinancing Term Loans and/or Refinancing Note Holders, shall not
be materially more favorable (when taken as a whole) to the Refinancing Term
Lenders and/or Refinancing Note Holders than those applicable to any Class of
Loans then outstanding under this Agreement (as determined by the Borrower in
good faith), except to the extent such covenants and other terms apply solely to
any period after the latest Maturity Date then in effect with respect to Loans
outstanding hereunder (before giving effect to the Refinancing Term Loans and/or
Refinancing Notes) or such covenants or other terms apply equally for the
benefit of the other Lenders;

(vi) no existing Lender shall be required to provide any Refinancing Term Loans
and/or Refinancing Notes; and

(vii) the Refinancing Term Loans and/or Refinancing Notes shall rank pari passu
in right of payment and security with the existing Loans being refinanced.

(b) Each such notice shall specify (x) the date (each, a “Refinancing Effective
Date”) on which the Borrower proposes that the Refinancing Term Loans and/or
Refinancing Notes be made, which shall be a date reasonably acceptable to the
Administrative Agent and (y) in the case of Refinancing Term Loans, the identity
of the Persons (each of which shall be a Person that would be an Eligible
Assignee (for this purpose treating a Lender of Refinancing Term Loans as if it
were an assignee)) whom the Borrower proposes would provide the Refinancing Term
Loans and the portion of the Refinancing Term Loans to be provided by each such
Person. On each Refinancing Effective Date, each Person with a commitment for a
Refinancing Term Loan (each such Person, a “Refinancing Term Lender”) or
Refinancing Notes (each such Person, a “Refinancing Note Holder”) shall make a
Refinancing Term Loan to the Borrower, and/or purchase Refinancing Notes from
the Borrower, in a principal amount equal to such Person’s commitment therefor.

(c) This Section 2.24 shall supersede any provisions in Section 2.15 or
Section 10.05 to the contrary. The Refinancing Term Loans shall be documented by
an Additional Credit Extension Amendment executed by the Persons providing the
Refinancing Term Loans (and the other Persons specified in the definition of
Additional Credit Extension Amendment but no other existing Lender), and the
Additional Credit Extension Amendment may provide for such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.24. The Refinancing Notes shall be established
pursuant to documentation which shall be consistent with the provisions set
forth in Section 2.24(a).

 

-60-



--------------------------------------------------------------------------------

Section 2.25 Borrowing Base Eligibility Criteria; Sales and Other Removals of
Borrowing Base Assets.

(a) Requirements for Eligible Assets to be Borrowing Base Assets. Prior to any
Eligible Asset becoming a Borrowing Base Asset, each of the following
requirements applicable to such Eligible Asset shall have been satisfied with
respect to such Eligible Asset (such requirements being referred to herein as
the “Borrowing Base Eligibility Criteria”):

(i) Such Eligible Asset shall be owned exclusively by the Borrower or a
Guarantor and to the extent required by this Agreement or any other Loan
Document to be Collateral shall constitute Collateral.

(ii) If such Eligible Asset consists of Borrowing Base Proceeds, such Eligible
Asset shall be held in a Borrowing Base Proceeds Account.

(iii) Such Eligible Asset shall be free and clear of all Liens (other than
Permitted Liens).

(iv) Such Eligible Asset (other than any Servicing Advances and Specified
Deferred Servicing Fees) shall not be subject to any negative pledges or other
restrictions on the ability of the Borrower or Guarantor, as applicable, that
owns such Eligible Asset to encumber such Eligible Asset (other than any such
restriction which would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law (including any Debtor
Relief Laws) or principles of equity).

(v) Such Eligible Asset shall be denominated in U.S. dollars and any real
property securing such Eligible Asset shall be located in the continental United
States.

(vi) The Administrative Agent shall have received (x) a Borrowing Base
Certificate presenting the Borrower’s computation of the Borrowing Base Amount
after giving effect to the designation of such Eligible Asset as a Borrowing
Base Asset and (y) a Certification of Fair Value with respect to each Eligible
Asset that is a Servicing Advance.

(b) Sales and Releases of Borrowing Base Assets. The Borrower or any Guarantor
may dispose of or distribute (as a Restricted Junior Payment or otherwise to the
extent otherwise permitted under this Agreement) Borrowing Base Assets,
whereupon such Eligible Asset shall cease to be a Borrowing Base Asset (each
such transaction being referred to herein as a “Borrowing Base Release
Transaction”), so long as, immediately prior to and after giving effect to any
Borrowing Base Release Transactions occurring on such date, on a pro forma
basis:

(i) no Event of Default has occurred and is Continuing; and

(ii) the Borrowing Base Coverage Ratio is not less than 1.50 to 1.00;

; provided, that with respect to (i) the use of Cash and Cash Equivalents in the
ordinary course of business and (ii) the selling, pledging or transferring of
Servicing Advances or Specified Deferred Servicing Fees in connection with a
Servicing Advance Facility in the ordinary course of business, such Borrowing
Base Release Transaction shall be permitted so long as, at such time, no Default
exists under Section 2.12(e).

 

-61-



--------------------------------------------------------------------------------

It is understood and agreed that each Borrowing Base Release Transaction
pursuant to this Section 2.25(b) shall be deemed to constitute a representation
and warranty by the Borrower that the conditions set forth in clauses (i) and
(ii) of this Section 2.25(b) shall have been met.

Upon any transfer of Borrowing Base Assets to a Person other than a Guarantor or
the Borrower (so long as such transferred assets do not constitute Borrowing
Base Assets), such transferred assets shall cease to constitute Borrowing Base
Assets.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.01 Closing Conditions. The obligation of the Lenders to make Loans on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.05, of the following conditions on or before the Closing Date:

(a) Loan Documents. (i) The Administrative Agent shall have received copies of
each Loan Document originally executed and delivered by each Loan Party,
including without limitation (x) this Agreement, (y) the Security Agreement and
(z) any other Security Documents required to effect the security contemplated
hereby or by the Security Agreement and (ii) all Loan Documents (including the
Security Documents) shall be in form and substance reasonably satisfactory to
the Administrative Agent and the Collateral Agent (to the extent the Collateral
Agent is a party thereto).

(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received (1) copies of each Organizational Document executed and delivered by
each Loan Party, and, to the extent applicable, certified as of a recent date by
the appropriate governmental official, each dated the Closing Date or a recent
date prior thereto; (2) signature and incumbency certificates of the officers of
each Loan Party executing the Loan Documents to which it is a party;
(3) resolutions of the board of directors or similar governing body of each Loan
Party approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party or by which it or
its assets may be bound as of the Closing Date, certified as of the Closing Date
by a secretary or an assistant secretary as being in full force and effect
without modification or amendment; and (4) a good standing certificate from the
applicable Governmental Authority of the jurisdiction of incorporation,
organization or formation for each Loan Party, each dated a recent date prior to
the Closing Date.

(c) Personal Property Collateral. In order to create in favor of the Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, each Loan Party shall
have delivered to the Collateral Agent:

(1) [reserved];

(2) evidence reasonably satisfactory to the Collateral Agent of the compliance
by each Loan Party of its obligations under the Security Agreement and the other
Security Documents (including their obligations to execute and deliver UCC
financing statements, originals of securities (including all certificates or
agreements representing or evidencing such securities accompanied by instruments
of transfer and stock powers), instruments and chattel paper and any agreements
governing deposit accounts as provided therein);

 

-62-



--------------------------------------------------------------------------------

(3) a completed Perfection Certificate dated the Closing Date and executed by an
Authorized Officer, together with all attachments contemplated thereby;

(4) [reserved];

(5) evidence that each Loan Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including any intercompany notes
evidencing Indebtedness permitted to be incurred pursuant to Section 6.01(b))
and made or caused to be made any other filing and recording (other than as set
forth herein) reasonably required by the Collateral Agent;

(6) [reserved];

(7) opinions of counsel (which counsel shall be reasonably satisfactory to the
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of the Collateral Agent in the Collateral and such other
matters governed by the laws of each jurisdiction in which any Loan Party or any
personal property Collateral is located as the Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Collateral Agent; and

(8) copies of UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches, each of a recent date listing all
effective financing statements, lien notices or comparable documents that name
any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any Loan Party is organized or maintains its principal
place of business and such other searches that are required by the Perfection
Certificate or that the Collateral Agent deems reasonably necessary or
appropriate, none of which encumber the Collateral covered or intended to be
covered by the Security Documents (other than Permitted Liens or any other Liens
acceptable to the Collateral Agent).

(d) Opinions of Counsel to Loan Parties. The Agents and the Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of Hunton & Williams LLP, special counsel for the
Loan Parties, and Walkers, Cayman Islands counsel for the Loan Parties, in each
case addressing such matters as the Administrative Agent may reasonably request,
dated as of the Closing Date in form and substance reasonably satisfactory to
the Administrative Agent (and each Loan Party hereby instructs such counsel to
deliver such opinions to the Agents and Lenders).

(e) Closing Date Certificate. The Borrower shall have delivered to the
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto, and which shall include certifications to the
effect that:

(i) the representations and warranties contained in Article IV and in the other
Loan Documents shall be true and correct in all material respects on and as of
the Closing Date (except to the extent such representations and warranties
relate to an earlier date, in which case, such representations and warranties
were true and correct in all material respects as of such earlier date);
provided that to the extent any such representation or warranty is already
qualified by materiality or material adverse effect, such representation or
warranty shall be true and correct in all respects; and

 

-63-



--------------------------------------------------------------------------------

(ii) each of the conditions precedent described in this Section 3.01 shall have
been satisfied on the Closing Date (except that no certification need be made as
to the Administrative Agent’s or the Required Lenders’ satisfaction with any
document, instrument or other matter).

(f) Bank Regulatory Information. The Administrative Agent and Arrangers shall
have received all documentation and other information about the Borrower and the
Guarantors as has been reasonably requested in writing by the Administrative
Agent or Arrangers at least ten (10) days prior to the Closing Date and they
reasonably determine is required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (as amended, supplemented or modified from time to time,
the “PATRIOT Act”).

(g) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from the Borrower.

(h) Payment at Closing. The Borrower shall have paid to the Administrative Agent
and the Lenders the accrued and unpaid fees due and set forth or referenced in
Section 2.08 and any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, legal fees and expenses of the Lenders incurred
in connection with the negotiation, preparation and execution of this Agreement
to the extent invoiced at least three days prior to the Closing Date), which
amounts may be offset against the proceeds of the Initial Term Loans hereunder,
and to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.

(i) Borrowing Notice. The Administrative Agent shall have received a fully
executed and delivered Borrowing Notice.

(j) Borrowing Base Due Diligence. The Arrangers shall have completed a due
diligence investigation of the Borrowing Base Assets in scope, and with results,
satisfactory to the Arrangers.

(k) Borrowing Base Certificate. The Administrative Agent and the Collateral
Agent shall have received a Borrowing Base Certificate and a Certification of
Fair Value from the Borrower reasonably satisfactory to the Administrative
Agent, with the information set forth therein being as of the date of the
Initial Term Loans, and including calculations and supporting documentation
demonstrating compliance with clause (l) below.

(l) Borrowing Base Coverage Ratio. After giving effect to the Initial Term
Loans, the Borrowing Base Coverage Ratio shall be at least 1.50 to 1.00.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make each
Loan to be made thereby, the Borrower and each other Loan Party represents and
warrants to each Lender that, as of the Closing Date, as applicable, each of the
following statements is true and correct:

 

-64-



--------------------------------------------------------------------------------

Section 4.01 Organization and Qualification. Each of the Loan Parties is
(a) duly organized, validly existing and, to the extent applicable, in good
standing under the laws of its jurisdiction of organization as identified on
Schedule 4.01 and (b) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and would not be reasonably expected
to have, a Material Adverse Effect.

Section 4.02 Corporate Authorization. The execution, delivery and performance of
the Loan Documents have been duly authorized by all necessary action on the part
of each Loan Party that is a party thereto, and, if applicable, on the part of
the respective shareholders, members or other equity security holders of each
such Loan Party, and each Loan Party has all requisite power and authority to
own and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

Section 4.03 Equity Interests and Ownership. Schedule 4.03 correctly sets forth
the ownership interest of the Borrower and each of its Subsidiaries in their
respective Subsidiaries as of the Closing Date. Except as set forth on Schedule
4.03, as of the Closing Date, there is no existing option, warrant, call, right,
commitment or other agreement to which any Loan Party is a party requiring, and
there is no membership interest or other Equity Interests of any Loan Party
outstanding which upon conversion, exchange or exercise would require, the
issuance by any Loan Party of any additional membership interests or other
Equity Interests of any Loan Party or other Securities convertible into or
exchangeable or exercisable for or evidencing the right to subscribe for or
purchase, a membership interest or other Equity Interests of any Loan Party, and
no securities or obligations evidencing any such rights are authorized, issued
or outstanding as of the Closing Date.

Section 4.04 [Reserved].

Section 4.05 No Conflict. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents at such Closing Date do not
and shall not (a) violate (i) any provision of any law, statute, ordinance,
rule, regulation, or code applicable to any Loan Party, (ii) any of the
Organizational Documents of any Loan Party or (iii) any order, judgment,
injunction or decree of any court or other agency of government binding on any
Loan Party; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
any Loan Party except to the extent such conflict, breach or default would not
reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of any Loan Party (other than any Liens created under any of the Loan
Documents in favor of the Collateral Agent on behalf of the Secured Parties); or
(d) require any approval of shareholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of any Loan Party, except
for such approvals or consents which have been obtained on or before the Closing
Date and except for any such approvals or consents the failure of which to
obtain would not reasonably be expected to have a Material Adverse Effect.

Section 4.06 Governmental Consents. The execution, delivery and performance by
the Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
shall not require any registration with, consent or approval of, or notice to,
or other action to, with or by, any Governmental Authority (other than any
filings or reports required under the securities laws or regulations) except as
otherwise set forth in the Loan Documents and except for filings and recordings
with respect to the Collateral to be made, or otherwise delivered to the
Collateral Agent for filing and/or recordation, as of the Closing Date. The
Borrower and each of its Subsidiaries has all consents, permits, approvals and
licenses of each Governmental Authority necessary in connection with the
operation and performance of its Core Business Activities, including, without
limitation, all necessary approvals to act as a servicer, except in each case as
would not reasonably be expected to result in a Material Adverse Effect.

 

-65-



--------------------------------------------------------------------------------

Section 4.07 Binding Obligation. Each Loan Document has been duly executed and
delivered by each Loan Party that is a party to such Loan Document and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability relating to or limiting creditors’ rights or by equitable
principles relating to enforceability.

Section 4.08 Financial Statements. The Historical Financial Statements delivered
to the Administrative Agent and the Arrangers fairly present in all material
respects on a Consolidated basis the assets, liabilities and financial position
of the Borrower as at the dates of such Historical Financial Statements, and the
results of the operations and changes of financial position for the periods then
ended (other than customary year-end adjustments for unaudited financial
statements). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP. Such financial
statements show all Material Indebtedness and other material liabilities, direct
or contingent, of the Borrower as of the date thereof, including material
liabilities for taxes and material commitments, in each case, to the extent
required to be disclosed under GAAP.

Section 4.09 No Material Adverse Change. Since December 31, 2012, there has been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Effect.

Section 4.10 Tax Returns and Payments. Each of the Borrower and each of its
Subsidiaries has duly and timely filed or caused to be duly and timely filed all
federal, state, local and other Tax returns required by applicable law to be
filed, and has timely paid all federal, state, local and other Taxes,
assessments and governmental charges or levies upon it or its property, income,
profits and assets which are due and payable (including in its capacity as a
withholding agent), whether or not shown on a Tax return, except for (i) those
that are being diligently contested in good faith by appropriate proceedings and
for which the Borrower or the relevant Subsidiary shall have set aside on its
books adequate reserves in accordance with GAAP and (ii) filings, Taxes and
charges as to which the failure to make or pay would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

Section 4.11 Environmental Matters. None of the Loan Parties nor any of their
respective Facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials activity
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. None of the Loan Parties has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law. To the knowledge of each Loan Party, there are and have been no
conditions, occurrences, or Hazardous Materials activities which would
reasonably be expected to form the basis of an Environmental Claim against any
Loan Party that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect. None of the Loan Parties nor, to the
knowledge of any Loan Party, any predecessor of any Loan Party has filed any
notice under any Environmental Law indicating past or present treatment of
Hazardous Materials at any Facility, and none of the Loan Parties’ operations
involves the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any state
equivalent. Compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws would not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
To the knowledge of each Loan Party, no event or condition has occurred or is
occurring with respect to any Loan Party relating to

 

-66-



--------------------------------------------------------------------------------

any Environmental Law, any Release of Hazardous Materials or any Hazardous
Materials activity which individually or in the aggregate has had, or would
reasonably be expected to have, a Material Adverse Effect. No Lien imposed
pursuant to any Environmental Law has attached to any Collateral and, to the
knowledge of each Loan Party, no conditions exist that would reasonably be
expected to result in the imposition of such a Lien on any Collateral.

Section 4.12 Governmental Regulation. Neither the Borrower nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. None of
the Loan Parties is a “registered investment company” or a company “controlled”
by a “registered investment company” or a “principal underwriter” of a
“registered investment company” as such terms are defined in the Investment
Company Act of 1940.

Section 4.13 [Reserved].

Section 4.14 Employee Matters. None of the Loan Parties is engaged in any unfair
labor practice that would reasonably be expected to have a Material Adverse
Effect. There is (a) no unfair labor practice complaint pending against the
Borrower or any of its Subsidiaries, or to the knowledge of the Borrower,
threatened against any of them before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, threatened against any of
them, (b) no strike or work stoppage in existence or, to the knowledge of the
Borrower, threatened involving the Borrower or any of its Subsidiaries and
(c) to the knowledge of the Borrower, no union representation question existing
with respect to the employees of the Borrower or any of its Subsidiaries and, to
the knowledge of the Borrower, no union organization activity that is taking
place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as would not reasonably
be likely to have a Material Adverse Effect.

Section 4.15 ERISA.

(i) Except as would not reasonably be expected to result in a Material Adverse
Effect, each Employee Benefit Plan is in material compliance with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
except for any required amendments for which the remedial amendment period as
defined in Section 401(b) or other applicable provision of the Internal Revenue
Code has not yet expired and except where a failure to so comply would not
reasonably be expected to have a Material Adverse Effect;

(ii) As of the Closing Date, except as would not reasonably be expected to
result in a Material Adverse Effect, no Pension Plan has been terminated, nor is
any Pension Plan in “at-risk” status pursuant to Section 303 of ERISA, nor has
any funding waiver from the Internal Revenue Service been received or requested
with respect to any Pension Plan sponsored by the Borrower, nor has there been
any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of
ERISA with respect to any Pension Plan sponsored by the Borrower; and

(iii) Except where the failure of any of the following representations to be
correct in all material respects would not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has:
(A) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Internal Revenue Code, (B) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums and there are no premium payments which are due and unpaid, (C) failed
to make a required contribution or payment to a Multiemployer Plan, or
(D) failed to make a required payment under Section 412 of the Internal Revenue
Code.

 

-67-



--------------------------------------------------------------------------------

Section 4.16 Margin Stock. None of the Loan Parties owns any Margin Stock.

Section 4.17 [Reserved].

Section 4.18 Solvency. (a) As of the Closing Date after giving effect to the
transactions contemplated hereby, the Borrower and its Subsidiaries on a
Consolidated basis are Solvent and (b) after the Closing Date, upon the
incurrence of any Obligation by any Loan Party on any date on which this
representation and warranty is made, after giving effect to the consummation of
any related transactions, the Borrower and its Subsidiaries on a consolidated
basis shall be, Solvent.

Section 4.19 Disclosure. The representations and warranties of the Loan Parties
contained in any Loan Document and in the other documents, certificates or
written statements (other than with respect to projections and pro forma
financial information or information of a general economic or industry nature)
furnished to any Agent or Lender by or on behalf of the Borrower or any of its
Subsidiaries and for use in connection with the transactions contemplated
hereby, taken as a whole, and in light of the circumstances in which provided,
is or will be, when furnished, correct in all material respects and, when
furnished, do not contain any untrue statement of a material fact or omit to
state a material fact (known to any Loan Party, in the case of any document not
furnished by any of them) necessary in order to make the statements contained
herein or therein not materially misleading in light of the circumstances in
which the same were made. Any projections and pro forma financial information
prepared by the Borrower and provided to the Lenders are based upon good faith
estimates and assumptions believed by the Borrower to be reasonable at the time
made, it being recognized by Agents and the Lenders that such projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results and such differences may be material. There are no facts known to any
Loan Party (other than matters of a general economic nature) that, individually
or in the aggregate, as of the Closing Date, would reasonably be expected to
result in a Material Adverse Effect and that have not been disclosed herein or
in such other documents, certificates and statements furnished to the Lenders
for use in connection with the transactions contemplated hereby.

Section 4.20 PATRIOT Act; Anti-Corruption. To the extent applicable, each Loan
Party is in compliance, in all material respects, with (i) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto and
(ii) the PATRIOT Act. No part of the proceeds of the Loans shall be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

Section 4.21 Security Documents. The Security Agreement is effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds and products thereof. In the case of the Pledged Equity (as
defined in the Security Agreement), when certificates representing such Pledged
Equity are delivered to the Collateral Agent, and in the case of the other
Collateral described in the Security Agreement in which a security interest may
be perfected by filing a financing statement under the UCC or filings with the
United States Patent and Trademark Office and United States Copyright Office,
when financing statements and other filings to be specified on the relevant
schedule(s) to the Security Agreement in appropriate form are filed in the
offices to be specified on such schedule(s), the Security Agreement shall

 

-68-



--------------------------------------------------------------------------------

constitute a fully perfected First Priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Equity, any Permitted Liens). With respect to the UCC financing
statements set forth under the heading “Other Filings” on Schedule 6.02, no
Indebtedness or any other obligations of the Borrower or any of its Subsidiaries
are secured by such UCC financing statements.

Section 4.22 Adverse Proceedings; Compliance with Law. There are no Adverse
Proceedings, individually or in the aggregate, that would reasonably be expected
to have a Material Adverse Effect. None of the Loan Parties (a) is in violation
of any applicable laws that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

Section 4.23 Properties. Each of the Borrower and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), (iii) valid licensed rights in (in the case of licensed
interests in intellectual property) and (iv) good title to (in the case of all
other personal property), all of their respective properties and assets
reflected in their respective financial statements referred to in Section 4.08,
in each case except for assets disposed of since the date of such financial
statements in the ordinary course of business. Except as permitted by this
Agreement, all such properties and assets are free and clear of Liens.

Section 4.24 Servicing Advances; Specified Deferred Servicing Fees; Specified
MSRs.

(a) With respect to Servicing Advances and Unencumbered Servicing Advances set
forth on Schedule 1.01(e)(B), (i) the Residual Interests (other than reserve
accounts) held by any Loan Party in any related Servicing Advance Facility are
not subject to any Lien other than the Lien securing the Obligations (and Liens
permitted under Sections 6.02(b), (c), (e) or (h)), (ii) the Borrower, any
Guarantor or any Subsidiary of the Borrower that is a Securitization Entity has
valid title to all such Servicing Advances (including Unencumbered Servicing
Advances), (iii) such Unencumbered Servicing Advances are subject to a valid and
perfected First Priority Lien in favor of the Collateral Agent for the benefit
of the Secured Parties and (iv) all such Servicing Advances (including
Unencumbered Servicing Advances) are not subject to any Liens other than the
Lien referred to in clause (a)(iii) above and the Liens securing the relevant
Servicing Advance Facility.

(b) With respect to Specified Deferred Servicing Fees and Unencumbered Specified
Deferred Servicing Fees set forth on Schedule 1.01(e)(B), (i) the Residual
Interests (other than reserve accounts) held by any Loan Party in any related
Servicing Advance Facility are not subject to any Lien other than the Lien
securing the Obligations (and Liens permitted under Sections 6.02(b), (c),
(e) or (h)), (ii) the Borrower, any Guarantor or any Subsidiary of the Borrower
that is a Securitization Entity has valid title to all such Specified Deferred
Servicing Fees (including Unencumbered Specified Deferred Servicing Fees),
(iii) such Unencumbered Specified Deferred Servicing Fees are subject to a valid
and perfected First Priority Lien in favor of the Collateral Agent for the
benefit of the Secured Parties and (iv) all such Specified Deferred Servicing
Fees (including Unencumbered Specified Deferred Servicing Fees) are not subject
to any Liens other than the Lien referred to in clause (b)(iii) above and the
Liens securing the relevant Servicing Advance Facility.

 

-69-



--------------------------------------------------------------------------------

(c) With respect to the Specified MSRs, (i) the Borrower or any Guarantor has
valid title to such Specified MSRs, (ii) such Specified MSRs are subject to a
valid and perfected First Priority Lien in favor of the Collateral Agent for the
benefit of the Secured Parties and (iii) such Specified MSRs are not subject to
any Lien other than the Lien referred to in clause (c)(ii) above (and Liens
permitted under Sections 6.02(b), (c), (e) or (h)).

Section 4.25 Borrowing Base. The information set forth in the Borrowing Base
Certificate and the Certification of Fair Value delivered by or on behalf of the
Borrower to the Administrative Agent and the Collateral Agent pursuant to
Section 3.01(k) is true, complete and correct in all material respects. The
Borrowing Base Assets described therein are owned by the Loan Parties free and
clear of all Liens except Permitted Liens.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than (x) obligations
under Hedge Agreements not yet due and payable and (y) contingent
indemnification obligations not yet due and payable), each Loan Party shall, and
shall cause each of its Subsidiaries to:

Section 5.01 Financial Statements, Borrowing Base Certificates and Other
Reports. In the case of the Borrower, deliver to the Administrative Agent (which
shall furnish to each Lender):

(a) Monthly Reports. As soon as available, and in any event within thirty
(30) days after the end of each month ending after the Closing Date, commencing
with the first full month to occur after the Closing Date, the Consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such month
and the related Consolidated statements of income of the Borrower and its
Subsidiaries for such month and for the period from the beginning of the then
current Fiscal Year to the end of such month, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Model for
the current Fiscal Year, to the extent prepared on a monthly basis, all in
reasonable detail, together with a Financial Officer Certification;

(b) Quarterly Financial Statements. As soon as available, and in any event no
later than five (5) days after the date on which the Borrower is required, under
the Exchange Act, to file its Quarterly Report on Form 10-Q with the SEC,
commencing with the Fiscal Quarter in which the Closing Date occurs, the
Consolidated balance sheets of the Borrower and its Subsidiaries as at the end
of such Fiscal Quarter and the related Consolidated statements of operations,
comprehensive income, changes in equity and cash flows of the Borrower and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter (prepared using
carve-out accounting for periods prior to the Closing Date, as appropriate),
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Model for the current Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event no later
than five (5) days after the date on which the Borrower is required, under the
Exchange Act, to file its Annual Report on Form 10-K with the SEC, (i) the
Consolidated balance sheets of the Borrower and its Subsidiaries as at the end
of such Fiscal Year and the related Consolidated

 

-70-



--------------------------------------------------------------------------------

statements of operations, comprehensive income, changes in equity and cash flows
of the Borrower and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year
and the corresponding figures from the Financial Model for the Fiscal Year
covered by such financial statements, in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto; and
(ii) with respect to such Consolidated financial statements a report thereon of
Deloitte & Touche LLP or other independent certified public accountants of
recognized national standing selected by the Borrower (which report and/or the
accompanying financial statements shall be unqualified as to going concern
(other than as a result of a pending maturity of the Term Loans) and scope of
audit, and shall state that such Consolidated financial statements fairly
present, in all material respects, the Consolidated financial position of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such Consolidated financial statements has been
made in accordance with generally accepted auditing standards);

(d) Projections. As soon as possible, and in any event no later than ninety
(90) days after the end of each Fiscal Year, a detailed consolidated forecast
for the following Fiscal Year shown on a quarterly basis (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following Fiscal Year, the related consolidated statements of projected cash
flow, projected income and a description of the underlying assumptions
applicable thereto) (collectively, the “Projections”), which Projections shall
in each case be accompanied by a certificate of an Authorized Officer of the
Borrower stating that such Projections are based on reasonable estimates,
information and assumptions at the time prepared;

(e) Compliance Certificate. Together with each delivery of financial statements
and Projections of the Borrower and its Subsidiaries pursuant to Sections
5.01(b) and 5.01(c), a duly executed and completed Compliance Certificate;

(f) Borrowing Base Certificates. On a monthly basis beginning with the first
full month after the Closing Date (and in any case within 10 Business Days after
the last day of each month), or more frequently if requested by the
Administrative Agent upon the occurrence and during the continuance of a Default
under Section 8.01(a) or an Event of Default, a Borrowing Base Certificate and a
Certification of Fair Value.

(g) [Reserved].

(h) Notice of Default. Promptly upon any Loan Party obtaining knowledge (i) of
any condition or event that constitutes a Default or an Event of Default or that
notice has been given to any Loan Party with respect thereto; (ii) of any
condition or event that constitutes a “Default” or “Event of Default” under any
Material Indebtedness or that notice has been given to any party thereunder with
respect thereto; (iii) that any Person has given any notice to any Loan Party or
any of its Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 8.01; or (iv) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect, a certificate of an Authorized Officer specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given and action taken by any such Person and the nature of such
claimed Event of Default, Default, default, event or condition, and what action
the Borrower has taken, is taking and proposes to take with respect thereto;

 

-71-



--------------------------------------------------------------------------------

(i) Notice of Litigation. Promptly upon any Loan Party obtaining knowledge of
(i) any Adverse Proceeding not previously disclosed in writing by the Borrower
to the Administrative Agent or (ii) any development in any Adverse Proceeding
that, in the case of either clause (i) or (ii), if adversely determined could
reasonably be expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, or the exercise of
rights or performance of obligations under any Loan Document, a written notice
thereof together with such other information as may be reasonably available to
the Borrower to enable the Lenders and their counsel to evaluate such matters;

(j) ERISA. Promptly upon any Authorized Officer of any Loan Party becoming aware
of the occurrence of or forthcoming occurrence of any ERISA Event which could
reasonably be expected to result in a Material Adverse Effect, a written notice
specifying the nature thereof, and copies of such documentation related thereto
as may be reasonably available to the Borrower or any of its Wholly-Owned
Subsidiaries to enable the Lenders and their counsel to evaluate such matter;

(k) Electronic Delivery. Documents required to be delivered pursuant to Sections
5.01(b), (c) or (r) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are posted on the Borrower’s behalf on an internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial or third-party website); provided that the Borrower shall
notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents and shall deliver paper copies of such documents
to the Administrative Agent or any Lender that requests such paper copies;

(l) Information Regarding Collateral. The Borrower shall furnish to the
Collateral Agent ten (10) Business Days prior written notice of any change
(A) in any Loan Party’s corporate name, (B) in any Loan Party’s identity or
corporate structure, (C) in any Loan Party’s jurisdiction of organization or
(D) in any Loan Party’s state organizational identification number, in each
case, together with supporting documentation as reasonably requested by the
Administrative Agent or Collateral Agent. The Borrower agree not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral as contemplated in
the Security Documents;

(m) Collateral Verification. (i) Each quarter, at the time of delivery of
quarterly financial statements with respect to the preceding Fiscal Quarter
pursuant to Section 5.01(b), or at the time of the consummation of an Asset Sale
pursuant to Section 6.08, at the time of any other sale or transfer permitted by
this Agreement or at the time of the delivery of any Counterpart Agreement
adding a Guarantor hereunder and a Grantor under the Security Agreement, the
Borrower shall deliver to the Administrative Agent and the Collateral Agent a
certificate of an Authorized Officer that (a) attaches an updated version of
Schedule 1.01(e)(A) and Schedule 1.01(e)(B) as of the preceding Fiscal Quarter
or date of such consummation and (b) (i) certifies that the representations and
warranties set forth in Section 4.24 are true and correct in all material
respects on and as of the date of such certification and (ii) with the consent
of the Administrative Agent not to be unreasonably withheld the Borrower may,
but shall not be obligated to, deliver to the Administrative Agent and the
Collateral Agent updated versions of Schedule 1.01(e)(A) and Schedule 1.01(e)(B)
on a more frequent basis if it chooses to do so;

 

-72-



--------------------------------------------------------------------------------

(n) Management Letters. Promptly after the receipt thereof by the Borrower or
any of its Subsidiaries, a copy of any “management letter” received by any such
Person from its certified public accountants and the management’s response
thereto;

(o) Certification of Public Information. The Loan Parties and each Lender
acknowledge that certain of the Lenders may be “public-side” Lenders (Lenders
that do not wish to receive Material Non-Public Information with respect to the
Loan Parties or their securities) (“Public Lenders”) and, if documents or
notices required to be delivered pursuant to this Section 5.01 or otherwise are
being distributed through IntraLinks/IntraAgency, SyndTrak or another relevant
website or other information platform (the “Platform”), any document or notice
that the Borrower has indicated contains Non-Public Information shall not be
posted on that portion of the Platform designated for such public-side Lenders.
The Borrower agrees to clearly designate all information provided to the
Administrative Agent by or on behalf of the Loan Parties which is suitable to
make available to Public Lenders. If the Borrower has not indicated whether a
document or notice delivered pursuant to this Section 5.01 contains Non-Public
Information, the Administrative Agent reserves the right to post such document
or notice solely on that portion of the Platform designated for Lenders who wish
to receive Material Non-Public Information with respect to the Loan Parties and
their respective securities;

(p) Contractual Obligations. Promptly upon any Loan Party obtaining knowledge of
any condition or event that constitutes a default or an event of default under
any Contractual Obligation arising from agreements relating to Indebtedness or
Servicing Agreements, or that notice has been given to any Loan Party with
respect thereto, a certificate of an Authorized Officer specifying the nature
and period of existence of such condition or event and the nature of such
claimed default or event of default, and what action the Borrower has taken, is
taking and proposes to take with respect thereto, provided that no such
certificate shall be required with respect to any such default or event of
default to the extent that such default or event of default could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

(q) Credit Ratings. Prompt written notice of any change in the Borrower’s
corporate rating by S&P, in the Borrower’s corporate family rating by Moody’s or
in the ratings of the Term Loans by either S&P or Moody’s, or any notice from
either such agency indicating its intent to effect such a change or to place the
Borrower on a “CreditWatch” or “WatchList” or any similar list, in each case
with negative implications, or its cessation of, or its intent to cease, rating
the Borrower; and

(r) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by the Loan Parties to their respective security holders
acting in such capacity, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by any Loan Party with
any securities exchange or with the SEC or any governmental or private
regulatory authority and (iii) all press releases and other statements made
available generally by any Loan Party to the public concerning material
developments in the business of any Loan Party and (B) such other information
and data with respect to the operations, business affairs and financial
condition of the Borrower and its Subsidiaries, or compliance with the Loan
Documents, or any information with respect to any Eligible Asset, as from time
to time may be reasonably requested by the Administrative Agent or any Lender
(through the Administrative Agent).

 

-73-



--------------------------------------------------------------------------------

Section 5.02 Existence. Except as otherwise permitted under Section 6.08, at all
times preserve and keep in full force and effect its existence and all rights
and franchises, licenses and permits material to its business; provided that no
Loan Party (other than the Borrower with respect to existence) or any of its
Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person and that the loss
thereof would not be materially adverse to such Person or to the Lenders.

Section 5.03 Payment of Taxes and Claims. Pay all federal and other material
Taxes imposed upon it or any of its properties or assets or in respect of any of
its income, businesses or franchises before any penalty or fine accrues thereon,
and all claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided that no such Tax or claim
need be paid if it is being contested in good faith by appropriate proceedings
diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim. No
Loan Party shall, nor shall it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than the Borrower and its Subsidiaries).

Section 5.04 [Reserved].

Section 5.05 Insurance. In the case of the Borrower, maintain or cause to be
maintained, with financially sound and reputable insurers, such public liability
insurance, third party property damage insurance, business interruption
insurance and casualty insurance with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of the Loan Parties as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as are customary for such
Persons. The Borrower shall use its commercially reasonable efforts to ensure
that all such insurance (i) provides no cancellation, material reduction in
amount or material change in coverage thereof shall be effective until at least
30 days after receipt by the Collateral Agent of written notice thereof and
(ii) names the Collateral Agent as additional insured on behalf of the Secured
Parties (in the case of liability insurance) or loss payee (in the case of
property insurance), as applicable.

Section 5.06 Books and Records; Inspections. Maintain proper books of record and
accounts in which full, true and correct entries in conformity in all material
respects with GAAP shall be made of all dealings and transactions in relation to
its business and activities. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any authorized representatives designated by the
Administrative Agent to visit and inspect any of the properties of any Loan
Party and any of its Subsidiaries, to inspect, copy and take extracts from its
and their financial and accounting records and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants, all upon reasonable notice and at such reasonable times during
normal business hours and as often as may reasonably be requested. No more than
one such inspection shall be made in any Fiscal Year at the Borrower’s expense;
provided that if an Event of Default exists, there shall be no limit on the
number of such inspections that may occur, and such inspections, copying and
auditing shall be at the Borrower’s sole cost and expense.

Section 5.07 Lenders Meetings. In the case of the Borrower, upon the request of
the Administrative Agent or the Required Lenders, participate in a meeting of
the Administrative Agent and the Lenders once during each Fiscal Year to be held
in New York City (or at such other location as may be agreed to by the Borrower
and the Administrative Agent) at such time as may be agreed to by the Borrower
and the Administrative Agent.

 

-74-



--------------------------------------------------------------------------------

Section 5.08 Compliance with Laws. Comply, and cause all other Persons, if any,
on or occupying any Facilities to comply, with the requirements of all
Contractual Obligations arising from Servicing Agreements and all applicable
laws, rules, regulations and orders of any Governmental Authority, noncompliance
with which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 5.09 Environmental. Promptly take any and all actions necessary to
(i) cure any violation of applicable Environmental Laws by such Loan Party or
its Subsidiaries that would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and (ii) make an appropriate response
to any Environmental Claim against such Loan Party or any of its Subsidiaries
and discharge any obligations it may have to any Person thereunder where failure
to do so would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

Section 5.10 Subsidiaries.

(a) In the event that any Person becomes a Material Subsidiary of the Borrower
(other than a Securitization Entity) after the date hereof, (i) promptly cause
such Material Subsidiary to become a Guarantor hereunder and, if any assets of
such Person shall become Collateral, a Grantor under the Security Agreement by
executing and delivering to the Administrative Agent and the Collateral Agent a
Counterpart Agreement, and (ii) take all such actions and execute and deliver,
or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates as are similar to those described in Sections
3.01(b), (c) and (d).

(b) With respect to any Securitization Entity which, in each case, represents
(i) 5% or more of the Borrower’s Consolidated revenue or (ii) 5% or more of the
Borrower’s Consolidated total assets, in each case as determined at the end of
the most recent fiscal quarter of the Borrower’s based on the financial
statements of the Borrower’s delivered pursuant to Sections 5.01(b) and (c), the
applicable Loan Party shall promptly execute and deliver all such documents,
instruments, agreements, and certificates as are similar to those described in
Section 3.01(c) (which shall include, in the case of pledges of Equity Interests
issued by Foreign Subsidiaries, to the extent reasonably requested by the
Collateral Agent, execution and delivery of a pledge agreement in respect of
such Equity Interests under the laws of the jurisdiction on which such
Subsidiary is organized), and the Borrower or the applicable Loan Party shall
take all of the actions referred to in Section 3.01(c) necessary to grant and to
perfect a First Priority Lien in favor of the Collateral Agent, for the benefit
of the Secured Parties, under the Security Agreement in the Equity Interests of
such new Subsidiary that is owned by the Borrower or any of its Subsidiaries
(provided that in no event shall any equity or assets of a Securitization Entity
that cannot be pledged as a result of restrictions in its or its parent’s or the
Borrower’s Organizational Documents or documents governing its Indebtedness be
required to be so pledged).

(c) With respect to each new Subsidiary, the Borrower shall promptly send to the
Collateral Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of the Borrower and
(ii) all of the data required to be set forth in Schedules 4.01 and 4.03 with
respect to all Subsidiaries of the Borrower; and such written notice shall be
deemed to supplement Schedules 4.01 and 4.03 for all purposes hereof.

Section 5.11 Further Assurances. At any time or from time to time upon the
request of the Administrative Agent, at the expense of the Loan Parties,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent or the Collateral Agent may
reasonably request in order to effect fully the purposes of the Loan Documents
or of more fully perfecting or renewing the rights of the Administrative Agent
or the Lenders with respect to the Collateral (or with respect to any additions
thereto or replacements or proceeds thereof or with respect to any

 

-75-



--------------------------------------------------------------------------------

other property or assets hereafter acquired by the Borrower or any Subsidiary of
the Borrower which may be deemed to be part of the Collateral). In furtherance
and not in limitation of the foregoing, each Loan Party shall take such actions
as the Administrative Agent or the Collateral Agent may reasonably request from
time to time to ensure that the Obligations are guaranteed by the Guarantors and
are secured by the Collateral and all of the outstanding Equity Interests of
Subsidiaries of the Loan Parties (subject to limitations contained in the Loan
Documents with respect to Securitization Entities). Upon the exercise by the
Administrative Agent, the Collateral Agent or any Lender of any power, right,
privilege or remedy pursuant to this Agreement or the other Loan Documents which
required any consent, approval, recording qualification or authorization of any
Governmental Authority, the Borrower will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent, the Collateral Agent
to any such Lender may be required to obtain from the Borrower or any of its
Subsidiaries for such governmental consent, approval, recording, qualification
or authorization.

Section 5.12 Maintenance of Ratings. At all times use commercially reasonable
efforts to cause the Loans and the Borrower’s corporate credit to continue to be
rated by Moody’s and S&P.

Section 5.13 Post-Closing Actions.

(a) Within sixty (60) days following the Closing Date (or such later time as
agreed to in writing by the Administrative Agent in its sole discretion), the
Loan Parties shall use commercially reasonable efforts to deliver or cause to be
delivered to the Administrative Agent a “form of” control agreement (the
“Borrowing Base Proceeds Account Control Agreement”) in form and substance
reasonably satisfactory to the Administrative Agent and the applicable
depositary bank to be used to the extent required by Sections 2.10, 2.12(e) and
5.16.

(b) Within thirty (30) days following the Closing Date (or such later time as
agreed to in writing by the Administrative Agent in its sole discretion) to the
extent not delivered on or prior to the Closing Date, the Borrower shall deliver
or cause to be delivered to the Administrative Agent a certificate from the
applicable Loan Party’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.05 is in full force and effect, together with endorsements naming the
Administrative Agent, for the benefit of Secured Parties, as additional insured
and loss payee thereunder to the extent required under Section 5.05.

Section 5.14 [Reserved].

Section 5.15 Servicing Agreements.

(a) Comply with, or cause any other Subsidiary of the Borrower acting as
servicer to comply with, (i) all obligations as the servicer under each of the
Servicing Agreements except where failure to comply would not reasonably be
expected to have a Material Adverse Effect and (ii) all generally accepted
servicing customs and practices of the mortgage servicing industry.

(b) The Borrower shall promptly, and in no event later than five (5) Business
Days after knowledge thereof, notify the Administrative Agent of any servicer
termination event or event of default (excluding any such events resulting
solely due to the breach of one or more collateral performance tests) under any
Servicing Agreement or its receipt of a notice of actual termination of the
Borrower’s or its Subsidiary’s right to service under any Servicing Agreement
which evidences an intent to transfer such servicing to a third party.

 

-76-



--------------------------------------------------------------------------------

(c) If applicable, the Borrower shall use commercially reasonable efforts to
promptly deliver (or cause the relevant Subsidiary to promptly deliver) an
acknowledgment of the relevant Specified Government Entity under such Servicing
Agreements in the standard form used by such Specified Government Entity or in
such other form reasonably satisfactory to the Administrative Agent and the
Collateral Agent, whereby such Specified Government Entity acknowledges the
security interest of the Secured Parties in the MSRs under such Servicing
Agreements.

Section 5.16 Control Agreements. Upon the occurrence of a Borrowing Base
Deficiency on any Borrowing Base Test Date, pursuant to Sections 2.10 and 2.12,
and until the Borrowing Base Deficiency has been cured, deposit, and cause each
Guarantor to deposit, (a) (x) all Cash Equivalents and Investment Property
constituting Borrowing Base Assets into a Deposit Account or Securities Account,
as applicable, that is subject to the Borrowing Base Proceeds Account Control
Agreement and (y) all Borrowing Base Proceeds into a Borrowing Base Proceeds
Account that is subject to the Borrowing Base Proceeds Account Control
Agreement; provided that it shall not be a breach of this clause (a) if the
failure to comply with this clause (a) is attributable to the unintentional
direction or receipt of Borrowing Base Assets or Borrowing Base Proceeds and
such Borrowing Base Assets or Borrowing Base Proceeds are transferred to a
Deposit Account or Securities Account subject to a control agreement or a
Borrowing Base Proceeds Account, as applicable, within five (5) Business Days of
the date of which an Authorized Officer obtains knowledge of such direction or
receipt and (b) all Cash Equivalents and Investment Property not constituting
Borrowing Base Assets to be deposited into a Deposit Account or Securities
Account, as applicable, that is subject to a control agreement.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as any Commitment is in effect
and until payment in full of all Obligations (other than (x) obligations under
Hedge Agreements not yet due and payable and (y) contingent indemnification
obligations not yet due and payable), the Borrower shall not, nor shall the
Borrower cause or permit any of its Subsidiaries to:

Section 6.01 Indebtedness. Directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:

(a) (x) the Obligations and (y) Indebtedness under any Incremental Equivalent
Debt;

(b) Indebtedness of any Subsidiary of the Borrower owed to the Borrower or to
any other Subsidiary of the Borrower, or of the Borrower to any Subsidiary of
the Borrower; provided that (i) except with respect to any Indebtedness among
Subsidiaries that are not Loan Parties, all such Indebtedness shall be unsecured
and subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Note or an intercompany subordination
agreement reasonably acceptable to the Administrative Agent and (ii) any such
Indebtedness that is owed by a non-Loan Party to a Loan Party is permitted as an
Investment under Section 6.06(d);

(c) Non-Recourse Indebtedness;

(d) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

 

-77-



--------------------------------------------------------------------------------

(e) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(f) guaranties by the Borrower or a Subsidiary of (i) Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01 (other than guaranties of
Non-Recourse Indebtedness and Permitted Funding Indebtedness) and
(ii) obligations of any other Loan Party not constituting Indebtedness; provided
that if the Indebtedness that is being guarantied is unsecured and/or
subordinated to the Obligations, the guaranty shall also be unsecured and/or
subordinated to the Obligations;

(g) Indebtedness described in Schedule 6.01 and any Permitted Refinancing
thereof;

(h) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by the Borrower or any of its Subsidiaries, in each case after
the Closing Date as the result of an acquisition permitted under Section 6.06,
and any Permitted Refinancing thereof; provided that (i) such Indebtedness
existed at the time such Person became a Subsidiary or at the time such assets
were acquired and, in each case, was not created in anticipation thereof,
(ii) such Indebtedness is not guaranteed in any respect by the Borrower or any
of its Subsidiaries (other than by any such Person that so becomes a Subsidiary)
and (iii) the aggregate principal amount of such Indebtedness (other than
Permitted Funding Indebtedness) outstanding at any one time does not exceed
$100,000,000;

(i) Indebtedness of the type described in clause (xi) of the definition of
“Indebtedness” incurred in the ordinary course of business and consistent with
prudent business practice to hedge or mitigate risks to which the Borrower or
any of its Subsidiaries is exposed in the conduct of its business or the
management of its liabilities or to hedge against fluctuations in interest rates
or currency; provided that in each case such Indebtedness shall not have been
entered into for speculative purposes;

(j) other recourse Indebtedness of the Borrower and its Subsidiaries (including
Junior Indebtedness); provided that, on a pro forma basis after giving effect to
the incurrence of such Indebtedness as of the last day of the Fiscal Quarter
most recently ended for which financial statements are available on a pro forma
basis, the Total Debt to Tangible Net Worth Ratio is less than 6.00 to 1.00 as
of the last day of the Fiscal Quarter most recently ended for which financial
statements are available;

(k) Permitted Funding Indebtedness;

(l) Permitted Securitization Indebtedness and Indebtedness under Credit
Enhancement Agreements;

(m) Indebtedness arising from customary agreements providing for
indemnification, adjustment of purchase price (including earn-outs) or similar
obligations, in each case incurred or assumed in connection with the
dispositions or purchase of assets permitted hereunder, provided that such
Indebtedness (other than for indemnification) shall be included in the total
consideration for purposes of all determinations relating to such disposition or
purchase hereunder;

(n) Indebtedness of the Borrower or its Subsidiaries with respect to Capital
Leases and purchase money Indebtedness in an aggregate amount not to exceed at
any time $25,000,000; provided that any such Indebtedness (i) shall be secured
only by the asset acquired in connection with the incurrence of such
Indebtedness, and (ii) shall constitute not less than 75% of the aggregate
consideration paid with respect to such asset;

 

-78-



--------------------------------------------------------------------------------

(o) other Indebtedness of the Borrower or its Subsidiaries in an aggregate
principal amount not to exceed the greater of (x) 0.75% of Consolidated total
assets and (y) $50,000,000;

(p) Indebtedness under any working capital facility in an outstanding principal
amount not to exceed $50,000,000 at any time;

(q) Indebtedness representing deferred compensation to employees of the Borrower
and its Subsidiaries incurred in the ordinary course of business;

(r) Indebtedness owed to current or former officers, directors, consultants and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Equity Interests of the Borrower permitted by
Section 6.04;

(s) Indebtedness owing to any insurance company arising from the financing of
insurance premiums in the ordinary course of business; and

(t) Indebtedness under Refinancing Term Loans not constituting Obligations under
this Agreement and Refinancing Notes, 100% of the Net Cash Proceeds of which are
applied to repay outstanding Loans.

Section 6.02 Liens. Directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired or licensed, or any income, profits or royalties therefrom,
or file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income, profits or royalties under the UCC of any State or under any
similar recording or notice statute, except:

(a) Liens in favor of the Collateral Agent for the benefit of the Secured
Parties granted pursuant to any Loan Document;

(b) Liens for Taxes, assessments or governmental charges that are not overdue
for a period of more than sixty (60) days or that are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted;

(c) statutory or common law Liens of landlords, banks and securities
intermediaries (and rights of set-off), of carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 430(k) of the Internal Revenue Code),
in each case incurred in the ordinary course of business (i) for amounts not yet
overdue or (ii) for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of five (5) days) are being contested in
good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

 

-79-



--------------------------------------------------------------------------------

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and shall not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries and that, in the aggregate, do not
materially detract from the value of the property subject thereto;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder and covering only the assets so leased;

(g) purported Liens evidenced by the filing of precautionary UCC financing
statements (i) relating solely to operating leases of personal property entered
into in the ordinary course of business or (ii) to evidence the sale of assets
in the ordinary course of business;

(h) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(i) Liens described in Schedule 6.02;

(j) Liens securing Indebtedness permitted by Section 6.01(h); provided that any
such Lien shall encumber only those assets which secured such Indebtedness at
the time such assets were acquired by the Borrower or its Subsidiaries;

(k) other Liens on assets other than the Borrowing Base Assets securing
Indebtedness in an aggregate amount not to exceed the greater of (x) 0.35% of
Consolidated total assets and (y) $25,000,000 at any time outstanding; provided
that the aggregate fair market value of assets in respect of which Liens may be
granted pursuant to this clause (k) shall not exceed 150% of the aggregate
amount of Indebtedness secured by such Liens;

(l) Liens securing Non-Recourse Indebtedness;

(m) Liens securing Permitted Funding Indebtedness other than Permitted Servicing
Advance Facility Indebtedness so long as any such Lien shall encumber only
(i) the assets originated, acquired or funded with the proceeds of such
Indebtedness and (ii) any intangible contract rights and other documents,
records and assets directly related to the assets set forth in clause (i) and
any proceeds thereof;

(n) Liens on Servicing Advances, any intangible contract rights and other
documents, records and assets directly related to the foregoing assets and any
proceeds thereof securing Permitted Servicing Advance Facility Indebtedness,
Permitted Securitization Indebtedness or Non-Recourse Indebtedness;

(o) Liens on the Equity Interests of any Subsidiary and the proceeds thereof
securing Non-Recourse Indebtedness of such Subsidiary;

(p) Liens on Securitization Assets, any intangible contract rights and other
documents, records and assets directly related to the foregoing assets and any
proceeds thereof incurred in connection with Permitted Securitization
Indebtedness or permitted guarantees thereof;

 

-80-



--------------------------------------------------------------------------------

(q) Liens securing Indebtedness permitted pursuant to Section 6.01(n); provided
that any such Lien shall encumber only the asset acquired with the proceeds of
such Indebtedness;

(r) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(s) assignments of past due receivables solely for the purpose of collection;

(t) judgment Liens so long as the related judgment does not constitute an Event
of Default;

(u) Liens securing Indebtedness permitted by Sections 6.01(o) and (p);

(v) leases (including operating leases), licenses, subleases and sublicenses
granted to others in the ordinary course of business which do not (i) interfere
in any material respect with the business of the Borrower and its Subsidiaries
or (ii) secure any Indebtedness;

(w) Liens of a collection bank arising under Sections 4-208 and 4-210 of the UCC
on the items in the course of collection;

(x) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto so long as such Liens do not encumber any
property other than cash paid to any such insurance company in respect of such
insurance; and

(y) Liens on Collateral securing obligations in respect of Incremental
Equivalent Debt or Refinancing Notes; provided that any Liens securing
Incremental Equivalent Debt shall be junior to the Liens securing the
Obligations; provided, further that the holders of such Incremental Notes or
Refinancing Notes, as the case may be, or their representative is or becomes
party to an intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent

(each of (a)—(y), a “Permitted Lien”).

The Borrower covenants and agrees that, so long as any Commitment is in effect
and until payment in full of all Obligations (other than (x) obligations under
Hedge Agreements and (y) unasserted contingent indemnification obligations), the
Borrower shall not, nor shall it cause or permit any of its Subsidiaries to,
directly or indirectly enter into, create, incur, assume or suffer to exist any
consensual Liens of any kind on the (i) Excluded SGE Collateral and (ii) Equity
Interests of Securitization Entities that cannot be pledged as a result of
restrictions in its or its parent’s or the Borrower’s Organizational Documents
or documents governing its Indebtedness without, in each case, first granting to
the Collateral Agent, for the benefit of the Secured Parties, a First Priority
Lien on such assets as security for the Obligations.

Notwithstanding the foregoing, the Borrower shall not, nor shall the Borrower
cause or permit any of its Subsidiaries to directly or indirectly create, incur,
assume or permit to exist any Lien (whether a Permitted Lien or otherwise) on
any Borrowing Base Assets other than Liens permitted pursuant to clauses (a),
(b), (c), (e), (f), (g), (h), (m), (n), (p), (t), (v), (w), (x) or (y) of this
Section 6.02.

 

-81-



--------------------------------------------------------------------------------

Section 6.03 No Further Negative Pledges. Except with respect to (a) this
Agreement and the other Loan Documents, (b) specific property encumbered to
secure payment of particular Indebtedness that is permitted to be incurred and
secured under this Agreement or to be sold pursuant to an executed agreement
with respect to a sale of assets permitted hereunder, (c) restrictions by reason
of customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be),
(d) restrictions by reason of customary provisions restricting assignments,
subservicing, subcontracting or other transfers contained in Servicing
Agreements (provided that such restrictions are limited to the individual
Servicing Agreement and related agreements or the property and/or assets subject
to such agreements, as the case may be), (e) restrictions by reason of customary
provisions restricting liens, assignments, subservicing, subcontracting or other
transfers contained in agreements with any Specified Government Entity relating
to the origination, sale, securitization and servicing of mortgage loans
(provided that such restrictions are limited to the individual agreement and
related agreements and/or the property or assets subject to such agreements, as
the case may be), and (f) restrictions in documents relating to Securitization
Indebtedness relating to the pledge or transfer of Equity Interests in
Securitization Entities, no Loan Party nor any of its Subsidiaries shall enter
into any agreement prohibiting the creation or assumption of any Lien upon any
of its properties or assets, whether now owned or hereafter acquired, to secure
the Obligations (other than an agreement of a Securitization Entity that
prohibits such Securitization Entity from creating or assuming any Lien upon its
properties or assets to secure the Obligations).

Section 6.04 Restricted Junior Payments. Directly or indirectly through any
manner or means, declare, order, pay, make or set apart, or agree to declare,
order, pay, make or set apart, any sum for any Restricted Junior Payment except
that (a) any Subsidiary of the Borrower may declare and pay dividends or make
other distributions ratably to the Borrower or any Subsidiary of the Borrower
and to each other holder of equity therein, (b) the Borrower may make payments
in an aggregate amount not to exceed $5,000,000 in any Fiscal Year to permit the
Borrower to purchase common stock or common stock options of the Borrower from
present or former officers, directors or employees of the Borrower (or their
respective estates, spouses or former spouses) or any of its Subsidiaries upon
the death, disability or termination of employment of such officer or employee,
(c) the Borrower or any Subsidiary may make Restricted Junior Payments in an
amount not to exceed from the Closing Date and through the date of such
Restricted Junior Payment 100% of Adjusted Net Income calculated as of the last
day of the Fiscal Quarter most recently ended for which financial statements are
available and (d) the Borrower or any Subsidiary may make other Restricted
Junior Payments; provided that in the case of this clause (d) both immediately
prior to and after giving effect thereto (i) Default shall exist or result
therefrom, (ii) the Total Debt to Tangible Net Worth Ratio shall be less than
6.00 to 1.00, calculated on a pro forma basis after giving effect to such
Restricted Junior Payment as of the last day of the most recently ended Fiscal
Quarter for which financial statements have been delivered pursuant to
Section 5.01(b) or (c) and (iii) the Borrowing Base Coverage Ratio, as of the
last day of the last calendar month for which a Borrowing Base Certificate is
required to have been delivered pursuant to Section 5.01(f) calculated on a pro
forma basis after giving effect to such Restricted Junior Payment, is greater
than or equal to 2.00 to 1.00.

Section 6.05 Restrictions on Subsidiary Distributions. Except as provided
herein, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary of the Borrower other than any Securitization Entity to (a) pay
dividends or make any other distributions the Borrower on any of such
Subsidiary’s Equity Interests owned by the Borrower or any other Subsidiary of
the Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
the Borrower or any other Subsidiary of the Borrower, (c) make loans or advances
to the Borrower or any other Subsidiary of the Borrower or (d) transfer, lease
or license any of its property to the Borrower or any other Subsidiary of the
Borrower other than restrictions (i) in agreements evidencing Indebtedness
permitted by Section 6.01(h) or (n) to the extent that such restrictions apply
only to the property or assets securing such Indebtedness or to the Subsidiaries
incurring or guaranteeing such Indebtedness, (ii) which are in favor of any
holder of Indebtedness permitted to be incurred under Section 6.01

 

-82-



--------------------------------------------------------------------------------

but solely to the extent that such restrictions are no more restrictive than the
terms of any Loan Document, (iii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business, (iv) by reason of customary net worth provisions contained in leases
and other agreements that do not evidence Indebtedness entered into by the
Borrower or a Subsidiary of the Borrower in the ordinary course of business,
(v) that are or were created by virtue of any transfer of, agreement to transfer
or option or right with respect to any property not otherwise prohibited under
this Agreement or (vi) described on Schedule 6.05.

Section 6.06 Investments. Directly or indirectly, make or own any Investment in
any Person, including any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents;

(b) equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in the Borrower and any Guarantor;

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business of the Borrower and its Subsidiaries;

(d) intercompany loans to the extent permitted under Section 6.01(b) and other
Investments in Subsidiaries of the Borrower which are not the Guarantors;
provided that such Investments (including through intercompany loans and any
acquisitions permitted under this Section 6.06) in Subsidiaries of the Borrower
other than the Guarantors shall not exceed at any time an aggregate amount
$40,000,000 or, in the case of any Foreign Subsidiary, $20,000,000;

(e) Consolidated Capital Expenditures with respect to the Borrower and its
Subsidiaries (for each Fiscal Year) not in excess of the sum of (x) $10,000,000
per annum; provided that such amount for any Fiscal Year shall be increased by
an amount equal to the excess, if any, of such amount for the immediately
preceding Fiscal Year over the actual amount of Consolidated Capital
Expenditures for such previous Fiscal Year; (y) voluntary prepayments of Loans
permitted under Section 2.11; provided that with respect to any voluntary
prepayments made at a discount to par pursuant to Section 2.11(d) the amount of
such prepayment for purposes of this clause (x) shall be the actual amount of
cash paid by the Borrower in connection with such prepayment; and (z) the
Available Amount that is Not Otherwise Applied;

(f) loans and advances to officers, directors and employees of the Borrower and
its Subsidiaries made in the ordinary course of business in an aggregate
principal amount not to exceed $3,000,000 at any one time outstanding;

(g) Investments in Other Securitization Assets in the ordinary course of
business;

(h) Investments described in Schedule 6.06;

(i) Hedge Agreements and any other Interest Rate Agreements or Currency
Agreements, in each case which constitute Investments;

(j) other Investments by the Borrower and its Subsidiaries in an aggregate
amount not to exceed the sum of (i) $20,000,000 during the term of this
Agreement and (ii) if the Total Debt to Tangible Net Worth Ratio is less than
6.00 to 1.00, calculated on a pro forma basis after giving effect to such
Investment as of the last day of the Fiscal Quarter most recently ended, the
Available Amount, in each case that is Not Otherwise Applied;

 

-83-



--------------------------------------------------------------------------------

(k) Investments by the Borrower or any Subsidiary of the Borrower in a Person,
if as a result of such Investment (i) such Person becomes a Guarantor that is
engaged in Core Business Activities or (ii) such Person is merged, consolidated
or amalgamated with or into, or transfers or conveys all or substantially all of
its assets, or a business line or unit or a division of such Person, to, or is
liquidated into, the Borrower or a Guarantor;

(l) Investments by the Borrower or any Subsidiary of the Borrower in
Securitization Entities, Warehouse Facility Trusts and MSR Facility Trusts and
Investments in mortgage-related securities or charge-off receivables in the
ordinary course of business;

(m) Investments arising out of purchases of all remaining outstanding
asset-backed securities of any Securitization Entity and/or Securitization
Assets of any Securitization Entity for the purpose of relieving the Borrower or
a Subsidiary of the Borrower of the administrative expense of servicing such
Securitization Entity;

(n) Investments in MSRs;

(o) Investments in Residual Interests in connection with any Securitization,
Warehouse Facility or MSR Facility;

(p) Investments in and making of Servicing Advances, residential or commercial
mortgage loans and Securitization Assets (whether or not made in conjunction
with the acquisition of MSRs);

(q) Investments or guarantees of Indebtedness of one or more entities the sole
purpose of which is to originate, acquire, securitize and/or sell loans that are
purchased, insured, guaranteed or securitized by any Specified Government
Entity; provided that the aggregate amount of (i) Investments in such entities
plus (ii) the aggregate principal amount of Indebtedness of such entities that
are not Wholly-Owned Subsidiaries which is recourse to the Borrower or any
Guarantor shall not exceed an amount equal to 10% of the Borrower’s GAAP book
equity as of any date of determination;

(r) Non-cash consideration received, to the extent permitted by the Loan
Documents in connection with the sale of property permitted by this Agreement;
and

(s) the Acquisition.

Notwithstanding the foregoing, in no event shall any Loan Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.04.

Section 6.07 [Reserved].

Section 6.08 Fundamental Changes; Disposition of Assets; Acquisitions. Enter
into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or license, exchange, transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter

 

-84-



--------------------------------------------------------------------------------

acquired, leased or licensed, or acquire by purchase or otherwise (other than
purchases or other acquisitions of inventory, materials, equipment and other
assets and Consolidated Capital Expenditures in the ordinary course of business)
the business, property or fixed assets of, or stock or other evidence of
beneficial ownership of, any Person or any division or line of business or other
business unit of any Person, except:

(a) any Subsidiary of the Borrower may be merged with or into the Borrower or
any other Subsidiary of the Borrower, or be liquidated, wound up or dissolved,
or all or any part of its business, assets or property may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to the Borrower or any Guarantor; provided that in the case of any
such transaction, (i) the Borrower or such Guarantor, as applicable shall be the
continuing or surviving Person in any such transaction involving the Borrower
and (ii) subject to the preceding clause (i) a Guarantor shall be the continuing
or surviving Person in any such transaction involving a Guarantor;

(b) any Subsidiary of the Borrower may dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Guarantor;

(c) sales or other dispositions of assets that do not constitute Asset Sales;

(d) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-Cash proceeds) when
aggregated with the proceeds of all other Asset Sales under this clause (d) made
within the same Fiscal Year, are less than $100,000,000; provided that (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by (x) for any Asset
Sale in excess of $15,000,000, the board of directors of the Borrower (or
similar governing body) or (y) for any Asset Sale less than or equal to
$15,000,000, an Authorized Officer of the Borrower as set forth in an officer’s
certificate), (2) no less than 75% of such consideration shall be paid in Cash,
and (3) the Net Cash Proceeds thereof shall be applied as required by
Section 2.12(b);

(e) disposals of obsolete, worn out or surplus property in the ordinary course
of business;

(f) Investments made in accordance with Section 6.06;

(g) dispositions of Cash Equivalents in the ordinary course of business; and

(h) Asset Sales set forth on Schedule 6.08.

Upon the request of the Borrower, the Administrative Agent or Collateral Agent,
as applicable, shall, at the sole expense of the Borrower, promptly execute and
deliver to the Borrower any and all documents or instruments necessary to
release any Lien encumbering any items of Collateral that are subject to a
conveyance, sale, lease, exchange, transfer or other disposition pursuant to
this Section 6.08 or otherwise permitted pursuant to this Agreement.

Section 6.09 Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Material Subsidiaries in
compliance with the provisions of Section 6.08, (a) directly or indirectly sell,
assign, pledge or otherwise encumber or dispose of any Equity Interests of any
of its Material Subsidiaries, except to qualified directors if required by
applicable law; or (b) permit any of its Subsidiaries directly or indirectly to
sell, assign, pledge or otherwise encumber or dispose of any Equity Interests of
any of its Material Subsidiaries, except to another Loan Party (subject to the
restrictions on such disposition otherwise imposed hereunder) or to qualify
directors if required by applicable law.

 

-85-



--------------------------------------------------------------------------------

Section 6.10 Sales and Lease-Backs. Directly or indirectly, become or remain
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Loan Party (a) has sold or transferred or is to sell or to
transfer to any other Person (other than the Borrower or any of its
Subsidiaries), (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Loan Party
to any Person (other than the Borrower or any of its Subsidiaries) in connection
with such lease or (c) is to be sold or transferred by such Loan Party to such
Person or to any other Person to whom funds have been or are to be advanced by
such Person on the security of such property or rental obligations of such Loan
Party, other than transactions where any related sale of assets is permitted
under Section 6.08, any related Indebtedness is permitted to be incurred under
Section 6.01 and any Lien in connection therewith is permitted to be granted
under Section 6.02.

Section 6.11 Transactions with Shareholders and Affiliates. Directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property, the rendering of any service
or the payment of any management, advisory or similar fees) with any Affiliate
of the Borrower on terms that are less favorable to the Borrower or that
Subsidiary, as the case may be, than those that might be obtained in a
comparable arm’s length transaction at the time from a Person who is not an
Affiliate; provided that the foregoing restriction shall not apply to (a) any
transaction otherwise permitted by this Article VI between the Borrower and any
one or more Subsidiaries of the Borrower or among Subsidiaries of the Borrower;
(b) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of the Borrower and its Subsidiaries; (c) compensation
arrangements for officers and other employees of the Borrower and its
Subsidiaries entered into in the ordinary course of business; and
(d) transactions described in Schedule 6.11.

Section 6.12 Conduct of Business. Engage in any line of business other than the
Core Business Activities and any business reasonably related, complementary or
ancillary thereto.

Section 6.13 Modifications of Junior Indebtedness. Amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Junior Indebtedness in such a manner
that would cause the terms of such Junior Indebtedness from satisfying the
requirements of clauses (i) through (vi) of the definition of “Junior
Indebtedness.”

Section 6.14 Amendments or Waivers of Organizational Documents or the Ocwen
Subservicing Agreement. Agree to any material amendment, restatement, supplement
or other modification to, or waiver of, (x) any of the Organizational Documents
of the Borrower or any Guarantor or (y) the Ocwen Subservicing Agreement, in
each case, after the Closing Date that would materially adversely impact the
Lenders without obtaining the prior written consent of the Required Lenders to
such amendment, restatement, supplement or other modification or waiver.

Section 6.15 Fiscal Year. Change its Fiscal Year-end from December 31 or change
its method of determining Fiscal Quarters.

 

-86-



--------------------------------------------------------------------------------

ARTICLE VII

GUARANTY

Section 7.01 Guaranty of the Obligations. Subject to the provisions of
Section 7.02, the Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to the Administrative Agent for the ratable benefit of
the Beneficiaries the due and punctual payment in full of all Obligations,
excluding, with respect to any Guarantor at any time, Excluded Swap Obligations
with respect to such Guarantor at such time, when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

Section 7.02 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments exceed
its Fair Share as of such date, such Funding Guarantor shall be entitled to a
contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided that solely for
purposes of calculating the Fair Share Contribution Amount with respect to any
Contributing Guarantor for purposes of this Section 7.02, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.02), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.02. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.02 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.02.

Section 7.03 Payment by Guarantors. Subject to Section 7.02, each Guarantor
hereby jointly and severally agrees, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of the Borrower to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)), the Guarantors shall upon demand pay, or cause to be paid,
in Cash, to the Administrative Agent for the ratable benefit of the
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for the Borrower’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against the
Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 

-87-



--------------------------------------------------------------------------------

Section 7.04 Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) the Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between the
Borrower and any Beneficiary with respect to the existence of such Event of
Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or
non-judicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against the Borrower or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Loan Documents or any
Hedge Agreements; and

 

-88-



--------------------------------------------------------------------------------

(f) this Guaranty and the obligations of the Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents or any Hedge Agreements, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Loan Documents, any of
the Hedge Agreements or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations, in each
case whether or not in accordance with the terms hereof or such Loan Document,
such Hedge Agreement or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Loan Documents or any of the Hedge Agreements or
from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which the Borrower may allege or assert against any Beneficiary in respect of
the Guaranteed Obligations, including failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury; and (viii) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

Section 7.05 Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries, to the fullest extent permitted by applicable law:
(a) any right to require any Beneficiary, as a condition of payment or
performance by such Guarantor, to (i) proceed against the Borrower, any other
guarantor (including any other Guarantor) of the Guaranteed Obligations or any
other Person, (ii) proceed against or exhaust any security held from the
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of the Borrower or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary whatsoever; (b) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of the Borrower or any other Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of the Borrower or any other Guarantor from any cause
other than payment in full of the Guaranteed Obligations; (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Beneficiary’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior

 

-89-



--------------------------------------------------------------------------------

which amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set-offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Hedge Agreements or any agreement or instrument related thereto,
notices of any renewal, extension or modification of the Guaranteed Obligations
or any agreement related thereto, notices of any extension of credit to the
Borrower and notices of any of the matters referred to in Section 7.04 and any
right to consent to any thereof; and (g) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.

Section 7.06 Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full, each Guarantor
hereby waives any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against the Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against the Borrower with respect to the Guaranteed Obligations, (b) any
right to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against the Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations,
including any such right of contribution as contemplated by Section 7.02. Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against the Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against the Borrower, to all right, title and interest
any Beneficiary may have in any such collateral or security, and to any right
any Beneficiary may have against such other guarantor. If any amount shall be
paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full, such
amount shall be held in trust for the Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to the Administrative Agent for
the benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

Section 7.07 Subordination of Other Obligations. Any Indebtedness of the
Borrower or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is Continuing shall be held
in trust for the Administrative Agent on behalf of Beneficiaries and shall
forthwith be paid over to the Administrative Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations but
without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.

 

-90-



--------------------------------------------------------------------------------

Section 7.08 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full. Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

Section 7.09 Authority of Guarantors or the Borrower. It is not necessary for
any Beneficiary to inquire into the capacity or powers of any Guarantor or the
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

Section 7.10 Financial Condition of the Borrower. Any Loan may be made to the
Borrower or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of the Borrower at the
time of any such grant or continuation or at the time such Hedge Agreement is
entered into, as the case may be. No Beneficiary shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of the Borrower. Each Guarantor has
adequate means to obtain information from the Borrower on a continuing basis
concerning the financial condition of the Borrower and its ability to perform
its obligations under the Loan Documents and the Hedge Agreements, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of the Borrower and of all circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives
and relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of the Borrower
now known or hereafter known by any Beneficiary.

Section 7.11 Bankruptcy, Etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of the Administrative Agent acting
pursuant to the instructions of the Required Lenders, commence or join with any
other Person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against the Borrower or any other Guarantor. The obligations of
the Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of the Borrower or any other Guarantor or by any
defense which the Borrower or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of the Guarantors and Beneficiaries that the Guaranteed
Obligations which are guaranteed by the Guarantors pursuant hereto should be
determined without regard to any rule of law or order which may relieve the
Borrower of any portion of such Guaranteed Obligations. The Guarantors shall
permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar Person to pay the Administrative Agent, or
allow the claim of the Administrative Agent in respect of, any such interest
accruing after the date on which such case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by the Borrower, the obligations of the Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 

-91-



--------------------------------------------------------------------------------

Section 7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or other disposition.

Section 7.13 Keepwell. Each Qualified ECP Loan Party, jointly and severally,
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by any other Loan
Party hereunder to honor all of such Loan Party’s obligations under this
Agreement in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 7.13 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 7.13, or otherwise under this Agreement, voidable
under applicable law, including applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 7.13 shall remain in full force and
effect until all of the Guaranteed Obligations and all other amounts payable
under this Agreement shall have been paid in full and all Commitments have
terminated or expired or been cancelled. Each Qualified ECP Loan Party intends
that this Section 7.13 constitute, and this Section 7.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default. If any one or more of the following conditions
or events occur:

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan or any fee or any other amount due
hereunder within five (5) days after the date due; or

(b) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by any Loan Party or any of
its Subsidiaries in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect as of the date made or
deemed made; or

(c) Breach of Certain Covenants. Failure of any Loan Party to perform or comply
with any term or condition contained in Section 2.03, Sections 5.01(a), 5.01(b),
5.01(c), 5.01(e), 5.01(f) and 5.01(h), Section 5.02 (with respect to the
existence of the Loan Parties) or Article VI; or

 

-92-



--------------------------------------------------------------------------------

(d) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with (A) Section 5.01(d), and such default shall
not have been remedied or waived within five (5) days after the due date, or
(B) any term contained herein or any of the other Loan Documents, other than any
such term referred to in any other Section of this Section 8.01, and such
default shall not have been remedied or waived within thirty (30) days after the
earlier of (i) an officer of such Loan Party becoming aware of such default or
(ii) receipt by the Borrower of notice from the Administrative Agent or any
Lender of such default; or

(e) Default in Other Agreements. (i) Failure of any Loan Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount, including any payment in settlement, payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in
Section 8.01(a)) in an individual principal amount (or Net Mark-to-Market
Exposure) of $20,000,000 or more or with an aggregate principal amount (or Net
Mark-to-Market Exposure) of $20,000,000 or more, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by any Loan Party
with respect to any other material term of (1) one or more items of Indebtedness
in the individual or aggregate principal amounts (or Net Mark-to-Market
Exposure) referred to in clause (i) above or (2) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; or

(f) [Reserved].

(g) [Reserved].

(h) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any Material Subsidiary in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against the Borrower or any
Material Subsidiary under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, conservator, custodian or other
officer having similar powers over the Borrower or any Material Subsidiary, or
over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee, conservator or other custodian of the Borrower or any of its
Subsidiaries for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of the Borrower or any Material Subsidiary, and
any such event described in this clause (ii) shall continue for sixty (60) days
without having been dismissed, bonded or discharged; or

(i) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) the Borrower or any
Material Subsidiary shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee, conservator or other custodian for all or a substantial part of its
property; or the Borrower or any Material Subsidiary shall make any assignment
for the benefit of creditors; or (ii) the Borrower or any Material Subsidiary
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the board of directors
(or similar governing body) of the Borrower or any of its Subsidiaries (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to herein or in Section 8.01(h); or

 

-93-



--------------------------------------------------------------------------------

(j) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving (i) in any individual case an amount in excess of
$20,000,000 or (ii) in the aggregate at any time an amount in excess of
$20,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against the Borrower or any Material Subsidiary or any
of their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days; or

(k) Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in a Material Adverse Effect on the Borrower during the term hereof; or

(l) Change of Control. A Change of Control occurs; or

(m) Guaranties, Security Documents and other Loan Documents. At any time after
the execution and delivery thereof, (i) the Guaranty for any reason, other than
the satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Security Document ceases to be in full force and effect (other
than by reason of a release of Collateral in accordance with the terms hereof or
thereof or the satisfaction in full of the Obligations in accordance with the
terms hereof) or shall be declared null and void, or the Collateral Agent shall
not have or shall cease to have a valid and perfected Lien in any Collateral
purported to be covered by the Security Documents with the priority required by
the relevant Security Document, in each case for any reason other than the
failure of the Collateral Agent or any Secured Party to take any action within
its control or (iii) any Loan Party shall contest the validity or enforceability
of any Loan Document in writing or deny in writing that it has any further
liability under any Loan Document to which it is a party or shall contest the
validity or perfection of any Lien in any Collateral purported to be covered by
the Security Documents;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.01(h) or 8.01(i), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) the Required
Lenders, upon notice to the Borrower by the Administrative Agent, (A) each of
the following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Loan Party: (I) the unpaid principal amount of
and accrued interest on the Loans, and (II) all other Obligations; and (B) the
Administrative Agent may cause the Collateral Agent to enforce any and all Liens
and security interests created pursuant to Security Documents.

ARTICLE IX

AGENTS

Section 9.01 Appointment of Agents. JPMorgan is hereby appointed the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and each Lender hereby authorizes JPMorgan to act as the
Administrative Agent and the Collateral Agent in accordance with the terms
hereof and the other Loan Documents. Each Agent hereby agrees to act in its
capacity as such upon the

 

-94-



--------------------------------------------------------------------------------

express conditions contained herein and the other Loan Documents, as applicable.
The provisions of this Article IX are solely for the benefit of the Agents and
the Lenders and no Loan Party shall have any rights as a third party beneficiary
of any of the provisions thereof. In performing its functions and duties
hereunder, each Agent shall act solely as an agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Borrower or any of its
Subsidiaries. Each of the Administrative Agent and the Collateral Agent, without
consent of or notice to any party hereto, may assign any and all of its rights
or obligations hereunder to any of its Affiliates. As of the Closing Date, the
Arrangers and Syndication Agent, in their respective capacities, shall have no
duties, responsibilities or obligations hereunder but shall be entitled to all
benefits of this Article IX.

Section 9.02 Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Loan Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Loan
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Loan Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Loan Documents except as expressly set forth herein
or therein.

Section 9.03 General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Loan Document, the perfection
or priority of any Lien, or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by any Agent to the Lenders or by or on
behalf of any Loan Party or to any Lender in connection with the Loan Documents
(including, without limitation, any Borrowing Base Certificate) and the
transactions contemplated thereby or for the financial condition or business
affairs of any Loan Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Loan Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, the Administrative
Agent shall not have any liability arising from confirmations of the amount of
outstanding Loans or the component amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders for any action
taken or omitted by any Agent under or in connection with any of the Loan
Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Each Agent shall be deemed not to have knowledge of
any Default or Event of Default unless and until notice describing such Default
or Event of Default is given to such Agent by the Borrower or a Lender. No Agent
shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity. Each Agent shall be entitled to refrain from any act
or the taking of any action

 

-95-



--------------------------------------------------------------------------------

(including the failure to take an action) in connection herewith or any of the
other Loan Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder unless and until such Agent shall have
received instructions in respect thereof from the Required Lenders (or such
other Lenders as may be required to give such instructions under Section 10.05)
and, upon receipt of such instructions from the Required Lenders (or such other
Lenders, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions and shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law. Without prejudice to the generality of the foregoing,
(i) each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for the Borrower and
its Subsidiaries), accountants, experts and other professional advisors selected
by it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Loan Documents in accordance with the
instructions of the Required Lenders (or such other Lenders as may be required
to give such instructions under Section 10.05).

(c) Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 9.03 and of Section 9.06 shall apply to any the
Affiliates of the Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities of the Administrative Agent and the Syndication
Agent. All of the rights, benefits, and privileges (including the exculpatory
and indemnification provisions) of this Section 9.03 and of Section 9.06 shall
apply to any such sub-agent and to the Affiliates of any such sub-agent, and
shall apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by the Administrative Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent and
(iii) such sub-agent shall only have obligations to the Administrative Agent and
not to any Loan Party, Lender or any other Person and no Loan Party, Lender or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

Section 9.04 Agents Entitled to Act as Lender. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with the Borrower
or any of its Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from the Borrower for
services in connection herewith and otherwise without having to account for the
same to Lenders.

 

-96-



--------------------------------------------------------------------------------

Section 9.05 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with Loans hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of the Borrower and
its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement or a Joinder Agreement and funding its Loan, on the Closing
Date or the Increased Amount Date, as applicable, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by any Agent, the Required Lenders
or Lenders, as applicable on the Closing Date or the Increased Amount Date, as
applicable.

Section 9.06 Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Loan Party (and without limiting its obligation
to do so), for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
in exercising its powers, rights and remedies or performing its duties hereunder
or under the other Loan Documents or otherwise in its capacity as such Agent in
any way relating to or arising out of this Agreement or the other Loan
Documents; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. If any indemnity furnished to any Agent for any
purpose shall, in the opinion of such Agent, be insufficient or become impaired,
such Agent may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided that in no event shall this sentence require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof.

Section 9.07 Successor Administrative Agent and Collateral Agent.

(a) The Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to the Lenders and the Borrower. The
Administrative Agent shall have the right to appoint a financial institution to
act as the Administrative Agent and/or the Collateral Agent hereunder, subject
to the reasonable satisfaction of the Borrower and the Required Lenders, and the
Administrative Agent’s resignation shall become effective on the earlier of
(i) the acceptance of such successor Administrative Agent by the Borrower and
the Required Lenders or (ii) the thirtieth day after such notice of resignation.
Upon any such notice of resignation, if a successor Administrative Agent has not
already been appointed by the retiring Administrative Agent, the Required
Lenders shall have the right, upon five (5) Business Days’ notice to the
Borrower, to appoint a successor Administrative Agent. If neither the Required
Lenders nor the Administrative Agent have appointed a successor Administrative
Agent, the Required Lenders shall be deemed to have succeeded to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that until a successor Administrative

 

-97-



--------------------------------------------------------------------------------

Agent is so appointed by the Required Lenders or the Administrative Agent, the
Administrative Agent, by notice to the Borrower and the Required Lenders, may
retain its role as the Collateral Agent under any Security Document. Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent and the retiring Administrative
Agent shall promptly (i) transfer to such successor Administrative Agent all
sums, Securities and other items of Collateral held under the Security
Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Administrative Agent under the Loan Documents, and (ii) execute and deliver to
such successor Administrative Agent such amendments to financing statements, and
take such other actions, as may be necessary or appropriate in connection with
the assignment to such successor Administrative Agent of the security interests
created under the Security Documents, whereupon such retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. Except as
provided above, any resignation of JPMorgan or its successor as the
Administrative Agent pursuant to this Section 9.07 shall also constitute the
resignation of JPMorgan or its successor as the Collateral Agent. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Section 9.07 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent
hereunder. Any successor Administrative Agent appointed pursuant to this
Section 9.07 shall, upon its acceptance of such appointment, become the
successor Collateral Agent for all purposes hereunder. If JPMorgan or its
successor as the Administrative Agent pursuant to this Section 9.07 has resigned
as the Administrative Agent but retained its role as the Collateral Agent and no
successor Collateral Agent has become the Collateral Agent pursuant to the
immediately preceding sentence, JPMorgan or its successor may resign as the
Collateral Agent upon notice to the Borrower and the Required Lenders at any
time.

(b) In addition to the foregoing, the Collateral Agent may resign at any time by
giving thirty (30) days’ prior written notice thereof to the Lenders and the
Borrower. The Administrative Agent shall have the right to appoint a financial
institution as the Collateral Agent hereunder, subject to the reasonable
satisfaction of the Borrower and the Required Lenders and the Collateral Agent’s
resignation shall become effective on the earlier of (i) the acceptance of such
successor Collateral Agent by the Borrower and the Required Lenders or (ii) the
thirtieth day after such notice of resignation. Upon any such notice of
resignation, the Required Lenders shall have the right, upon five (5) Business
Days’ notice to the Administrative Agent, to appoint a successor Collateral
Agent. Upon the acceptance of any appointment as the Collateral Agent hereunder
by a successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent under this Agreement and the Security
Documents, and the retiring Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, Securities and other
items of Collateral held hereunder or under the Security Documents, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Collateral Agent under this
Agreement and the Security Documents, and (ii) execute and deliver to such
successor Collateral Agent or otherwise authorize the filing of such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Security Documents, whereupon such
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement and the Security Documents. After any retiring Collateral
Agent’s resignation hereunder as the Collateral Agent, the provisions of this
Agreement and the Security Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement or the Security
Documents while it was the Collateral Agent hereunder.

 

-98-



--------------------------------------------------------------------------------

Section 9.08 Security Documents and Guaranty.

(a) Agents under Security Documents and Guaranty. Each Secured Party hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Security Documents; provided that neither the Administrative
Agent nor the Collateral Agent shall owe any fiduciary duty, duty of loyalty,
duty of care, duty of disclosure or any other obligation whatsoever to any
holder of Obligations with respect to any Hedge Agreement. Without further
written consent or authorization from any Secured Party, the Administrative
Agent or the Collateral Agent, as applicable may execute any documents or
instruments necessary to (i) in connection with a sale or disposition of assets
permitted by this Agreement, release any Lien encumbering any item of Collateral
that is the subject of such sale or other disposition of assets or to which the
Required Lenders (or such other Lenders as may be required to give such consent
under Section 10.05) have otherwise consented, (ii) subordinate any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 6.01(n)
or (iii) release any Guarantor from the Guaranty pursuant to Section 7.12 or
with respect to which the Required Lenders (or such other Lenders as may be
required to give such consent under Section 10.05) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent, the Collateral Agent and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Security Documents
may be exercised solely by the Collateral Agent and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

(c) Rights under Hedge Agreements. No Hedge Agreement shall create (or be deemed
to create) in favor of any Lender Counterparty that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Loan Documents except as expressly
provided in Section 10.05(c) of this Agreement and under any applicable
provisions of the Security Agreement. By accepting the benefits of the
Collateral, such Lender Counterparty shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by the Loan Documents as a
Secured Party, subject to the limitations set forth in this clause (c).

(d) Release of Collateral and Guarantees, Termination of Loan Documents.
Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than (x) obligations in respect of any
Hedge Agreement and (y) unasserted contingent indemnity obligations) have been
paid in full and all Commitments have terminated or expired or been cancelled,
upon request of the Borrower, each of the Administrative Agent and the
Collateral Agent shall (without notice to, or vote or consent of, any Lender or
any Lender Counterparty) take such actions as shall be necessary or advisable to
release its security interest in all Collateral, and to release all guarantee
obligations provided for in any Loan Document, whether or not on the date of
such release there may be outstanding obligations in

 

-99-



--------------------------------------------------------------------------------

respect of Hedge Agreements. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made. In
addition, the Agents and the Lenders hereby agree that in connection with any
Asset Sale or other sale or transfer permitted by this Agreement or any other
Loan Document, any Lien on any assets transferred as part of or in connection
with any such Asset Sale, other sale or transfer and granted to or held by the
Collateral Agent under any Loan Document shall be automatically released at the
time of consummation of such Asset Sale, other sale or transfer.

(e) Each of the Lenders irrevocably authorize the Administrative Agent at its
option and in its discretion to enter into any intercreditor agreement or
subordination agreement it deems reasonable in connection with any Refinancing
Notes, Incremental Notes or Subordinated Indebtedness or as otherwise
contemplated by this Agreement and that if any such intercreditor agreement or
subordination agreement is posted to the Lenders three (3) Business Days before
being executed and the Required Lenders shall not have objected to such
intercreditor agreement or subordination agreement the Required Lenders shall be
deemed to agree that the Administrative Agent’s or the Collateral Agent’s entry
into such intercreditor agreement or subordination agreement is reasonable and
to have consented to such intercreditor agreement or subordination agreement and
such Agent’s execution thereof.

Section 9.09 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender for any reason (including because the appropriate form was not delivered
or was not properly executed or because such Lender failed to notify the
Administrative Agent of a change in circumstance which rendered the exemption
from, or reduction of, withholding Tax ineffective), such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties, additions
to Tax or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred, whether or not
such Tax was correctly or legally asserted. A certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. The agreements in this Section 9.09
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Agreement and the repayment, satisfaction or discharge of all other
obligations. Each Lender hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this Section 9.09.

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Bankruptcy Code or other applicable law or
any other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the other Secured Parties (including
fees, disbursements and other expenses of counsel) allowed in such judicial
proceeding and (b) to collect and receive any monies or other property

 

-100-



--------------------------------------------------------------------------------

payable or deliverable on any such claims and to distribute the same. Any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and other Secured Party to make such payments to the Administrative
Agent. Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
other Secured Party any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or other
Secured Party to authorize the Administrative Agent to vote in respect of the
claim of such Person or in any such proceeding.

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given under the Loan Documents shall be sent to such Person’s
address as set forth on Schedule 10.01(a) or in the other relevant Loan
Document, and in the case of any Lender, the address as specified on
Schedule 10.01(a) or otherwise specified to the Administrative Agent in writing.
Except as otherwise set forth in paragraph (b) below, each notice hereunder
shall be in writing and may be personally served or sent by telefacsimile or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile, or three (3) Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided that no notice to any Agent shall be effective until
received by such Agent.

(b) Electronic Communications.

(i) Notices and other communications to Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites, including the Platform) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, further, that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(ii) Each Loan Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution.

 

-101-



--------------------------------------------------------------------------------

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available.” None of the Agents or Arrangers nor any of their
respective officers, directors, employees, agents, advisors or representatives
(the “Agent Affiliates”) warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications. Each party hereto agrees that no Agent or
Arranger has any responsibility for maintaining or providing any equipment,
software, services or any testing required in connection with any Approved
Electronic Communication or otherwise required for the Platform.

(iv) Each Loan Party, each Lender and each Agent agrees that the Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with the Administrative Agent’s
customary document retention procedures and policies.

(v) All uses of the Platform shall be governed by and subject to, in addition to
this Section 10.01, separate terms and conditions posted or referenced in such
Platform and related agreements executed by the Lenders and their Affiliates in
connection with the use of such Platform.

(vi) Each Loan Party, each Lender and each Agent agrees that none of the Agents
nor any Agent Affiliate shall be responsible or liable to any Loan Party or any
other Person for damages arising from the use by others of any Approved
Electronic Communications or any other information or other materials obtained
through the Platform, internet, electronic, telecommunications or other
information transmission systems.

Section 10.02 Expenses. Whether or not the transactions contemplated hereby are
consummated, the Borrower agrees to pay promptly (a) all the actual and
reasonable and documented out-of-pocket costs and expenses of the Agents and
Arrangers (subject to clause (b) below) incurred in connection with the
negotiation, preparation and execution of the Loan Documents and any consents,
amendments, waivers or other modifications thereto (whether or not such consent,
amendment, waiver or modification becomes effective); (b) the reasonable and
documented out-of-pocket fees, expenses and disbursements of counsel to Agents
and Arrangers (including a single firm of local counsel in each appropriate
jurisdiction) in connection with the negotiation, preparation, execution and
administration of the Loan Documents and the Fee Letters, and any consents,
amendments, waivers or other modifications thereto and any other documents or
matters requested by the Borrower (whether or not such consent, amendment,
waiver or modification or other document becomes effective) including the
reasonable charges of Intralinks or Syndtrak; (c) all reasonable and documented
out-of-pocket costs and expenses arising in connection with or relating to
creating, perfecting, recording, maintaining and preserving Liens in favor of
the Collateral Agent, for the benefit of Secured Parties; (d) all reasonable and
documented out-of-pocket costs, fees, expenses and disbursements of any
auditors, accountants, consultants or appraisers; (e) all reasonable and
documented out-of-pocket costs and expenses in connection with the custody or
preservation of the Collateral; (f) all other reasonable costs and expenses
incurred by each Agent and Arranger in connection with the syndication of the
Loans and Commitments and the transactions contemplated by the Loan Documents
and any consents, amendments, waivers or other modifications thereto; and
(g) after the occurrence and during the continuation of an Event of Default, all
costs and expenses, including reasonable attorneys’ fees and costs of
settlement, incurred by any Agent, Arranger and the Lenders in enforcing any
Obligations of or in collecting any payments due from any Loan Party hereunder
or under the Loan Documents by reason of such Event of Default (including in
connection with the sale, lease or license of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings; provided that the Borrower shall not be
required to reimburse the legal fees and expenses of more than one outside
counsel for Agents and one outside counsel for the Lenders (in addition to any
local counsel) for all Persons seeking reimbursement under this Section 10.02.

 

-102-



--------------------------------------------------------------------------------

Section 10.03 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.02, whether or
not the transactions contemplated hereby are consummated, each Loan Party agrees
to defend (subject to Indemnitees’ rights to selection of counsel), indemnify,
pay and hold harmless, each Agent and Lender and the Arrangers and the officers,
partners, members, directors, trustees, shareholders, advisors, employees,
representatives, attorneys, controlling persons, agents, sub-agents and
Affiliates of each Agent and Lender and the Arrangers, as well as the respective
heirs, successors and assigns of the foregoing (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided that no Loan Party shall
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities resulted from the gross
negligence or willful misconduct of that Indemnitee, in each case, as determined
by a final, non-appealable judgment of a court of competent jurisdiction. To the
extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.03 may be unenforceable in whole or in part because
they are violative of any law or public policy, the applicable Loan Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(b) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against each Agent and Lender and
Arranger and its respective Affiliates, officers, partners, members, directors,
trustees, shareholders, advisors, employees, representatives, attorneys,
controlling persons, agents and sub-agents on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of or in any way related to this Agreement or any Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
the transmission of information through the Internet, any Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and each Loan Party hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

Section 10.04 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender is
hereby authorized by each Loan Party at any time or from time to time subject to
the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed), and upon notice to the Borrower and the
Administrative Agent, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender to or for the
credit or the account of any Loan Party against and on account of the
obligations and liabilities of any Loan Party to such Lender hereunder and under
the other Loan Documents, including all claims of any nature or description
arising out of or connected hereto or with any other Loan Document, irrespective
of whether or not (a) such Lender shall have made any demand hereunder or
(b) the principal of or the interest on the Loans or any other amounts due
hereunder shall have become due and payable pursuant to Article II or
Article VIII and although such obligations and liabilities, or any of them, may
be contingent or unmatured. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

-103-



--------------------------------------------------------------------------------

Section 10.05 Amendments and Waivers.

(a) Required Lenders’ Consent. Subject to the additional requirements of
Sections 10.05(b) and 10.05(c), no amendment, modification, termination or
waiver of any provision of the Loan Documents, or consent to any departure by
any Loan Party therefrom, shall in any event be effective without the written
concurrence of the Required Lenders; provided that the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any other Loan Document to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement is not
objected to in writing by the Required Lenders to the Administrative Agent
within five Business Days following receipt of notice thereof.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly adversely affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:

(i) subject to Sections 2.23 and, with respect to Refinancing Term Loans, 2.24,
extend the scheduled final maturity of any Loan or Note or principal amount
outstanding, or waive, forgive, reduce or postpone any scheduled repayment (but
not prepayment) of principal;

(ii) reduce the rate of interest on any Loan or any fee or any premium payable
hereunder; provided that only the consent of the Required Lenders shall be
necessary to amend the Default Rate in Section 2.07 or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(iii) waive or extend the time for payment of any such interest, fees or
premiums;

(iv) reduce the principal amount of any Loan;

(v) amend, modify, terminate or waive any provision of Section 2.15, this
Section 10.05(b), Section 10.05(c), any provision of the Security Agreement
therein specified to be subject to this Section 10.05(b) or any other provision
of this Agreement that expressly provides that the consent of all Lenders is
required;

(vi) amend the definition of “Required Lenders” or amend Section 10.05(a) in a
manner that has the same effect as an amendment to such definition or the
definition of “Pro Rata Share”; provided that with the consent of the Required
Lenders, additional extensions of credit pursuant hereto may be included in the
determination of the “Required Lenders” or “Pro Rata Share” on substantially the
same basis as the Commitments and the Loans are included on the Closing Date;
provided, further, that the consent of the Required Lenders shall not be
required in connection with any incurrence of Loans added pursuant to
Section 2.22 or 2.24;

(vii) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly provided in the Loan
Documents; or

(viii) consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Document except as expressly provided in
any Loan Document;

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (v), (vi),
(vii) and (viii).

 

-104-



--------------------------------------------------------------------------------

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall:

(i) except as set forth in Sections 2.23 and 2.24, alter the required
application of any repayments or prepayments as between Classes pursuant to
Section 2.13 without the consent of Lenders holding more than 50% of the
aggregate Initial Term Loan Exposure of all Lenders or New Term Loan Exposure of
all Lenders, as applicable, of each Class which is being allocated a lesser
repayment or prepayment as a result thereof; provided that the Required Lenders
may waive, in whole or in part, any prepayment so long as the application, as
between Classes, of any portion of such prepayment which is still required to be
made is not altered;

(ii) amend, modify or waive this Agreement or the Security Agreement so as to
alter the ratable treatment of Obligations arising under the Loan Documents and
Obligations arising under Hedge Agreements or the definition of “Lender
Counterparty,” “Hedge Agreement,” “Obligations,” or “Secured Obligations” (as
defined in any applicable Security Document) in each case in a manner adverse to
any Lender Counterparty with Obligations then outstanding without the written
consent of any such Lender Counterparty; or

(iii) amend, modify, terminate or waive any provision of Article IX as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

(d) Execution of Amendments, Etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Loan Party in any
case shall entitle any Loan Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 10.05 shall be binding upon
each Lender at the time outstanding, each future Lender and, if signed by a Loan
Party, on such Loan Party.

(e) New Term Loans. Notwithstanding anything to the contrary herein or in any
other Loan Document, this Agreement and the other Loan Documents may be amended
with the written consent of only the Administrative Agent and the Borrower to
the extent necessary in order to evidence and implement any incurrence of any
New Term Loan Commitments pursuant to Section 2.22, Extended Term Loans pursuant
to Section 2.23 or Refinancing Term Loans pursuant to Section 2.24.

Section 10.06 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. Except as expressly permitted
pursuant to Section 6.08 of this Agreement, no Loan Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Loan Party without the prior written consent of all Lenders (and any
purported assignment or delegation without such consent shall be null and void)
and of the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed). Nothing in this Agreement, express or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

-105-



--------------------------------------------------------------------------------

(b) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided that pro rata assignments shall not be required and
each assignment shall be of a uniform, and not varying, percentage of all rights
and obligations under and in respect of any applicable Loan and any related
Commitments):

(i) to any Person other than Excluded Institutions meeting the criteria of
clause (i) of the definition of the term of “Eligible Assignee” upon the giving
of notice to the Borrower and the Administrative Agent; and

(ii) to any Person other than Excluded Institutions meeting the criteria of
clause (ii) of the definition of the term of “Eligible Assignee” upon giving of
notice to the Borrower and the Administrative Agent and, so long as no Event of
Default has then occurred and is Continuing, with the prior written consent of
the Borrower (not to be unreasonably withheld); provided that each such
assignment pursuant to this Section 10.06(b)(ii) shall be in an aggregate amount
of not less than $1,000,000 (or such lesser amount as may be agreed to by the
Administrative Agent or as shall constitute the aggregate amount of the Initial
Term Loan or the or New Term Loans of a Series of the assigning Lender) with
respect to the assignment of Loans; provided, further, that the Related Funds of
any individual Lender may aggregate their Loans for purposes of determining
compliance with such minimum assignment amounts;

it being understood and agreed that at the request of any Lender the
Administrative Agent shall be permitted to disclose to such Lender the identity
of each Excluded Institution.

Notwithstanding anything in this Section 10.06 to the contrary, if the Borrower
has not given the Administrative Agent written notice of its objection to such
assignment within five (5) Business Days after written notice to the Borrower,
the Borrower shall be deemed to have consented to such assignment.

(c) Assignment Agreements. Assignments made pursuant to the foregoing provision
shall be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to the Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.18(c), together with payment to
the Administrative Agent of a registration and processing fee of $3,500 (except
that no such registration and processing fee shall be payable (y) in connection
with an assignment by or to JPMorgan or any Affiliate thereof or (z) in the case
of an Eligible Assignee which is already a Lender or is an Affiliate or Related
Fund of a Lender or a Person under common management with a Lender).

(d) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; and (iii) it
shall make or invest in, as the case may be, its Commitments or Loans for its
own account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.06, the disposition of such Commitments or Loans
or any interests therein shall at all times remain within its exclusive
control).

 

-106-



--------------------------------------------------------------------------------

(e) Effect of Assignment. Subject to the terms and conditions of this
Section 10.06, as of the Assignment Effective Date (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof, including under Section 10.07)
and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided that anything contained in any of the Loan
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments shall be modified to
reflect any Commitment of such assignee; and (iv) if any such assignment occurs
after the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to the Administrative Agent for cancellation, and
thereupon the Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new outstanding Loans of the
assignee and/or the assigning Lender.

(f) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than the Borrower, any of its Subsidiaries
or any of its Affiliates and other than any Excluded Institution) in all or any
part of its Commitments, Loans or in any other Obligation.

(ii) The holder of any such participation shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default
shall not constitute a change in the terms of such participation, and that an
increase in any Commitment or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (B) consent to the assignment or transfer by any Loan Party of any of
its rights and obligations under this Agreement, (C) amend the definition of
“Required Lenders” (or amend Section 10.05(a) in a manner that has the same
effect as an amendment to such definition) or the definition of “Pro Rata Share”
or (D) release all or substantially all of the Guarantors or all or
substantially all of the Collateral under the Security Documents (except as
expressly provided in the Loan Documents) supporting the Loans hereunder in
which such participant is participating.

(iii) The Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.16(c), 2.17 and 2.18 (subject to the limitations and
requirements of such Sections, including Section 2.18(c)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
clause (c) of this Section; provided that a participant shall not be entitled to
receive any greater payment under Section 2.17 or 2.18 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, except to the extent such entitlement to a greater
payment results from a Change in Law occurring after the participant became a
participant; provided, further, that nothing herein shall require any notice to
the Borrower or any other Person in connection with the sale of any
participation. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.04 as though it were a Lender; provided
that such participant shall be subject to Section 2.15 as though it were a
Lender. Each Lender that sells a participating interest in its Commitments,
Loans or in any other Obligation to a participant, shall, as non-fiduciary agent
of the Borrower solely for the purposes of this

 

-107-



--------------------------------------------------------------------------------

Section 10.06(f), maintain a register (a “Participant Register”) containing the
name and principal and interest amounts of the participating interest of each
participant entitled to receive payments in respect of such participating
interests; provided, however, that a Lender shall have no obligation to show its
Participant Register to any Loan Party except to the extent required to
demonstrate to the Internal Revenue Service in connection with a tax audit that
the Loans are in “registered form” for U.S. federal income tax purposes. The
entries in a Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(g) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.06 and subject
to the limitations set forth in Section 10.06(b)(ii), respectively, any Lender
may assign and/or pledge (without the consent of the Borrower or the
Administrative Agent) all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by such
Federal Reserve Bank or any central bank having jurisdiction over such Lender;
provided that no Lender, as between the Borrower and such Lender, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge; provided, further, that in no event shall the applicable Federal
Reserve Bank, pledgee or trustee, be considered to be a “Lender” or be entitled
to require the assigning Lender to take or omit to take any action hereunder.

(h) Register. The Borrower, the Administrative Agent and Lenders shall treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof
(notwithstanding notice to the contrary), absent manifest error, and no
assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 10.06(c). Each assignment shall be recorded in the Register
on the Business Day the fully executed Assignment Agreement is received by the
Administrative Agent, if received by 12:00 p.m. (New York City time), and on the
following Business Day if received after such time, prompt notice thereof shall
be provided to the Borrower and a copy of such Assignment Agreement shall be
maintained, as applicable; provided that failure to record any assignment in the
Register shall not affect the rights of the Lenders. The date of such
recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.” Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.

Section 10.07 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Loan. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Loan
Party set forth in Sections 2.16(c), 2.17, 2.18, 10.02, 10.03 and 10.04 and the
agreements of Lenders set forth in Sections 2.15, 9.03(b) and 9.06 shall survive
the repayment of the Loans, and the termination hereof.

Section 10.08 No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Loan Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all

 

-108-



--------------------------------------------------------------------------------

rights, powers and remedies existing by virtue of any statute or rule of law or
in any of the other Loan Documents or any of the Hedge Agreements. Any
forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

Section 10.09 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Loan Party makes a payment or payments to the
Administrative Agent or Lenders (or to the Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be
automatically reinstated and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred.

Section 10.10 Severability. In case any provision in or obligation hereunder or
under any other Loan Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 10.11 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 9.08(b), each Lender shall be entitled
to protect and enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

Section 10.12 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 10.13 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY LAW, RULE, PROVISION OR PRINCIPLE OF CONFLICTS OF LAWS THAT WOULD CAUSE THE
LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK TO BE APPLIED.

Section 10.14 CONSENT TO JURISDICTION. THE BORROWER AND EACH GUARANTOR
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR TORT OR OTHERWISE, AGAINST ANY AGENT, ANY LENDER OR ANY
AFFILIATE OF ANY OF THE FOREGOING, IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN A FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT

 

-109-



--------------------------------------------------------------------------------

COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND SUBJECT TO CLAUSE (E) OF THE FINAL
SENTENCE OF THIS SECTION 10.14, AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW (WITHOUT DEROGATING FROM ANY PARTY’S RIGHT TO APPEAL ANY SUCH JUDGMENT).
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, HEREBY EXPRESSLY AND IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY
DOCUMENT GOVERNED BY ANY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR
WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES (I) JURISDICTION AND
VENUE OF COURTS IN ANY OTHER JURISDICTION IN WHICH IT MAY BE ENTITLED TO BRING
SUIT BY REASON OF ITS PRESENT OR FUTURE DOMICILE OR OTHERWISE AND (II) ANY
DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY
SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED
IN ACCORDANCE WITH SECTION 10.01; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS
AND THE LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

Section 10.15 Confidentiality. Each Agent and each Lender shall hold all
Non-Public Information regarding the Borrower and its Subsidiaries and their
businesses identified as such by the Borrower and obtained by such Agent or such
Lender pursuant to the requirements hereof in accordance with such Agent’s and
such Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by the Borrower that, in any event, the
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender may make (i) disclosures of such information to Affiliates or
Related Funds of such Lender or Agent and to their respective agents and
advisors (and to other Persons authorized by a Lender or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 10.15), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein or by any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to the Borrower and
their obligations; provided that such assignees, transferees, participants,
counterparties and advisors are advised of and agree to be bound by either

 

-110-



--------------------------------------------------------------------------------

the provisions of this Section 10.15 or other provisions at least as restrictive
as this Section 10.15, (iii) disclosure to any rating agency when required by
it; provided that, prior to any disclosure, such rating agency has undertaken in
writing to preserve the confidentiality of any confidential information relating
to the Loan Parties received by it from any Agent or any Lender,
(iv) disclosures in connection with the exercise of any remedies hereunder or
under any other Loan Document, (v) disclosures required or requested by any
governmental agency or representative thereof or by the NAIC or pursuant to
legal or judicial process or by any regulatory authority having or claiming
authority over any Lender, (vi) disclosures to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates on a need to know basis, and (vii) disclosures requested or required
to be made in connection with any litigation or similar proceeding; provided
that unless prohibited by applicable law or court order, each Lender and each
Agent shall make reasonable efforts to notify the Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency) for disclosure of any
such Non-Public Information prior to disclosure of such information. In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents.

Section 10.16 Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law, shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

Section 10.17 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic transmission will be effective as
delivery of a manually executed counterpart thereof.

Section 10.18 Effectiveness; Entire Agreement; No Third Party Beneficiaries.
This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by the Borrower and the Administrative
Agent of written notification of such execution and authorization of delivery
thereof. This Agreement and the other Loan Documents represent the entire
agreement of the Borrower and their Subsidiaries, the Agents, the Arrangers and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by any Agent or Lender
or any Arranger relative to the subject matter hereof or thereof not expressly
set forth or

 

-111-



--------------------------------------------------------------------------------

referred to herein or in the other Loan Documents. Nothing in this Agreement or
in the other Loan Documents, express or implied, is intended to confer upon any
Person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder and, to the extent expressly contemplated
hereby, the Indemnitees) any rights, remedies, obligations or liabilities under
or by reason of this Agreement or the other Loan Documents.

Section 10.19 PATRIOT Act. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Loan Party that pursuant
to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that shall allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the PATRIOT Act.

Section 10.20 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 10.21 No Fiduciary Duty.

(a) Each Agent, each Arranger, each Lender and their Affiliates (collectively,
solely for purposes of this section, the “Lenders”) may have economic interests
that conflict with those of the Borrower. The Borrower agree that nothing in the
Loan Documents or otherwise shall be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the Lenders and
either of the Borrower, its shareholders or its Affiliates. The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, (ii) in connection therewith and with
the process leading to such transaction each of the Lenders is acting solely as
a principal and not the agent or fiduciary of the Borrower, its management,
shareholders, creditors or any other person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of the Borrower with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its affiliates has advised or is
currently advising the Borrower on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(iv) the Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate. The Borrower further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it shall
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto, and agrees to waive any claims
for breach of any alleged fiduciary duty by any Lender.

(b) Each Loan Party acknowledges and agrees not to assert any claim such Loan
Party might allege based on any actual or potential conflicts of interest that
might be asserted to arise or result from each Lender’s and their respective
Affiliates’ relationships with each Loan Party.

Section 10.22 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER

 

-112-



--------------------------------------------------------------------------------

OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.22 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

Section 10.23 Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower under
this Section 10.23 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

[Remainder of page intentionally left blank]

 

-113-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

HOME LOAN SERVICING SOLUTIONS, LTD. By:   /s/ William C. Erbey   Name: William
C. Erbey   Title: Chairman HLSS HOLDINGS, LLC By:   /s/ John P. Van Vlack  
Name: John Van Vlack   Title: President HLSS MANAGEMENT, LLC By:   /s/ John P.
Van Vlack   Name: John Van Vlack   Title: President

 

S-1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent and a
Lender By:   /s/ Richard J. Poworoznek   Name: Richard J. Poworoznek   Title:
Executive Director

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

TO THE SENIOR SECURED TERM LOAN CREDIT AGREEMENT

Initial Term Loan Commitments

 

Lender

   Initial Term Loan Commitments      Pro Rata Share  

JPMorgan Chase Bank, National Association

   $ 350,000,000         100 % 

Total

   $ 350,000,000.00         100 % 



--------------------------------------------------------------------------------

SCHEDULE 2.09

TO THE SENIOR SECURED TERM LOAN AGREEMENT

Amortization Schedule

 

Payment Date

   Principal Amount  

September 30, 2013

   $ 875,000   

December 31, 2013

   $ 875,000   

March 31, 2014

   $ 875,000   

June 30, 2014

   $ 875,000   

September 30, 2014

   $ 875,000   

December 31, 2014

   $ 875,000   

March 31, 2015

   $ 875,000   

June 30, 2015

   $ 875,000   

September 30, 2015

   $ 875,000   

December 31, 2015

   $ 875,000   

March 31, 2016

   $ 875,000   

June 30, 2016

   $ 875,000   

September 30, 2016

   $ 875,000   

December 31, 2016

   $ 875,000   

March 31, 2017

   $ 875,000   

June 30, 2017

   $ 875,000   

September 30, 2017

   $ 875,000   

December 31, 2017

   $ 875,000   

March 31, 2018

   $ 875,000   

June 30, 2018

   $ 875,000   

September 30, 2018

   $ 875,000   

December 31, 2018

   $ 875,000   

March 31, 2019

   $ 875,000   

June 30, 2019

   $ 875,000   

September 30, 2019

   $ 875,000   

December 31, 2019

   $ 875,000   

March 31, 2020

   $ 875,000   

Initial Term Loan Maturity Date

     All Outstanding Principal   



--------------------------------------------------------------------------------

SCHEDULE 10.01(a)

TO SENIOR SECURED TERM LOAN FACILITY AGREEMENT

Notice Addresses

Loan Parties:

HOME LOAN SERVICING SOLUTIONS, LTD.

2002 Summit Boulevard, Sixth Floor

Atlanta, Georgia 30319

Attn: General Counsel

Facsimile: (770) 671-1088

with a copy to:

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, VA 23219

Attn: Eric Nedell, Esq.

Facsimile: (804) 343-4863

Administrative Agent and Collateral Agent:

JPMORGAN CHASE BANK, N.A.

500 Stanton Christiana Road, Ops 2

Newark, Delaware 19713

with a copy to:

Account Manager Contact:

JPMorgan Chase Bank, NA

Attn: Brittany Duffy

500 Stanton Christiana Road, Ops 2

Newark, Delaware 19713

Phone: (302) 634-8814

Facsimile: (302) 634-4733

Email: Brittany.duffy@jpmorgan.com

Group Email: 12012443628@tls.ldsprod.com